Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 1 of 103 Pageid#: 7279
                                                                      CLERK'             I
                                                                               SeFrICEtJ,
                                                                                        s,ul
                                                                                           s!lcotlr
                                                                             ATCI
                                                                                -N'LOU ESVILE,vA
                                                                                         ' FlL=D
                                                                                              '-
                                                                                         :
                                             N                             82k 1b 2218
                          NO.    CivilAction o.3:17-cv-00072-N1(M --7        k
                                                                       j.JD c' DL ,cuEikhk
                                                                       tDK
                                                                            'sz...             LERK
    PETITIONER:                                  l              IN TH E DIS              i
                                                                                         'ICT COU RT




                                                 I                                       -
                                                                                         1
                                                 UNITED STATES DISTRICT COU RT
                                                                                         !
                                                 FOR THE W ESTERN DISTRJCT OF
                                                 W RGINIA


    ELIZABETH SINE S,et'al

                                                 Charlottesville Division

    DEFENDANT:                                   I
                                                 l
    CHRISTOPHERCANTWELL                          I



                                 AN SW ER BY DEFEN DAN T
                                                                                     ;
                                                                                     l
                                                                                     i
    The Defendantnam ed above hereby answers the chargesbroughtagaipsthim /her
    in theaforementionedcaseasfollows:                                               !
                                                                                     i

                                                                                     I
      1.                                                                             tx
                                                                                     (       x azis''
           Astothe allegationsofParagraph 1,Defendantdeniesthatonly ! eo
                                                                                     i
           and Rw hite suprem acists''traveled to Charlottesville during those dates,and
                                                                             l
           asserts thatAntifas,Com m unists,Anarchists,black suprem acist>   ', left
                                                                                     r
                                                                                     l
           w ingers and associated otherpersons alsow erepresentin Charlqttesville
                                                                                     i
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 2 of 103 Pageid#: 7280




         overthosedates.DefendantdeniesthathewaspresentinCharlotl
                                                                tesviEeto
         terrorize anyone,or com m itany acts ofviolence. D efendantadm its that
                                                                    r
         CharlottesvillewasthelocationofhisexerciseofhisrightstofreeIspeech,
                                                                               I
         geedom ofreligion,andfreedom ofassociation guaranteed tohim by
                                                                     I
                                                                        the
         FirstA m endm entto the U nited States Constitution. Defendant denies any

         allegation inconsistentw ith the above.


      2. D efendanthas no knowledge ofthe allegations ofParagraph Tw o àsto the
                                                                               1
                                                                               !
         attributes ofthe individualPlaintiffs,their alleged love ofpolitical
                                                                               I
         subdivisionsnor values,and calls for strictproofthereof. Defendânthas no
                                                                         p
         knowledgeoftheanyinjuriestoanyindividualPlaintiffs,andcallrsforstrict
                                                                            1
         proofthereof. Defendant specilcally denies that any individualPlaintif has
                                                                            .


                                                                       t
         any injury attributabletohim ,and even ifso,have suffered nodamagesasa
                                                                       r
         resultthereof. D efendantw as notinvolved in any alleged car ç.attac
                                                                           1 k;,,jyke

         therefore hasnoknowledgewhetherany plaintiffwasinjured in 4lny motor
                                                                    r
         vehicle incident,and calls for strictproofthereof. Defendant has po
                                                                            l
         knowledge any plaintiffsuffers from any psychologicalorem otiohaldistress,
                                                                            i >)
         and calls for strictprofthereof.D efendantdenies thatany (fdistre'
                                                                          ss is

         significant,was notexisting before the dates above,or hasim paip d any
                                                                           l
         Plaintiffsufficienttoawardsaidplaintis anyrelief.Further,Deflndant
                                                                           l,
         asserts that any alleged dtdistress''hasbeen aggravated by plaintiffs ow n
                                                                           1
         choice to prom ote,advertise,and dissem inate their alleged experiencesin the
                                                                           1
                                                                           1

                                                                           1
                                                                           1
                                                                           i

                                                                           l
                                                                           1
         '



Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 3 of 103 Pageid#: 7281



                                                                        i
         m edia and on socialm edia.Defendantdenies any allegation inconsistentw ith
                                                                             !
                                                                             1
         the above.                                                          i

         C                                                                   i
      3. oncerning the allegations ofParar aph 3,Defendantdeniesthatl
                                                                    he

         conspiredtoplanpromotenorcarryoutviolenteventsinCharlotysville.
                                                                             û
                                                                I
         D efendantassertsthathisbeing arm ed during the above dates,w f
                                                                       as
                                                                             :
         pursuantto his N ew H am pshire issued,and Virginia reciprocated,pistol
                                                                             i
                                                                             2
         license,asw ellas his rightto arm in the face ofcredible threats ofviolence
                                                                             I

         from the said Antifas,Com m unists,Anarchists,black suprem acists,left
                                                                             f
         Wingersandassociatedotherpersons.(Bevleyv.Commonwealthl
                                                               J185Va.
                                                                             1
         210,38 S.E.2d 331(1946);Hum phrj
                                        ey,37 Va.App.36,553 S.E.2d '
         szlts,tnecessity)In assessingthe meansthatGilbertused,wenotel
                                                                     the
                                                                             !
         ''fundamentaldoctrinethataperson whohasbeen threatenedwith death or
         '


         seriousbodily harm and hasreasonabte groundstobelieve thatsljch threats
                                                                     r
         willbecarried into execution,hastherighttoarm him selfEorhe<selflin
                                                                     p
         ordertocombatsuchanemergency.''Bevleyv.Commonwea1th,1$5Va.210,
                                                                         :
         215,:
             .
             38s.E.2d331,3:
                          .
                          33(1946).seealsoPikev.commonwealth,/4Va.App.
                                                                         h
         373,375,482 S.E.2d 839,840 (1997)(notingthat'
                                                     'Etlhecommon lkw in this
         state haslong recognized the rightofa landowner to order a tresljasser to
         leave,and ifthe trespasserrefusesto go,to em ploy properforce toiexpel
                                                                         1
                                                                         I
         him'').Gilbertv.Com .,506 S.E.2d 543,28Va.App.466 (Va.App.,1998)1
         Plaintiffs'allegationsas to Sdneo-N azis,Klansm en,white suprem acists,and
                                                                         !
         whitenationalists'andthatheallegedlytd
                                              espousesracist,anti-/1mitic,


                                                                         I
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 4 of 103 Pageid#: 7282




         sexist,                                      ,,                t I        t any
                   homophobicandxenophobicideolodesaresovagueasopl
                                                                 reven
         m eaningfulresponse;Answering Defendantadm its to being a raciàt,to the

         extentthisexhaustively overused term desnessomeonewho ackngwledges
                                                                           l
                                                                         I
         the basicrealitiesofgenetics and evolutionary psychology.D efendant
                                                                         ! is
                                                                           !
                                                                           ;
         proud tocallhim selfa W hite Natiopalist,in that,m uch like Israelis a hom e
                                                                           r
                                                                           I
         to Jew s,and Japan is a hom e to Japanese,he w ould very m uch like to see a
                                                                           f
         hom e for hisethnic group,and Snds opposition to this conceptasfrustrating
                                                                           I
         asitis curious.Defendant adm its to law fully bringing rifles and pistols and
                                                                           f
         pepperspray tothe city ofCharlottesville,bu'
                                                    tdeniesbringing riffesto the
                                                                           !
         events here in dispute, asthese w ere broughtonly in the hopes of1going
                                                                           l

        '                                                           g
        targetshooting (a favoritehobby oftheDefendant),afterourperp itted
                                                                           l
         dem onstration had concluded withoutincident asw asthe originalplan.
                                                                           !
         Defendantadm itsto bringing his carkeys to UVA on A ugust 11th and that
                                                                  l
         hehad pepperspray on hiskeychain,ashasbeen partofhisReveg;day carry''
                                                                  i
         foraslongashehashadkeystocarry.Defendantadmitstobrinjingapistol
                                                                           1

         to Lee Park on A ugust 12th,as his New H am pshire issued,and Virginia

         reciprocated,pistollicenseentitleshim .N eitherofthesedefensivà
                                                                       2
                                                                         toolsare
                                                                           7
         illegal,and neitherwerein any way misused.Defendantadm itstbchanting
                                                                           1
         '

         Rlewswillnotreplaceus''andtdBlood and Soil''joyfully,ashisrigitsenjoyed
                                                                           û
                                                                           ;
         under the 1stAm endm entofour Constitution entitle him .Aside fz'om that,

         answ ering D efendantis withoutknowledge orinform ation sufficientto form
                                                                           I
                                                                         i
         a beliefas to the truth ofthe allegationsin thisparagraph,and oilthatbasis,
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 5 of 103 Pageid#: 7283


                                                                          1
                                                                          I
         deny those allegations, and deny as factuazy inaccurate any allegat
                                                                          I ions of

         conspiracy or the planning,intending,com m itting orratifying ofunlawful

         actsin thisparagraph.                                                   1
                                                                                 I


      4. Defendantdenies the allegationsthathe planned or coordinated ady violent
                                                                                 !
                                                                       I


         orunlawfulacts,and affirm atively assertsthathewaspresentin jhe city to
                                                                                 1
                                                                                 i
         participate in a perm itted dem onstration,explicitly having conditioned said

         participation on close coordination w ith law enforcem ent.D efendàntis w ell
                                                                             I


         aw are thatthe violence in the city that day was no accident,knowing that
                                                                             I
                                                                        ((   1       ,,
         associatesofPlaintiffs,primarilygroupscollectivelyknown as Aptifa ,
                                                                      1
         planneditwellinadvance.Theythreatenedus,andtheymadegoû
                                                              bdontheir
         threats.This,despiteourbesteffortstocoordinatewith law enforpem entto
                                                                             i
         preventthatoutcome.Defendanteagerlyawaittheopportunitytq!show this
                                                                             !
         glaringly obviousthistruth in Court.Defendanthasno idea what'people he

         barely know s said.A side from thatAnsw ering Defendant iswithqut
                                                                        l
         knowledgeorinform ation sufâcientto form a beliefastothetruth ofthe
         allegations in thisparagraph,and on thatbasis,deny those allegaltions, and
                                                                     l
         d                                                           ?
          eny asfactuallyinaccurateany allegationsofconspiracy ortheplanning,
         intending,com m itting orratifying ofunlaw fulacts in this paragraph.
               '                                                             i


               See Exhibitlo-M eetclipom p3 which isaudio from Defendazit Cantwell's
                                                                             !
               body cam era,     heGleadership m eeting''ofAugust11th2011 in which
                               att                                           1,
               DefendantCantw ellrefused to participate in the UVA torchlitm arch
                                                                             l
               unlesslaw enforcem entw asinvolved in the event,suggesti,ng ifthey


                                                                             l
                                                                             !
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 6 of 103 Pageid#: 7284
                                                                                                                                                                                 I
                                                                                .        .                      .     .                 :.            .
                                           .   .. ,.-   .. . .. -                   .         . '-,... .    .. .' .. - .          .          '
                                                                                                                                                               u'-           -
                               '                 ..
                                                                     ..  'L'...,.:
                                                                                 (...
                                                                                    r:'' ,
                                                                  J;... .. ....(J ....   )
                                                                                         ..
                                                                                          '..
                                                                                            ;
                                                                                            ..
                                                                                             :
                                                                                             '..(
                                                                                                j.
                                                                                                 '
                                                                                                 :
                                                                                                 '.E
                                                                                                 k .:
                                                                                                    î
                                                                                                    L'j.
                                                                                                      -g(
                                                                                                       ' :...... ?
                                                                                                           . .       ):'L..j
                                                                                                               j'.''.g     (
                                                                                                                           .
                                                                                                                           :'
                                                                                                                            :.
                                                                                                                             '
                                                                                                                             .
                                                                                                                             :z'c...(.
                                                                                                                               .      ï.
                                                                                                                                       L.'.'' z'.:'.'u'.:.:..- -.........-
                                                                                                                                       '
                                                                                          . .            - . .. ..
                                   .   .                 .                                              ..                    ...    -....
                                                                                                    .            ..                    .
                would notso agree,thatthe ekeùtshoùld bè éàllèd oîf.Plaintiffs'                                                   '




                counselhave had thisvideo in theirpossession for over a ye'
                                                                          ar.Even if
                                                                                                                                                                                 j
                the Plaintiffs were so delusionalasto believe thisw hen this!suitw as                                                                                            1
                                                                            l
                initially brought, they m ustcertainly have been dissuaded 0Ifthis m yth
                                                                                                                                                                                 ,




                prior to Sling this am ended com plaint.

                                                                                                                                                           '                     I
                                                                                                                                                          .
                                                                                                                                                                                 j
                       hx.
                      is Emil
                      Xdgz
                            yGhoul
                                 tenskia
                                       l @Emil
                                             yGorcenski.Aug9,2017                                                                                                                J
                 w-
                  '      xt
                          g
                          '
                          l Here'sanidea:'
                           .
                                         phitecismendon'
                                                       tgetasayinhovk'transwomeno'
                                                                                 !col
                                                                                    or
                       >'< respond to genderand racialoppression.
                       '                                                                                                                                                         l
                               Q                      ,
                                                      1'-t11        .
                                                                  . .     .
                                                                           -.
                                                                                         :O...8'
                                                                                        ...
                                                                                               .6..'.'-..
                                                                                                        '
                                                                                                        -.   y'  ..
                                                                                                                  L.
                                                                                                                   -2
                                                                                                                    .''.'.
                                                                                                        .....t a - : ..
                                                                                                                         -:'
                                                                                                                           ....'.-'. .-j
                                                                                                                                  --   I
                                                        .-                                    .             2 :..           ...       . ':7 ..'   ')
                                                                                    .                      ...         .'              7.             '

                      o:'w EmilyGhoultenski*
                      '
                      rzf)'@Ermil
                                )/
                                 zGol
                                    -censki
                  -
                      i.
                                                  .          ..          .          .             ,. .
                                                                                                                   -
                                                                                                                 . .   :-' -q;
                                                                                                                             -'- .
                                                                                                                                 r'
                                                                                                                                  .
                                                                                                                                  :
                                                                                                                                  ..                                             1
                 kve tl
                      nrow bricksso y'all,  bllnerfucltels.ca1
                                         lbh.                3havep,roggyl                                                                        .



                 feels aboutgay m arriage
                 8:22 Ar
                       .,
                        '
                        l.Atlg 9,20q7 -TwitterforAndroid
                                                                                                                                                                                 I
                 2 Retweets 41 Lîkes
            b
                                                                                                                                                                                 I
                                                                                                                                                                                 ;




                                                                                                                                                                                 !
'



     Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 7 of 103 Pageid#: 7285
                                                                                                                                           . .!
                                                                                                                                              . ' ..    ..




                        6.l
                          atlpsr
                               //w w.
                                    facebooeom.
                                              z
                                              v.
                                               ckat
                                                  '
                                                  l
                                                  ti
                                                   fat
                                                     z
II                                    >.
                                       !'
                                        i%IFA:C/         b&Like * Share .-SuggestEdi
                                                                                   ts                                                                                   . . - ..-            '
                                  o            ey                                                                                                                                            '
                               '
                               V
                               w'               ,+
                                                 ô
                               O                    o
                              J:i:                                                                                                                      Commulllty
                              >                     *%                                                                                              1
                                                                             l                   )        l         l                               jCol
                                                                                                                                                       mnunl
                                                                                                                                                           ty                             seei
                                                                                                         .t
                                                                                                          .gj,
                                                                                                             .
                                                                                                             l                                          !
                                                                                                                                                        t
                                                                                                                                                        j swpeopl
                                                                                                                                                                ewethi
                                                                                                                                                                     s
                                                                                                          t#t'
                                                                                                             .                                      j        za4peopof
                                                                                                                                                                     oll
                                                                                                                                                                       owzi
                                                                                                                                                                          s
                             Virgi
                                 nia Anti
                                        fasci
                                            st                                                                                                      l
                                                                                                                                                    1
                             FfoRt                                                       .                                                              Abgllt
                             @vAantïfa                                                )+!
                                                                                        k
                                                                                        /;7
                                                                                          zki'            '         .v
                                                                                           '     .                                                      r.i
                                                                                                                                                          j community
                              Home                                                                                                                  ;
                                                                                                                                                    I
                              posts                                                                                                                 I Pe@ple
                             photos                                        lz     I  I* I                                                                               599likes
                             About                                          I I ù$ ' 1 ' * i
                             Communlty                                    l I    l: 1 l* l)                                                            PeopleAl:ouke
                              EvenY                                                                                                                              Mjljunu AgalnstFasdstAmerlka
                                                                                   .
                                  . ,u - s.
                                                                            lU't.rt / h
                                                                                     ..
                                                                                        y
                                                                                        =t
                                                                                          !r4            ', f              .                       1             pai
                                                                                                                                                                   t
                                                                                                                                                                   icalof
                                                                                                                                                                        gani
                                                                                                                                                                           zat
                                                                                                                                                                             ion
                                                                                     4#
                                                                                      .x
                                                                                       .#yR.,  .
                                                                                              .,y
                                                                                                                .
                                                                                                                                                   I
                                                                               . j     iyr?p4.w ,y
                                                                                                 .
                                                                                                 tï
                                                                                                  .           jœ : j                               j
                                                                        '   ..    4-'LL k
                                                                                        j
                                                                                       $.
                                                                                       . k.
                                                                                          LV
                                                                                           ,  p. .                                                           '
                                                                                                                                                             ...I;
                                                                                                                                                                 , KlndnessRevoluuon:ActsofLo...
                                                                        '
                                                                        .'    ' .
                                                                                .:
                                                                                 . è  r
                                                                                      .4   ttLb
                                                                                              -
                                                                                              .''
                  C.                                                       eoa.u w.>J                                                                   ucu.... rmrnm!lnih/

                                                                                                                                                   i
                                                                 ..
                                                                                                                                                   r
           5. Thisisuntrue,andthe *laintiffsare wellawareofthisfact.Thisi
              '
                                                                        !
                                                                         stheexact
                                                                        !
              oppositeofthetruth.Theviolqrlcqw>szplappqjb
                                                        .ya.js.ociatqqQf
                                                                       .Plaintiffs,
              andDefendantsdideverythingtheycoulbtopreventthis.                                                                                    !
                                                                                                                                                   !
                                                                               !
                  a. See Exhibitlo-M eetclip.m p3 w hich is audio from Defendapt Cantw ell's

                       body cam era,atthe ttleadership m eeting''ofA ugust 11th,irtIw hich
                                                                                   I
                       Defendant Cantw ellrefused to participate in the UVA torchlitm arch
                                                                                                                                                1
                       unlesslaw enforcem entw asinvolved in the event;suggesti!ng ifthey
                                                                                             '                ' '
                                                                  .

                       wouldnotsoagree,thattheeventshouldbecalledofj'
                                                                    .Plakntifs
                                                                                                                                                I


                       counselhave had this video in thqirpospçssion fo: over a year.Even if
                                                                                                                                                 !
                                                                 .'                   '
                                                                                               ''
                                                         ' ''
                                                            ..;'
                                                         - ...
                                                               . ,.2  - -.          - ..
                                                                                            . . .
                                                                                    ..... .. . .-.    J.;
                                                                                                        .zL....
                                                                                                           .-
                                                                                                              ,
                                                                                                              .
                                                                                                              -..a..-
                                                                                                                    ...
                                                                                                                      -
                                                                                                                      .
                                                                                                                      ..
                                                                                                                      --.-
                                                                                                                         .,.:
                                                                                                                            .:.......'..
                                                                                                                            '          :
                                                                                                                                       ....''
                                                                                                                                            . .. j
                                                                                                                                               p
                                                                                                                                               .
                       the Plaihtiffs Wezké'gö deltpièhàlasto blliekb thié'W hbh thls suitw as
                                                                                                                                               f
                       initiallybrought,theymustcertainlyhavebeen dissuadediofthismyth
                       priorto flling this am ended com plaint.
                                                                                                                                               I
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 8 of 103 Pageid#: 7286


                                                                           i

      6. D efendanthasno idea what Orin H atch said.The restofthisisobviously not
                                                                           !
         true,and the Plaintifs are wellaware ofthis fact.                 1
                                                                           r

      7. Defendantis certain thislaw stlitaim sto do no such thing.Tlzis laF
                                                                           1suitisan
                                                                           I
         effortto bankruptD efendants,to collectinform ation on theirassoèiations,to

         prevent their participation in politicaldiscourse,and to terrify othersw ho
                                                                           !
                                                                           i
         m ightjoin us.In this,ithasbeen rem arkably successful.           '

      8. The allegationsofParar aph 8 are legalconclusions and require z!1o response.


      9. The allegations ofParagraph 9 are legalconclusions and require zio response.
                                                                           1
                                                                           1

                                                                           i
      lo.D efendanthasno knowledge ofSeth W ispelwey's credentials or history,

         denies sam e,and callsfor strictproofthereof.Defendant deniesthat
                                                                           1

         W ispelwey w as afected by any alleged dtintentionaland coordinated
                                                                          1 plans to
                                                                           I
         com m itviolence'' Defendantao rm atively asserts thaton or aboutJuly 1,
                                                                           :

         2017,W ispelweyconspiredwith otherstocreatean organization Jntitle
                                                                        l
         CongregateCharlottesville topreventUnitesStates Citizensf'rozzlIexercjsiyjg
                                                                        i
         theirfirstam endm entrights by planning and coordinating w ith the
         individualand institutionalm em bers ofthe Charlottesville Clergy!Collective,

         BrandyDaniels,OsagyefoSekou,CornelW est,andothers,tobloykthe
                                                                     !
         Pttblichighway andpublicparksin violation ofVirginia1aw on Aigust12 in
                                                                           I
         Charlottesville, thereby provoking violence,and violating the rights of
                                                                           !
         U nited State citizens under Constitution ofthe U nited States. Dqf
                                                                           Iendant
         deniesthatW ispelw ey's m edicaldifficulties are a resultofDefendant
                                                                          : 's



                                                                          i
                                                                          I
                                                                          I
        Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 9 of 103 Pageid#: 7287




    .             actions orom issions at any tim e,and assertthatthey are the res ltofhis
                                   '
    .



                  own intentionalchoice to engage in unlaw fuland unconstitutiona activities

                  with his co-conspirators.Defendantdenies any allegation inconsistentw ith
j                                                                                                '
'                 the above.                                                '


               ll.DefendanthasnoknowledgeofAprilV uniz,accordingly denies same,and
                                       '
                               -
                                                    .                             J
                  callsfor strictproofthereof. To the extentthatshe w aspresentw ith a       .
)          .
                                             .                               .


                 violentm ob on August 12,Defendantdenies thatM uniz tdpeacefully
                                                                                  J
                 protested''on August 12,and callsfor strictproofthereof. D efend'
                                                                                  '
                                                                                  J
                                                                                  ant denies
                                                                                             '
                                                          .
                                                                                  )
                 any intentionalor coordinated plan to col m itviolence againstm i'
                                                                                  norities
                 including M lm iz,denies any knowledge or participation in any alleged
                                                                                   l
                 intim idation or harassm entofher,and calls for strictproofthereo .

                 D efendanthas no knowledge ofM unizproxim ity to any car driven by anyone,

                  any injuries,dam age,oreconom icloss,resulting therefrom ,and accordingly
                 denies sam e.Defendant denies any allegation inconsistentwith the above.


               lz.D efendant has no know ledge ofJohn Doe,accordingly deniesa1lallegations

                 as to him ,and calls for strictproofthereof. Defendant denies any allegation

                 inconsistent with the above.


               l3.A nsw ering Defendantisw ithoutknowledge orinform ation sufficièntto form
                                                                                  l        .
                 a beliefasto the truth ofthe allegations in thisparar aph,and on thatbasis,
                 deny those'allegations,and deniesas factually inaccurate any allegat
                                                                                  l ions of
'
j
!   ,                        '
                                                                           '
        Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 10 of 103 Pageid#:
                                           7288



               conspiracy or the planning,intending,com m itting orratifying ofunlawful

               acts in thisparar aph                 '
i



            l4.Defendanthasno knowledge ofSines'personalhistory. D efendant deniesthe
                                                                                é
               Sines protested on August 11;she w as a m ere observerfrom the U VA

               Rotunda,according to her own video.Defepdanthas no know ledge ofher

               activities on August 12,btitdeniesthatany distress or shock w as the result
                                                                                l
               ofany ofDefendant's activitieson August 12. Defendantfurther asserts that

               Sines aggravated any alleged distressor shock by reliving itrepeatedly for

               the m edia and on socialm edia.Defendant deniesany allegation inconsistent

               w ith the above.


            ls.D efendanthas no know ledge ofBlair's personalhistory and accordingly ,
               denies sam e. DefendanthasnoknowledgeofBlair,sphysicalinjur
                                                                               i
                                                                         ,iesnor

               alleged em otionaldistiess,and affirm atively assertsthatBlair aggravated

               any distressby repeatedly reliving sam e on m edia and socialm edia.

               D efendant denieq any allegation inconsistentw ith the above.


            l6.D efendanthasno know ledge ofM artin's personalhistory and accordingly

               denies sa> e.D efepdantdeniesthatM artin w aspeacefully protesting to the
                                                                               l
                                                                            lendant
               extentthathe waspresentw ith the violentm ob on August 12. Def

               deniesthatFields intentionally ram m ed anyone,as itis Defendantû
               Cantwell'sunderstanding thatFields w as fleeing the rifle ofRedneck Revolt's

               Dw ayne D ixon.Defendanthasno know ledge ofM artinsw hereabouts atthe
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 11 of 103 Pageid#:
                                   7289



       time,and accordingly deniesallfactsalleged relatingthereto,and callsfor
       strictproofthereof.D efendant denies any allegation inconsistentwith the

       above.

                                                                        ' h
          a. See Exhibitz3-Dixonconfession.m p4 - Video ofDw ayne Dikon

             adm ittingtoaiminga rifeatDefendantFieldsjustbeforethe car
             wreck.


    l7oDefendanthas no knowledge ofRop ero'spersonalhistory and accordingly

       deniessam e.Defendant deniesthatRom ero's associates w ere Rcom m unity

       m em bers and students'',having identified such violentcrim inalsas Thom as

       M assey,Thom asKeenan,Lindsay Elizabeth M oers,apd M ike LozlgoJr.,all
       ofPhiladelphia,and referenced here forth as Rphilly Antifa''. IfRom ero w as

       peacefully protesting,she m ade the m istake ofdoing so in the com pany of

       Leftw ing terrorists who attacked D efendants,thereby causing allthe

       violence ofthe wèekend in dispute.Defendant deniesthat Fields
                                           2                     .
       intentionally ram m ed anyone,as itls Defendant Cantwell,sunderstanding

       thatFieldswaslleeing therifeofRedneck Revolt'sDwayne Dixon.

       D efendanthas no know ledge ofM artinsw hereabouts atthe tim e,accordingly

       denies al1fa'ctsalleged relating thereto,and calls for strictproofthereof.

       D efendantdenies any allegation inconsistentw ith the above.
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 12 of 103 Pageid#:
                                   7290



          a. See Exhibitz3-Dixonconfession.m p4 - Video ofDw ayne Dixon

                admittingto aim ing arife atDefendantFieldsjustbeforethe car
                wreck.


    l8.Defendanthasno know ledge ofAlvarado's personalllistory and accqrdingly

       denies sam e.IfAlvarado w as peacefully protesting,she m ade the m istake of

       doing so in the com pany ofLeftwing terror'ists, such asviolentcrim inals

       identiled as Thom as M assey,Thom as Keenan,Lindsay Elizabeth M oers,and
                                                                  ,




       M ike Longo Jr.,allofPhiladelphia,and referenced here forth as tdphilly

       Antifa',w ho attacked Defendants,thereby causing allthe violence ofthe

       w éekend in dispute.Defendantdenies that Fields intentionally ram m ed

       anyone,asitis Defendant Cantw ell's understanding that Fields w as feeing

       the rise ofRedneck Revolt's Dw ayne Dixon.Defendanthasno know ledge of

       M artins whereabouts atthe tim e,accordingly denies allfacts alleged relating

       thereto,and calls for strictproofthereof.Defendantdenies any allegation

       inconsistentw ith the above.


          a. See Exhibitz3-Dh onconfession.m p4 - Video ofDw ayne Dixon

                adm ittingto aim ing arifle atDefendantFieldsjustbeforetl
                                                                        he car
                wreck.

    lg. Defendanthas no know ledge ofBakeryspersonal
                                                 ' history and accordingly

       denies sam e.IfBaker waspeacefully protesting,he m ade the m istake of
            '
                                                                  .
                                                                         t
       doing so in the com pany ofLeft w ing terrorists,such as violentcrim
                                                                          ' inals
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 13 of 103 Pageid#:
                                   7291



       identised asThom as M assey,Thom as Keenan,Lindsay Elizabeth M oers,and

       M ike Longo Jr.,allofPhiladelphia,and referenced here forth as RPhilly

       Antifa'',who attacked D efendants,thereby causing allthe violence ofthe

       w eekend in dispute.D efendantdenies that Fields intentionally ra m ed
                                                                         1
       anyone,asitis Defendant Cantw ell's understanding that Fields Fas fleeing

       the rife ofRedneck Revolt'sD wayne Dixon.D efendanthas no know ledge of
       Martins whereabouts
                    ' atthe tim e,accordingly denies allfacts alleged
                                                                  t
                                                                  ' relating

       thereto,and callsfor strictproofthereof.Defendantdenies any allegation

       inconsistentw ith the above.


          a. See Exhibitz3-Dixonconfession.m p4 - Video ofDw ayne Dixon

             adm itting toaim ing a rifleatDefendantFieldsjustbeforethecar
             w reck.


    20.Thisparagraph does notw arranta response from answ ering D efendant.


    21.Thisparagraph does notw arranta response from answ ering D efendant.


    22.D efendantCantw ellisa professionalentertainer from N ew H am pshire,and

       findsthis fram ing ofhis hum or hothing shortofdefam atory.Defendant

       adm its to being charged w ith the crim es listed in thisparagraph,and notes

       thatthey were dropped oncé the allegations were proven to be fabricated.

       D efendantCantwellw enton to sue his accusers for m aliciousprosecution,
                                                       '


                                                                         j
       but after thatabuse ofour Courtsbankrupted him ,he pleaded gm'lty to tw o
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 14 of 103 Pageid#:
                                   7292



       m isdem eanors,w as m leased the sam e day,and signed a m utualrplease ofall
       claim s,along with historm enters,w ho are notparty to this suit.


          a. See Exhibitlg-FightN arrated.m p4 - A video produced by a third party

             illustrating the liesofCantw ell's accusers.


          b. See Exhibitzz-cantwell-v-G orcenski-com plaintodocx -Cantw ell's

             m aliciousprosecution cpm plaintagainsthis accusers 9om the crim inal

             m atter.


          c. See Exhibitzl'signedpleaopdf- Plea agreem entsigned by Cantw ell

             and Albem arle CA RobertTràcci


          d. See Exhibitls-cantw ellprelim .pdf-The transcriptofCantwell's

             prelim inary hearing.


          e. See Exhibitzo-GorcenskiRelease.pdf- M utualrelease ofal1claim sin

             the m alicious prosecution suit.


    z3oDefendantCantw ellbarely know s any ofhiscodefendants,and is thus

       incapable ofanswering as to their histories,m uch less what goes on in their

       heartsand m inds.


    z4oDefendantCantw ellbarely know s any ofhiscodefendants,and is thus

       incapable ofanswering as to their histories,m uch less what goeson in their

       heartsand m inds.
   '



Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 15 of 103 Pageid#:
                                   7293
                                                                           l
                                                                           !
                                                                           I
       zs Defendant Cantwellbarely know s any ofhis codefendants,and is!
         .                                                             thus

          incapable ofanswering as to their histories,m uch lessw hatgoes on in their

          hearts and m inds.
                                                                           !
       z6oDefendantCantwellbarelyknowsanyofhiscodefendants,andisShus
                                                                           l
          incapable ofanswering as to their histories,m uch less what goes on
                                                                            ! in their

          hearts and m inds.


       z7oD efendantCantwellbarely knows ahy ofhis codefendants,and is jhus
          i                                                               I
           ncapable ofansw ering asto their histories,m uch lessw hatgoesön in their
                                                                          1
          hearts and m inds.


       z8.Defendant Cantw ellbarely know s any ofhiscodefendants,and is thus

          incapable ofanswering as to theirhistories,m uch less whatgoesdn
                                                                         j
                                                                           in their

          hearts and m inds.                                               !
                                                                           (
                                                                           :


       zg.Defendant Cantwellbarely know s any ofhis codefendants,and isthus
                                                                           û
          incapable ofanswering as to theirhistories,m uch less whatgoeson in their
                                                                           i
          hearts and m inds.                         '
                                                                           1
                                                                           -
                                                                           i
                                                                           l
                                                                           1
       3o.DefendantCantw ellbarely know s any ofhiscodefendants,and isthus
                                                                           I
                                                                           l
          incapable ofanswering as to their histories,m uch less what goeson in their
                                                                           ;
          hearts and m inds.                                               l
                                                                           !
'



         Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 16 of 103 Pageid#:
                                            7294
l
i
i


             3l.D efendantCantwellbarely know sany ofhis codefendants,and is hus

'
r                  incapable ofansw ering as to their histories,m uch less what goes on in their

'                  hearts and m inds.
:                                                                        .
                                              '
y
I
!
(            3zo DefendantCantwellbarelyknows'any ofh% codefendants,and isthus

                   incapable ofansw ering asto their histories m uch lessw hat goes on
                                                                                     r in their
                                                              ,


                   hearts and m inds.


             33.Defendant Cantw ellbarely know s any ofhis codefendants,and isthus

                   incapable ofanswering asto thei:histories,m uch less w hatgoesozpin their

                   hearts and m inds.


             34.Defendant Cantw ellbarely know s any ofhiscodefendany:s,and is t
                                                                               l
                                                                                hus

                   incapable ofanswering as to their histories,m uch less whàt goeson in their

                   heartsand m inds.
                                                                                     l
                                                                                     j             -
     .       3s DefendantCantw ellbarely know s any ofhiscodçfendants,and is t
                                                                             Ihus
               .
                                                                             :


                   incapable ofanswering as to theirhistories,m uch less what goesön in their

                   hearts and m inds.


             36.Defendant Cantw ellbarely know s any ofhiscodefendants,and is thus

                   incapable ofanswering as to theirhistories,m uch less whatgoeson in their

                   hearts and m indé.




                                                                  '
                                                  ,



;'
j                                                                        '
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 17 of 103 Pageid#:
                                   7295


                                                                            l
    37.D efendantCantw ellbarely know s any ofhis codefendants,and isl
                                                                     thus

          incapable ofansw ering as to theirhistories,m uch lessw hatgoeson in their

          hearts and m inds.
                                                                            I
    38.DefendantCantwellbarely knowsanyofhiscodefendants,andisJhus
                                                                           i
          incapable ofansw ering asto their histories,m uch less what goes èn in their
                                                                            1
                                                                            t
          hearts and m inds.                                                1


    3g.DefendantCantwellbarely knowsany ofhiscodefendants,and ist
                                                                I
                                                                 hus
          incapable ofansw ering as to theirhistories, m uch lessw hatgoesgn
                                                                           1 in their

                                                                            :
          hearts and m inds.                                                1

    4o.D efendantCantw ellbarely know sany ofhis codefendants,and is l
                                                                     thus

          incapableofanswering asto theirhistories,much lesswhatgoesyn in thei,
                                                                              r
                                                                            I
          hearts and m inds.                                                I
                                                                            1
    zll.D efendantCantw ellbarely know sany ofhis codefendants,and is thus

          incapable ofanswering as to their histories,m uch less what goes on in their
                                                                            l
          h                                                                 I
              eartsandminds.                                                j
                                                                   I
                                                                   1
    4z                                                             1
      .   DefendantCantwellbarely knowsany ofhiscodefendants,and isy
                                                                   l
                                                                     hus
          incapable ofansw ering asto theirhistories,m uch lessw hat goes       in their

          hearts and m inds.
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 18 of 103 Pageid#:
                                   7296



        43.Defendant Cantw ellbarely know s any ofhis codefendants,and isthus

           incapable ofanswering as to their histories,m uch less whatgoeson in their

           hearts and m inds.

                                                                             I
        44.D enied.




     1.Defendant Cantw elldid nothing ofthe sort.

     A.D efendantCantw elldid nothing ofthe sort.Plaintiffs and their co-colispirators

     m ake no secretoftheir violence,or their reasoning for it.As long asw e're quoting

     extrem istliterature;

           There az'ethree m ain argum entsthatanti-fascistsuse tojustify their
           occasionalW olence.First,asexplained in Chapter 4,anti-fascistsm ake a

           historicalar> m entbased on the accurate observation that dfrationaldebate''

           and the institutions ofgovernm enthave failed to consistently haltthe rise of

           fascism .Given that fact,they argue that the only hope to preventa sequelis

           to physically preventany potentialfascist advance.Second,they pointto the

           m any successfulexnm plesofm ilitantanti-fascism shutting dow n or severely

           ham peving far-rightorganizing since the end ofW orld W ar II.Tbird,fascist
                                                                             r
           violence often necessitates self-defense- although anti-fascistschallenge

           conventionalinterpretations ofself-defense grounded in individualistic

           personalethicsby legitim ating ofensive tactics in orderto forestdllthe
                                                                    '
 ,

                                                        /
           potentialneed forhteralelf-defense dow n the line.
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 19 of 103 Pageid#:
                                   7297
                                                                          I
                                                                          l
                                                                          I
       In other w ords, anti-fascists don'tw aitfor a fascistthreatto becom!e violent

       before acting to shutitdown,physically ifnecessarp As M lzrray & om

       Baltim ore AR A explained it,

                                                                          i
              You lghtthem by w riting letters and m alring phone calls sp'you don't
              h                                                           I
               ave to Sghtthem with Ssts.You Sghtthem with Ssts so ybu don't
                                                              1
              havetoSghtthem withknives.YouSghtthem withknives)soyou
              don'thave to Sghtthem w ith guns.You Sghtthem with guhs
                                                                   t
                                                                      so you
              d                                                           I
               on'thave to Sghtthem w ith tanks.                          j
                                                                          !
                         -
                                                                          l
                             M ark Bray - .4uthor ofAntlfa:TheA nti'FasclàtH andbook



                                                                          i
    45.Denied.                                                            I
                                                                          I
                                                                          I

    46.DefendantCantwelldid nott
                               tselect''anytMng.Inhiscapacityasal
                                                                !
                                                                          i
                                                                          )
       professionalentertainer,he w asinvited to speak atthis event,and had

       nothingtodowiththeplanningöfit.DefendantCantwellsharesjheopinion
                                                                          I
       ofm ost Am ericans,thattearing dow n historicalm onum ents is anlassault on

       hiscountry,and thus accepted thisinvitation.                       i
                                                                          i
                                                                          I
                                                                      le,and
    zl7.D efendantCantw elldid everything in hispower to preventviolenc
       Plaintiffs know it.                                                l
                             Defendantsoughttopreservethestatue,justas
                                                                     jt'hecourts
                                                                          I
       in thecity ultim ately soughtto do.                                I
                                                                          I




                                                                          :
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 20 of 103 Pageid#:
                                   7298


                                                                        I
                                                                       1 Cantwell,s
          a. See Exhibitlo-M eetclip.m p3 w hich is audio from Defendant

             body cam era,atthe Gleadership m eeting''ofAugust 11th,in w hich

             DefendantCantwellrefused toparticipate in theUVA torcltlitm areh
                                                                     !
             unlesslaw enforcem entw asinvolved in the event,suggesting ifthey
                                                                   ! :
                                                                    iffs,
             would notso agree,thattheeventshould becalled off.Plaipt
                                                                       l
                                                                       ;
             counselhave had thisvideo in theirpossession for over a yqar.
                                                                       l
    48. D efendantCantwellhasno m eaningfulknow ledge ofthe events he
                                                                    ire
                                                                        i
       described,other than to note thatthey are law fuland non-violent'
                                                                       1and that
                                                                        :
       the lawfuland non-violentnature ofevents priorto those in dispute,
                                                                        (
       im pacted his decision to attend the eventsin dispute.W here Plaint
                                                                         Jiffshave
                                                                        1
       obtainedknowledgeastotheinnerworkingsofDefendants'heartjand
                                                                        i
       m indsrem ainsunexplained,and on thatbasis,thisaspectisdenild by
       answ ering D efendant.                                           1
                                                                        1
                                                                        I

    4goDefendant Cantwellhas no m eaningfulknow ledge ofthe events hère
                                                                        l
       described,other than to note thatthey are law fuland non-violent,land that
       the law fuland non-violent nat
                                   ,
                                                                        Ie,
                                     ure ofeventsprior to those in disput
                                                                        i
                                                                        i
       im pacted his decision to attend the eventsin dispute.W here Plaizitiffshave
                                                                         1
                                                                        i
       obtainedknowledgeastotheinnerworkingsofDefendants'heartjand
       m inds rem ains unexplained,and on thatbasis,this aspect is denied by
                                                                       l
                                                                       I
       answ ering Defendant.                                           !
                                                                        1
r   Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 21 of 103 Pageid#:
                                       7299



        so.D efendantCaptw ellhas no m eaningfttlknowledge ofthe events her
                                                                         ie

              described,other than to note thatthey are lawfuland non'violent,and that
              thelawfulandnon-violentnature ofevents priorto those in disputle,
                                                                                I
              i                                                                 l
              m pacted his decision to attend the events in dispute.W here Plaiht
                                                                                I
                                                                                  iffs have

              obtained know ledge as to the innerw orkingsofDefendants'heart'
                                                                            s and
                                                                             :
                                                                             I
              m indsrem ains unexplained,and on thatbasis,this aspect is denipd by

              answ ering Defendant.

                                                                                !
        sl.DefendantCantwellhasnomeanindulknowledgeoftheeventsV re
                                                                                :
                                                                                I
              described,other than to note thatthey are lawfuland non-violentjand that
                                                                                i
              the law fuland non-violentnature ofevents priorto those in disput
                                                                              1e,

              im pacted his decision to attend the eventsin dispute.
                                                                                i


        sz.DefendantCantwellhasnom eaningfulknowledgeofthe eventsljere
              described, otherthantonotethattheyarelawfulandnon-violentt
                                                                       iand that
                                                                                I
              the lawfuland non-violentnature ofevents prior to those in dispùte,
                                                                                l
                                                                                I
              im pacted his decision to attend the eventsin dispute.            .
                                                                                J
        s3 Defendant Cantwellhas no m eaningfulknow ledge ofthe events he
          .
                                                                        Ire

              described,otherthan to note thatthey are law fuland non-violentjand that
                                                                                1
              thelawfuland non-violentnatureofeventspriorto those in disptlte,
              im pacted hisdecision to attend the eventsin dispute.             I
                                                                                k
                                                                                1
                                                                                1
                                                                                1
        szloDefendant Cantwellhas no m eaningfulknow ledge ofthe events here
                                                                            1
            described, otherthan to note thatthey are law fuland non-violent?
                                                                            ,andthat
    '



Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 22 of 103 Pageid#:
                                   7300



           the law flzland non-violentnature ofevents priorto those in dispute,

           im pacted his decision to attend the eventsin dispute.W here Plaintiffs have

           obtained knowledge as to the innerw orkings ofDefendants'heartj and
           m indsrem ainsunexplained,and on thatbasis,thisaspectis denied by

           answ ering Defendant.


        ss.Defendant Cantwellhas no m eaningfulknow ledge ofthe events here

           described,otherthan to note thatthey are lawfuland non-violent,and that

           the law fuland non-violentnature ofeventsprior to those in dispute,
                                                                             I
           im pacted his decision to attend the events in dispute.W here Plaihtiffs have
                                                                             l
           obtainedknowledgeastotheinnerworkingsofDefendants'heartkand
           m inds rem ains unexplained,and on thatbasis,this aspectis denied by

           answ ering D efendant.
                                                                        l
                                                                        (e
        s6.D efendantCantw ellhas no m eaningfulknowledge ofthe events hgr

           described,other than to note thatthey are lawfuland non-violent,and that

           the lawfuland non-violentnature ofeventsprior to those in dispute,

           im pacted his decision to attend the events in dispute.


        s7.Answ ering D efendantisw ithoutknow ledge or inform ation sufficièntto form

           a beliefasto the truth ofthe allegations in thisparagraph,and on thatbasis,

           deny those allegations,and denies asfactually inaccurate any allegationsof

           conspiracy or the planning,intending,com m itting or ratifying ofunlaw ful

           acts in this parar aph.
    Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 23 of 103 Pageid#:
                                       7301



        s8.DefendantCantwellhasno meaninlulknowledgeofthe eventshere
I
            described,otherthan to note thatthey are law fuland non-violent,and that

            the law fuland non-violentnature ofevents priorto those in dispute,

            im pacted hisdecision to attend the eventsin dispute.




     B.D efendant Cantw elldid no such tlzing.Plaintifs and their co-conspirators Planned and

     Coordinated a Schem e to Incite Violence,Threaten,Intim idate,and H arass D efendants on

     A ugust 11th and 12th.                                                         '

            This chapter w illexplore the m ain contor s ofthe current debates sm rounding Tdno

            platform ing'
                        'and anti-fascistviolence.Are liberalsrightthat confronting fascists

            onlymakesthem grow stronger?Shouldwejustignorethem?Ifsomanypeople
            glorify fghting N azisin the 1930s and '40s,w hy do they disparage confronting them

            today?D oes research really show thatviolence only plays into fascist hands? After

            answ ering these questions,I willdiscussthe danger ofm achism o,the fetishization

            ofviolence,and the role offem iu sm in anti-fascism .N ext,I willaddressthe

            relationship betw een m ilitant anti-fascism ,popularpolitics,and public opinion.Can

            black blocs and popula.
                                  r struggle coexist?

                                    -   M ark Bray - A uthor ofA ntlfa .
                                                                       'TheA nti-FasclbtH andbook
                                                                                    l


        59.D enied ascontradicted by evidence and com m on sense.D efendantCantw ell

            hardly knew any ofthese people,and even ifhe w ere prone to violent
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 24 of 103 Pageid#:
                                   7302



       crim inalconspiracies,w hich he isnot,he w ould notbe hatching them w ith
                                                                       t
       perfectstrangers at highly publicized events,on cam era,in coordination with

       law enforcem entand the m edia.Defendant Cantw ellrepeatedly called for a1l

       who would heed his advice to obey the law .


          a. See Exhibitlo-M eetclip.m p3 w hich is audio from DefendahtCantw ell's

             bodycamera,attheîteadership meeting''ofAugust11th2017,inwhich
             Defendant Cantwellrefused to participate in the U VA torchl
                                                                       litm arch
                                                                       l
             unlesslaw enforcem entw asinvolved in the event,suggesting ifthey

             w ould not so agree,thatthe eventshould be called off.Plaintiffs'

             counselhave had this video in their possession for over a year.Even if

             the Plaintiffsw ere so delusionalasto believe thisw hen this suitw as

             initially brought,they m ustcertainly have been dissuaded bfthis m yth
                                                                       I

             prior to l'
                       iling thisam ended com plaint.


          b. See Exhibit17-CPDDetective20170717.m p3 a recording ofa phone call

             in w hich D efendantCantwelldiscussed hisplans with a

             Charlottesville D etective on July 17th 2017

          c. S:e Exhibitz4-u TR-u pdates-Bloo ostopdf- A blog postfrom

             Christophercantw ellocom dated August 8th2017,and updated on

             August 9th.ln w hich Defendant Cantw ellsays;
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 25 of 103 Pageid#:
                                   7303



                   i. The police have said they willstillcooperate w ith us,by keeping

                      outAntifa and other opponents,setting up barricades,and doing

                      theirbestto m aintain peace and orderin the city.


                   ii. Civildisobedience and guns do notgow elltogether,however.N o
                                                                           ,




                      m atterw hatanyone else says,ifyou never take another word of
                                                                           û
                      advice from m e again,heed thisw arning:Ifyou are com ing
                                                                           l
                      arm ed,obey the law ,and the orders of1aw enforcem ent,no
                                                                           i
                      m atter w hat.You cannottellthe copsto go to hellwil
                                                                         th a gun on

                      your hip.Itputs allofus,and our cause atrisk.


                  iii. W hatever violentideasw e entertain on the RadicalA genda are

                      not to be carried outhere.The RadicalA genda is an

                      entertainm entprogram ,and ifyou try to start a revolution this

                      w eekend,itw illnotbe the revolution you bargained for,I
                                                                           )
                      prom ise.Ifyou w ant to prove yourselfa w arrior,show som e

                      disciplinefirst.                                     f             .
    6oDefendant Cantwellw ould nothave participated ifthe events werl
      .                                                             e unlawful,

          and thus w ashappy to hear aboutthe perm it.Defendant Cantw ellsoughtto
          i                                                             i
           ncrease the size ofhis audience,custom erbase,and bank accounts,by

          speaking atthiseventas he hasspoken atcountless other law ful,and

          peacefuldem onstrations.The allegations ofintentto do violent,ilegal,and
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 26 of 103 Pageid#:
                                   7304


                                                                         l
       oppressivethingsiscontradictedbyevidenceandcommon sense,ùndon that
       basis,are denied by answ ering D efendant.


          a. See Exhibit17-CPDDetective20170717.m p3 a recording ofa:phone call
                                                                    !
             in w hich Defendant Cantwelldiscussed his plansw ith a

               Charlottesville Detective on July 17th2017
                                                                         I
                                                                         E
          b. SeeExhibitlo-Meetclipomp3which isaudiofrom Defendarkt
                                                                 l
                                                                   Cantwell's
                                                                        r
               body cam era,atthe Rleadership m eeting''ofAugust 11th,in'
                                                                        1w hich
                                                                         1
               Defendant Cantwellrefused to participate in the UVA torchlitm arch
                                                                         I
               unlesslaw enforcem entw asinvolved in the event,suggestipg ifthey
                                                                         i
                                                                        1 )
               w ould notso agree,thatthe eventshould be called off.Plaiptiffs
                                                                         i
               counselhavehad thisvideoin theirpossession foroverayqar.Even if
                                                                         1
               the Plaintifs were so delusionalasto believe thisw hen thià suitw as
                                                                         I
               initially brought,they m ustcertainly have been dissuaded hfthis m yth
                                                                        !
               priortol'
                       iling thisam ended complaint .
                                                                        I

          C.   SeeExhibitz4-uTR-updates-Bloo ost.pdf-A blogpostfrokn
                                                                        1
               Ch                                                     1
                 ristophercantw ell.com dated August 8th 2017,and updated on

               August9th.In which DefendantCantwellsays;                ;

                     Thepolicehavesaidtheywillstillcooperatewithuslbykeeping
                                                                        ,


                     out Antifa and other opponents,setting up barricades1,and doing
                                                                         f
                     theirbest to m aintain peace and order in the city.
     Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 27 of 103 Pageid#:
                                        7305


II

                     ii. Civildisobedience and guns do not go w elltogether, ow ever.N o

                         m atterw hatanyone else says,ifyou nevertake another word of

                         advice from 'ine again, heed thisw arning:Ifyou are dom ing

                         arm ed,obey the law ,and the orders of1aw enforcem ent,no
                                                                             û
                         m atterw hat.You cannottellthe copsto go to hellwith a gun on

                         yourhip.Itputs allofus,and our cause atrisk.

                    iii. W hateverviolent ideasw e entertain on the RadicalAgenda are

                         notto be carried outhere.The RadicalAgenda is an

                         entortainmeniProgram,andifyOuirytoStartarevl
                                                                    lutionthis
                        w eekend,itw illnotbe the revolution you bargained for,I

                        prom ise.Ifyou w antto proveyourselfa w arrior,show som e

                         discipline first.


         61.Thisparagraph doesnotwarrantaresponsefrom answeringDeteidant.

         62.Atleastso far as itpertainsto D efendant Cantw ell,thisisnotonly false,but

            patently absurd.D efendantCantwellhardly knew any ofthese people,and

            even ifhe w ere prone to violentcrim inalconspiracies,w hich he is not,he

            w ould notbe hatching them w ith perfectstrangers athighly publicized
                                                                             l
            events,on cam era,in coordination w ith law enforcem entand the m2 edia.


               a. Defendant Cantwellconditioned hisparticipation in the events here in

                  disputeon closecoordination with law enforcem entby theJvent
                  organizers.For exam ple;
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 28 of 103 Pageid#:
                                   7306


               '

                   i. SeeExhibit17-CPDDetective20170717.mp3 a recordikg ofa   ,



                     phone callin w hich Defendant Cantw elldiscussed his plans

                     w ith a Charlottesville Detective on July 17th2017
                                                                              I
                                                                              1
               ii. See Exhibitlo-M eetclip.m p3 w hich is audio from Defendant
                                                                              I
                     Cantw ell'sbody cam era atthe dtleadership m eeting''!
                                                                          ofA ugust
                                            ,                             .
                                                                              k
                     11th                                                     I
                         ,   in w hich Defendant Cantw ellrefused to participate in the
                                                                              (
                     UVA t                                                    I
                           orchlitm arch unlesslaw enforcem entwasinvqlved in the
                                                                        1
                     event,suggesting ifthey w ould not so agree,thatthé event
                                                                       1
                                                                              I
                     should be called of.Plaintiffs'counselhave had thisj
                                                                        video in
                                                                              1
                     their possession for overa year. Even ifthe Plaintiffs!were so

                     delusionalasto believe this when this suitw as initially brought,

                     they m ustcertainly have been dissuaded ofthis m y'th priorto
                                                                              i
                     llingthisamendedcomplaint       .
                                                                              !
                                                                              I

                                                                              !
          b. See Exhibitz4-u TR-updates-Bloo ost.pdf- A blog postfrom

             Christophercantwell.com datedAugust8th2017,and updated on
                                                                1
             August9th In w hich Defendant Cantw ellsays;
                         .
                                                                              1
                                                                              .

                                                                              i   .
                   i. Thepolicehavesaid they willstillcooperatewith usjby keeping
                                                                      I
                                                                       l,and doing
                     outAntifa and other opponents,setting up barricades

                     theirbestto m aintain peace and order in the city.
                                                                              I
                                                                              1
               ii. Civildisobedience and gunsdo notgowelltogether,however.No
                                                                              I
                                                             t        !
                     m atterw hatanyone else says,ifyou never ake another word of




                                                                              1
     Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 29 of 103 Pageid#:
i.                                      7307



                         adkice from m e again,heed this w arning:Ifyou are com ing

                         arm ed,obey the law ,and the orders of1aw enforcem ent,no
!'

                         m atter whqt.You cannpttellthe cops to go to hellw ith a gun on
                                                                            .




i
.                        your hip . Itputs allofus,and our cause at risk.
                                                                  '
                              .



1                    .                                                                     .
(                   iii. W hatever violentideas we entertain on the RadicalA genda are

                         notto be carried outhere.The RadicalAgenda is an

                         entertainm entprogram ,and ifyou try to starta revolution this
                                                                                    '
'
@                        Weekend,itwillnotbe the revolution you bargained for, l

                         prom ise.Ifyou w antto prove yourselfa w arrior,show som e

                         discipline first.
                                                                                (              .

         63.Answering Defendantis withoutknow ledge or inform ation suo cientto form

            a beliefas to the truth ofthe allegations in thisparar aph,and on thatbasis,

            deny those allegations,and denies asfactually inaccurate any allegations of

            conspiracy or the planning,intending,com m itting orratifying ofunlawful               .

            acts in this parar aph.


         64.D efendantCantwellm etKesler for the Srsttim e on A ugust 9th,and even if

            he were inclined to violentcrim inalconspiracies,w hich he is not,he w ould

            not do so w ith a com plete stranger.Denied.


         6s.Defendant Cantwellattended the m eeting referenced,and since Plaintils
            have the body cam era video 9om thatm eeting,even they know w e1did no
            such thing as here alleged.Again,Defendant Cantw ellbarely knew any of
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 30 of 103 Pageid#:
                                   7308



       these people,and it deses com m on sense thathe w ould,after a decade of

       lawfulnonviplent activism ,and years ofbeing a m edia producer, how up to a
                    '
                    .

                                                                         ô
       park w ith com plete strangers to hateh a violentcrim inalconspiracy.


            a. See Exhibitlo-M eetclip.m p3 w hich is audio 9 om DefendantCantw ell's

               body cam era,atthe fdleadersliip meeting''ofAugust 11th in which
               Defendant Cantwellrefused to participate in the 'UVA torchlitm arch
                                                                        r
               unlesslaw enforcem entw asinvolved in the event,suggesting ifthey
                                                                        liffs,
              w ould not so ar ee,thatthe eventshould be called off.Plaint

              counselhave had this video in their possession for over a year.Even if

              the Plaintiffs were so delusionalasto believe thisw hen this suitw as
              initially brought,they m ustcertainly have been dissuaded oàfthis m yth
              prior to filing thisam ended com plaint.
                                                           I

    66.Answering D efendantis withoutknow ledge or inform ation sufficièntto form

       a beliefas to the truth ofthe allegations in thisparagraph,and on thatbasis,
       deny thoseallegations,and deniesasfactuall# inaccurate any allegat
                                                                      l ionsof
       conspiracy or the planning,intending,com m itting or ratifying ofunlaw ful

       acts in this parac aph.


    67.5o far as itpertainsto D efendant Cantwell,the internet is a valuable toolfor
        ,




       doing comptetelylegalthings,and Plaintiffsdo notsomuch ascredibly
                                                                        I
       attribute a speciic statem ent ofintentto do anything illegalto D efendant

       Cantw ell.Plaintiffs have had accessto D efendant Cantw ell's Discord Logs
    '



Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 31 of 103 Pageid#:
                                   7309



        since prior to filing this suit,asw ellas access to his website and socialm edia

        presence.N one ofwhich contain anything even rem otely resem bling that

        w hich is alleged in this péragraph.


    68.D efendant Cantw ellcannotspeak forthe Daily Storm er,and as stàted in the

        prior paragraph,has used the Internet for perfectly legalthings.


    6goD efendantCantw ellhosts a radio show and interview speople,the Grally''w aà
        discussed,and evel'y bitofthatispublicly available,asPlaintilswlellknow .
        Al1ofitw as legal,as Plaintiffs also w ellknow .Aside 9 om that,A nsw ering
                                                                           û
        Defendantis withoutknowledge orinform ation suo cientto form a beliefas

        to the truth ofthe allegationsin thisparar aph,and on thatbasis,dqny

        those allegations,and denies as factually inaccurate any allegations of

        conspiracy or the planning,intending,com m itting orratifying ofunlaw ful

        actsin thisparagraph.


    7ooDefendant Cantw ellm ade a totalof 13 Posts to the Charlottesville 2.0

        Discord,and Plaintiffshave had access to these since prior to slin'
                                                                           j'
                                                                          g this suit.

        None ofthose postseven hinted atanything illegal,and Plaintifs are w ell

        aw are ofthis fact.


           a. See Exhibitl6-cantwellDiscord.pdf- Al1Discord posts attrîbuted to

              DefendantCantwellfrom allthe D iscord serversw hich Leftistm edia

              outletU nicorn Riothasreleased.
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 32 of 103 Pageid#:
                                   7310



                        TheSrstpostfrom CantwellisdatedAugust1st20171

                  1I.   This 1stof13totalpostsread tdl-ley guys,I'm justpopping my
                        head in to show m y face.Idon't use Discord m uch,but1 see a 1ot
                                                                              ?
                                                                              1 (j.hardly
                        ofaltrighters using it,so perhapsI should start.,, - an

                        constitutesaviolentconspiracy monthsin the m akink.
                                                                              I


    71.W hile Plaintiffs are able to produce m any tdedgy''posts from the

       Charlottesville2.0 Discord,mostofthem can only beattributed tq
       anonym ous and pseudonym ous accountsw hich for allw e know arg the
                                                                              1

       Plaintiffs,and noneofwhich areevidenceofaconspiracytobreat;thelaw.As
                                                                       i
       noted in Paragraph 70,none ofthose perfectly law fuledgy posts c>n be
                                                                       l
       attributed to Defendant Cantw ell. Defendant Cantwellhad no m o'deration
                                                                              1
                                                                              1
       privilegeson the Discord to stop them ,and as indicated by hisfirétposton
                                                                              ?
       August 1st2017,D efendantCantwellw as notin such regularuse ;
                                                                   ofthe
                                                                   i
                                                                              !
       system to even have any aw arenessofsuch posts.


            a. SeeExhibitl4'unnamedandpseudonymous.pdf-Notingthrtnearlyall
                                                                             1
               ddedgy''postsnoted by Plaintiffscam efrom accountswhich àre not
                                                                             f
               identifed by the namesofany Defendant.                        I
                                                                             l
                                                                             I
    72.W hi1e the Discord m ay have been ttinvite only''as a technicalm atser,itw as
                                                                             l
       clearly notdtsecret''or difficultto gain accessto.The logs were published by
                                                                             1
       U                                                                     l
           nicorn Riot,and the channelhad been infiltrated by associates >nd co-

       conspirators ofthe Plaintiffs,wellin advance.U nicorn Riotleaked 67




                                                                             !
U   Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 33 of 103 Pageid#:
                                       7311



           diferentRightw ing Discord servers.Thisnecessarily im plies a deep

           infiltration ofthe ranks ofDefendants'various associationsw hich,given the

           invite only nature ofthe platform s,im plies a g'
                                                           reat dealofdeception had to

           have been involved.


              a. For exam ple,see thisTw eetby Charlottesville residentEm ily

                 Gorcenski,w ho bragged abouthow theirdfintelnetw orks''had

                 tdoutclassed ...the cops''and how they used the inform ation gathered to

                 dddisrupt''the perm itted dem onstration Defendants had planned.
'                                                                                                                                                                                                '



r           Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 34 of 103 Pageid#:
                                                                                                                                                                                                               .



                                               7312



                             i. or exam ple,see this Tweetby Em ily F


                                                      -'
                                                      nx4:k
                                                      .     .
                                                                      Em lly
                                                                           '-
                                                                              G,Cville.* (eEmti
                                                                                              yGorcensxi


                                                  O ne srory that hasn'tbeen told aboult
                                                                                        l                           q                                               .                                      .       .

                                                  #c harlottesville Is hOW Our
                                                                             z
                                                                               I
                                                                               ntelnetw
                                                                                      .
                                                                                         orks                              ..     .              .


                                                  dram atlcally outclassed both the alt-rl'ght's
                                                  and the cops'.
                                                                                                             5..:Fc.
                                                                                                           ..:
                                                                                                             .. .             b+L.. . '
                                                                                                                   ;:.u-...:y. .z.,:...... .,. .... ..        L:.
                                                                                                                                                          .... .
                                                                                                                                                         ..    .        --.   .
                                                                                                                                                                                                f
                                                                                                                                                                                                ;

                                                                                                                     '
                                                                                                                         -.>--
                                                                                                                             v.
                                                  150Retbveets393Ljke.
                                                                     s .-.
                                                                         -+ (ö
                                                                             a
                                                                             jù
                                                                              l;'Q
                                                                              j  .--
                                                                                   ..
                                                                                    :...
                                                                                    ,  j.jg
                                                                                          j
                                                                                          gyx
                                                                                            j
                                                                                            ..
                                                                                             ,a
                                                                                              m.k+-rk:.k..
                                                  f.D 10                         tR- 150                            393
                                                                                                                O
    '                                                 -.              EmllyG,Cvllle.*'@ EmilyGofcenskl '19Aug2017 v
                                            .
                                                                      Replt
                                                                          /ingtfy@ Emll
                                                                                      yGf
                                                                                        lrcenskj
                                                                      CE
                                                                       ivilîan-                                                                                                                l
                                                       l
                                                       '
                                                                                     gathefedIrlteliso2enn0ttakenSeflcusl
                                                                                                                        ybyatl
                                                                                                                             thofltles.btltb'Ieused11
                                                       j             Qzl.
                                                                        dell'toplan,dlsrupt,monltor,andrespcnd.
                                                       I
        '
                                                       I
                                                       ,  1 Q 2 t-t3E                                                                 132
                                                      >
                                                      <
                                                                      EmilyG,GW1I:.* Q EI>iIyGOfCel
                                                                                                  3SkI -19Aug2017 w
                                                       >.-''*'* Tne reasonm edia vlas atcanlweil'svzalmartgalherlng? ourl
                                                                                                                        ntel. The torc:
                                                           ,
                                                                rary.?ourintel.                                .        1
                                                                                                                        .
                                                       1j                                                 . .,-,
                                                                                                               .:
                                                                                                      . '.. '' '...-  ..
                                                                                                                                             .
                                                                                                                                      ryy...jj.;
                                                                                                                                               L.y.:-:...rr- :rry..y. ....r            . .     r  .   ..
                                                                                                                                                             .,y..y. . ,.... g,.....y . .
                                                                                                                       ..
                               L.'
                                 ..'....-........ .              qL
                                                                  ;Lj
                                                                    ;
                                                                    :b p
                                                                       4!i                 :''I
                                                                                              1,. ::
                                                                                                   !
                                                                                                   I4 .'       -
                                                                                                                           :!Iy4 y.
                                                                                                                                  .
                                                                                                                                  ..
                                                                                                                                   '
                                                                                                                                   .:
                                                                                                                                    (
                                                                                                                                    '          -
                                                                                                                                                    y. yyj-
                                J .....    .. . . ...
                                                       jj..
                                                      .1:
                                                        ..
                                                          y
                                                          g
                                                          j
                                                          .
                                                          y
                                                          .g y.
                                                         -.rg. .t..
                                                                     .-. ..,. . .. .
                                                                        .. ....    . ..,     y
                                                                                             .'
                                                                                                ..
                                                                                                 ..
                                                                                                  ,
                                                                                       ry..., y. ..
                                                                                                    nt
                                                                                                       .
                                                                                                         y
                                                                                                         )g
                                                                                                          yy  .
                                                                                                             ..g t
                                                                                                                 .
                                                                                                                 y
                                                                                                         ;yu. . ..
                                                                                                          .       .jy..) .
                                                                                                                         yg
                                                                                                                          .
                                                                                                                           .


                                                                                                                    J!.. . ..
                                                                                                                   ''
                                                                                                                                .
                                                                                                                                    .
                                                                                                                                     -
                                                                                                                                      y.
                                                                                                                                       .
                                                                                                                                        .
                                                                                                                                           g
                                                                                                                                           y
                                                                                                                          -.... . , .... . r
                                                                                                                                            y,
                                                                                                                                             ..
                                                                                                                                              .
                                                                                                                                              .
                                                                                                                                               .
                                                                                                                                                  ,y
                                                                                                                                                ..u
                                                                                                                                                      cy. .. -
                                                                                                                                                             .
                                                                                                                                                                           g ..
                                                                                                                                                                              .
                                                                                                                                                  ..... . . . .. . . ... . . ..
                                                                                                                                                                                 ;y.;-.,..s.. ...
                                                                                                                                                                                                      .



                                                                     EmllyG,GvI11:.*'t    o Emjlyf
                                                                                                 sofcenski '19Aug2017 v
                                                      -*r
                                                        *       .    bble strateglcalbrIeaRed I
                                                                                              nfukncp/dngtheywereze
                                                                                                                  alclllngand processedthei
                                                                                                                                          r
                                                           '
                                                                     reactlnns ln realll
                                                                                       m e.
                                                       11
                                                       '
                                                       jf Q 1                                  ta 2.
                                                                                                   y  .                               144
                                                                                                                                  *. ...,
                                                                                                                                        ..




                            ii. G orcenskiis a selfproclaim ed RA ntifa''adherent,and dangerous

                                    extrem ist,as can be seen in Exhibitl3-

                                    G orcenskiD angerousAntifa.pdf


                      b. In any case,w hile this guiltby association m ay be used to describe the

                         m oderatorsas derelictin their duties,it isnothing shortofdefam atory
                                                                                                                                                                                               à
                                                                                                                                                                                               .

                                                                                                ..:... ..
                                                                                                        .-.:...-(...c,- .
                                                                                                                        L:'.J f2.... F...E. 7 c.... . .-
            .                                                               ..                    .
                                                                                  (....u   .
                                                                                                                        J.LL...)(.
                                                                                                                              -. r.q(
                                                                                                                                    rc;
                                                                                                                                      -.. ... t..:
                                                                                                                                                 (....-. ),2.(c.-'. . .. .
                               .    - .. . . .-
                                    . l . . ..                 ... . .
                                                                     z
                                                                     7
                                                                     z:....                l    .
                                                                                                   '. ... --    ''  :'TU            . .-g .. . :
                                                                                                                                               :             )
                                                                                                                                                             L                            .
                                                                                                                                                                                              ......
                                                                                                                                                                                                   y
                                                                                                                                                                                                   .
                                                                                                                                                                                                   -
                                                                                             .- ...L
                                                                                                               zz, -''..q- . . . LL.....c.......yy(..
                                                                                                                 ''-'
                                                            .        ,
                                                                     s                .                                                                                 . ...-
                             . ..       .         -                    ï.
                                                                . . ... .                  .                                                                 . . . . ..
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 35 of 103 Pageid#:
                                   7313



             to associate D efepdantCantwellwith anything unlaw fulon the

             D iscord server.


    73.So far as itpertains to D efendantCantw ell,thisis disproven by inform ation

       Plaintiffs have had since before Sling thislawsuit.As shown in Paragraphs

       70,71,and 72.Cantw ellbarely used the D iscord Server,certainly engaged in

       no violentcrim inalconspiracy,and Plaintifs have know n this since before

       fling this suit.To say sp am ounts to a m alicious and willfuleffortto

       m atekially m islead thiscourt.


          a. See Exhibitl6-cantw ellDiscord.pdf- AllDiscord posts attributed to

             Defendant Cantw ellfrom allthe Discord serversw hich Leftistm edia

             outletU zlicorn Riothas released.


                 i. The firstpostfrom Cantw ellis dated August 1st2017


                ii. This 1stof13totalpoétsreaddfl-ley gûys,I'm justpoppingmy
                    head in to show m y face.Idon't use Discord m uch,butI see a 1ot
                   '
                    -

                         .
                                                               .
                                                                          )
                    pfaltrighters using it,so perhapsI should starto''- and
                                                                         ' hardly

                    constitutes a violentconspiracy m onths in the m aking.


    74oAnswering D efendantis withoutknowledge orinform ation suf/cientto form

       abeliefastothetrutioftheallegationsinthisparagraph,andonthatbasis,
       deny those allegations,and denies as factually inaccurate any allegationsof
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 36 of 103 Pageid#:
                                   7314


                                                                          I aw ful
          conspiracy ortheplanning,intending,com m itting or ratifying ofunl

          actsin thisparagraph.


    7soAnswering Defendantis withoutknow ledge or inform ation sufficipntto form
                                                                        i
                                                                        i
       a beliefas to the truth ofthe allegations in thisparagraph,and ozpthatbasis,
                                                                           :
          d                                                                I
           eny those allegations,and denies asfactually inaccurate any allqgationsof
                                                                           i
          conspiracy or the planning,intending,com m itting or ratifying ofunlaw ful

          actsin this parar aph.
                                                                           I

    76.Answ ering Defendant isw ithoutknowledge orinform ation suo ciëntto form
                                                                           I
                                                                           I
          a beliefasto the truth ofthe allegations in thisparagraph,and ortthatbasis,
                                                                           1
          deny those allegations,and deniesas factually inaccurate any allegat
                                                                           à ions of

          conspiracy orthe planning,intending,com m itting orratifying oftm law ful
                                                                           i
                                                                           1

          actsin thisparagraph.                                            l
                                                                           1
    77Answ ering Defendant isw ithoutknowledge orinform ation suo cient
      .
                                                                    1 to form
                                                                    l
                                                                    2
          abeliefastothetruth oftheallegationsin thisparagraph,andop thatbasis,
                                                                           i
          deny those allegations,
                                    and deniesasfactuallyinaccurateany allqhgationsof
                                                                           I
          conspiracy or the planning,intending,com m itting or ratifying ofnnlawful

          acts in thisparagraph.
                                                                      I
    78 Answering Defendantis withoutknow ledge or inform ation sufficient
      .
                                                                      l to form

          abeliefastothetruth ofthe allegationsin thisparagraph,and orlthatbasis,
                                                                           I
          deny those allegations,and denies as factually inaccurate any allégationsof




                                                                           I
'



    Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 37 of 103 Pageid#:
                                       7315



           conspiracy or the planning,intending,com m itting orratifying of Inlawful

           acts in thisparagraph.


        7goAnswering Defendantisw ithoutknow ledge.or inform ation suo cientto form

           a beliefasto the truth ofthe allegations in thisparagraph,and on'thatbasis,

           deny those allegations,and denies as factually inaccurate any allegations of

           conspiracy or the planning,intending,com m itting or ratifying ofunlaw ful

           actsin thisparar aph.


        8o.Defendant Cantw ellhad a D iscord Serverfor RadicalA genda listeners,w hich
                                                                            )
           w asnotin any m eaningfulw ay used to coordinat: events ofthatw eekend.

           DefendantCantwellonly hassecohd hand knowledge ofotherDiscord

           serveés.Aside from that,Answ ering Defendantiswithoutknow ledge or

           inform ation suffcientto form a beliefas tothe truth ofthe allega ions in this

           parar aph,and on thatbasis,deny those allegations,and denies as factually

           inaccurate any allegationsofconspiracy or the planning,intendi g,

           com m itting or ratifying ofunlawfulacts in thisparagraph.


        8l.Answ ering D efendantis withoutknow ledge or inform ation suo cientto form
                                     '
                                                  ,

                                                                            t
           a beliefasto the truth ofthe allegations in this paragraph,and on thatbasis,

           deny those allegations,and denies as factually inaccurate any allegations of

           conspiracy or the planning,intending,com m itting or ratifying ofunl
                                                                            ' aw ful

           aetsin this parar aph.
                                                                                  '



Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 38 of 103 Pageid#:
                                                                                  j
                                                                  !
                                   7316
                                                                                  :
                                                                                  l


    8zoA nsw ering Defendantisw ithoutknowledge orinform ation suo cipntto form
                                                                                  :
                                                                                  !
        a beliefas to the truth ofthe allegations in thisparagraph,and op thatbasis,
                                                                                  J
        deny those allegations,and denies asfactually inaceurate any alligations of
                                                                                  !
                                                                                  J
        conspiracyortheplanning,intending,committingorratifyingofpnlawful
                                                                                  !
        acts in thisparagzaph.                                                    l

                                                                                  !
    83.Answering Defendantis withoutknow ledge or inform ation sufficiqntto form
                                                                                  2
                                                                                  l
        a beliefas to the truth ofthe allegations in thisparagraph,and on thatbasis,

        denythoseallegations,anddeniesasfactuallyinaccurateanyalllgationsof
                                                                         l
                                                                         l
       conspiracy or the planning,intending,com m itting or ratifying ofJm law ful
                                                                                  ?
       actsin this paragraph.                                                     !
                                                                                  5
                                                                              r
                                                                              1
    8zl. Answ ering Defendantisw ithoutknowledge orinform ation sufficil
                                                                       entto form
                                                                              l

                                                                              1
       abeliefastothetruthoftheallegationsinthisparagraph,andop thatbasis,
                                                                              I
       deny those allegations,and denies as factually inaccurate any allègations of
                                                                              i
       conspiracy orthe planning,intending,com m itting orratifying ofJm lawful
                                                                              i
       actsin thisparagraph.                                                  J
                                                                              I




 C.D efendants encouraged attendance,butonly associates and co-conspirators'ofPlninte s
                                                                              .
                                                                              !
                                                                              I
 Prom oted,Violence,and lm agery D esigned to Threaten,Intim idate,and H ald ss.
                                                                              f
                                                                         1
       From Tom H anks in Saving Private Ryan and Brad Pittin Inglouriousl
                                                                         B asterds to
                                                                              i
       lndiana Jones,notlting seem s to delight Am erican m oviegoers m ore tha
                                                                              in killing
       Nazis.A stheepitom e ofllistoricaleW 1,seem ingly any form ofpunishm1
                                                                           ent
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 39 of 103 Pageid#:
                                   7317



       unleashed upon thefascistbody- whetherbaseballbatstothe head from

       Tarantino's fsBear Jew ''or airplane propellers slicing up a G erm an m echanic in

       Raiders ofthe LostA rk--elicits a cathartic delight atthe urzleashing of engeful

       justiceatavery safechronologicalandspatialdistance.SinceW orldW :r11isthe
       least controversialw arin Am erican lzistory,few dispute the legitim acy ofKghting
                                                                                 I
       N azis in the late 1930s and '40s.

       ButwouldthosesamemoviegoersconsideritjustasheroictoKghtNazisbeforethe
             '



       outbreak ofw ar,whileHitler'sregim ewasbuildingcam psand ghettos?Orbefore
                                                                                J
       Hitlereven took powerin 1933?How would Americansrespondto a cingmatic
                                                                                l
       depiction ofcommxlnistandsocialdemocraticorganizations,such asthJRedFront
       Fighters'League,the Iron Frontfor Resistance A gainst Fascism ,and

       AntifascM stischeAktion when they foughtthe NaziStr m abteilung in the 1920s

       and '30s? I like to im agine m ostAm ericans would sm patltize w ith these m G tant

       form ationsbecause they know that the story ultim ately ends in the gas cham bers.

                                  MarkBray-Authort
                                                 p
                                                 Fx
                                                  z
                                                  lwilzq.
                                                        'The A ntpFasj
                                                                     istzzawt
                                                                            oxl


    85.Answering Defendantis withoutknow ledge or inform ation suo cipntto form
         -                                                                      j
                                                                       l
       a behefasto the truth ofthe allegations in this paragraph,and ofilthatbasis,
       deny those allegations,and denies asfactually inaccurate any allegat
                                                                       I ions of
       conspiracy or the planning,intending,com m itting or ratifying ofunlaw ful

       actsin tlzis paragraph.                                                  f
                                                                                1
                                                                                I
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 40 of 103 Pageid#:
                                   7318



    86.Answering Defendantis withoutknowledge or inform ation sufficientto form
                                                                        !
       a beliefas to the truth ofthe allegations in thisparagraph,and on thatbasis,
                                                                           1
          deny those allegations,and denies as factually inaccuratp any allqgations of
                                     '


          conspiracy or theplanning,intending,com m itting or ratifying oftm law ful
                                                                           i

          actsin thisparagraph.
                                                                           (
                                                                           1
                                                                           !
                                                                           :
    87.Answering Defendantis withoutknow ledge or inform ation sufficientto form

          a beliefas to the truth ofthe allegationsin thisparagraph,and op thatbasis,
                                                                           i
          deny those allegations,and denies asfactually inaccurate any allpgations of
                                                                           l
                                                                           !
          conspiracy or the planning,intending,com m itting orratifying ofunl
                                                                          1
                                                                            awful
                                                                           I
          acts in thisparagraph.                                           i

                                                                          1    .
    88.Answ ering D efendantis withoutknow ledge or inform ation sufficipntto form

          abeliefastothetruth oftheallegationsinthisparagraph,andoithatbasis,
          deny those allegations and denies asfactually inaccurate any allegat
                                                                          1 ionsof
                                ,

                                                                           I
          conspiracy or the planning,intending,com m itting or ratifying ofunlaw ful
                                                                          l
          actsin thisparaga-aph.                                          1

                                                                    l
    8g.Answ ering Defendantisw ithoutknowledge orinform ation suflc'r
                                                                    entto form

      '
          a beliefasto the truth ofthe allegations in this paragraph,and on thatbasis,
                                                                           i
          deny those allegations, and deniesas factually inaccurate any allegat
                                                                           ! ions of
                                                                          I
                                                                          1
          conspiracyortheplanning,intending,committingorratifyingofpnlawful
                                                                          I
          actsinthisparagraph.                                            /
                                                                          '
                                                                          i
                                                                          1
                                                                          1
                                                                          I
'



r   Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 41 of 103 Pageid#:
                                       7319



         go.D efendant Cantw ellsaw thisim age atsom e point.A side from that,

            Answ ering D efendantisw ithoutknow ledge or inform ation sufscientto form
                                                                              l
            a beliefasto the truth ofthe allegations in this paragraph,and op thatbasis,

            deny those allegations,and denies as factually inaccurate any allègations of
                                                                              l

            conspiracy or the planning,intending,com m itting or ratifying ofunlaw ful
                                                                              ?
            actsin thisparagraph.

                            '
                                                                               û
         gl.A nsw ering Defendant isw ithout know ledge or inform ation sufficie
                                                                               lntto form
                                                                              I
                                                                         )
            a beliefastothetruth ofthe allegationsin thisparagraph,and ozàthatbasis,
            deny those allegations,and deniesas factually inaccurate any allegations of

            conspiracy or the planning,intending,com m itting orratifying ofunlawful
                                                                              l
            actsinthisparagraph.                                              l
                                                                           h
                                                                           l
         gz                                                                l
           oAnswering Defendantis withoutknow ledge or inform ation sufficièntto form
                                                                              r
                                                                            E
            a beliefas to the truth ofthe allegations in thisparagraph,and on thatbasis,

            deny those allegations,and denies asfactually inaccurate any allegations of
                                                                              I
                                                                              f
            conspiracy or the planning,intending,com m itting or ratifying oftm law ful
                                                                              !
            acts in this paragraph.


         g3.Answ ering Defendant isw ithoutknowledge orinform ation suflcientto form
                                                                              l
     .
                                                                              k
            a beliefasto the truth ofthe allegations in thisparagraph,and on thatbasis,
                                                                              l
            deny those allegations, and deniesas factually inaccurate any allegat
                                                                             l ions of
                                                                             )
            conspiracy or the planning,intending,com m itting orratifying ofunlawful

            actsin thisparagraph.




                                                                             l
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 42 of 103 Pageid#:
                                   7320



    gzl.Answering Defendantiswithoutknowledgeorinform ation sufsciànttoform
                                                                        I
                                                                        i
       a beliefasto the truth ofthe allegations in this paragraph,and ozithatbasis,
       denythoseallegations,and deniesasfactuallyinaccurateany allqr
                                                                   gationsof
                                                                        1
       conspiracy ortheplanning,intending,committing orratifyingofgnlawful
                                                                        i
       actsin thisparagraph.
                                                                        l
                                                                        !
    gs.D efendantCantw ellhas no know ledge ofthe quoteshere provided,butnotes
       thatthey are notevidence ofthe conspiracy alleged, and thattheyIare not
                                                                        i
       attributabletoanyDefendantinthiscase,much lessDefendantèantwell.If
                                                                        i
       the intent to com m itcrim es were so open and explicit asPlaintifshere
                                                                         I
       allege,itwould standtoreason such a quotewould havebeen pro#ided.
       DefendantCantwelldeniesany intentto doanythingillegal,and r
                                                                 gnceagain
                                                                        I
                                                                        I
       assertsthathe w ent outofhis w ay to m ake sure things were 1aw 1abiding and

       nonviolent.

                                                                        !         ,
          a. See Exhibitlo-M eetclip.m p3 w hich is audio from Defendant Cantwells

             body camera,atthe ttleadership meeting''ofAugust11th201!,in which
                                                                    !
                                                                    1
             Defendant Cantwellrefused to participate in the UVA torchlitm arch
                                                                       !
                                                                       I
             unlesslaw enforcem entw asinvolved in the event,suggesti:ng ifthey

             would notso agree,thatthe eventshouldbecalledoff.Plaiùtiffs'
                                                                       J
             counselhavehad thisvideoin theirpossession forovera yrar.Even if
                                                                   1
             thePlaintiffswere so delusionalastobelievethiswhen thlssuitwas
                                                                       l
             initially brought, they m ustcertainly have been dissuaded:
                                                                       iofthis m yth

             prior to Sling this am ended com plaint.
         '



Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 43 of 103 Pageid#:
                                   7321



             b. See Exhibit17-CPDDetective20170717.m p3 a recording ofa phone call

                in which D efendant Cantwelldiscussed hisplans with a

                CharlottesvizeDetectiveonJuly17th2017                         j

                See Exhibitz4'uTR-updates-Bloo ost.pdf- A blog postfrom
                                                                              )

                Christophercantw ellocom dated August 8th 2017,and updated on

               August9th.In w hich DefendantCantw ellsays;                    )
                   i. The police have said they w illstillcooperate w ith us,by keeping

                        outAntifaandotheropponents,settingup barricadej,and doing
                        their bestto m aintain peace and order in the city.


                  ii. Civildisobedience and guns do not go w elltogether,how ever.N o

                        m atterwhatanyoneelsesays,ifyou nevertake anotherword of
                        advice from m e again,heed this w arning:Ifyou are èom ing
                        arm ed,obey the law ,and the orders oflaw enforcem ent,no
                    .

                                                                              )
                        m atter what.You cannottellthe copsto go to hellw iIth a gun on

                        your hip.Itputs allofus,and our cause atrisk.

                                                                              l
                  iii. W hatever violentideasw e entertain on the RadicalA genda are

                        notto be carried outhere.The RadicalA genda is an

                        entertainm entprogram ,and ifyou try to starta revolution this

                        w eekend,itw illnotbe the revolution you bargained for,I
                                                                           l
                        promise.Ifyouwanttoproveyourselfawarrior,shoi some
                        discipline first.
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 44 of 103 Pageid#:
                                   7322



    96.Cantwellhardly used Discord,hasno knowledge ofthe alleged postsoutside
                                                                               ô.
         '



       ofreqding them in this com plaint,had no capacity to preventthem'from

       being posted,and no capacity to delete them once posted.These quotes are

       notattributable to any Defendantin this case.

                                                                               j
             a. See Exhibitl6-cantw ellDiscörd.pdf- A1lDiscord posts attributed to
                                                                                              '
                    '                                                          l
                D                                                          k
                    efendantCantw ellfrom a1lthe Discord serversw hich Left'
                                                                           ist m edia

                outletU u corn Riothasreleased.


                        i. The Srstpostfrom Cantw ellis dated A ugust 1st2017


                        ii. This 1stof13 totalpostsread fdl-ley guys,I'm justpopping my
                           head in to show m y face.I don'tuse Discord m uch,but Isee a lot

                           ofaltrighters using it,so perhaps Ishould start.''- a d hardly

                           constitutes a violentconspiracy m onths in the m aking.


             b. W hile this guiltby association m ay be used to describe the m oderators

                as derelictin their duties,itis nothing shortofdefam atory to associate

                Defendant Cantwellwith anything unlawfulon the Discord server.


             c. See Exhibitl4-unnamedandpseudonym ous.pdf- Notingthatnearly atl
                ftedgy''posts noted by Plaintifs cam e from accounts which are not

                identified by the nam esofany Defendant.


    97.This is a w illfuland m aliciousm aterialdeception ofthis Court.Plaintils
       have know n wellbefore Sling this suitthatDefendants took num erlous
       '



Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 45 of 103 Pageid#:
                                   7323



       m easuresto avoid violence,and w ere provided with piles ofevidence

       contradicting this lie during discovery.


           a. See Exhibitlo-M eetclip-m p3 which is audio from '
                                                               D efendant Cantw ell's

              body cam era,atthe ddleadership m eeting''ofAugust 11th2017 in w hich

              Defendant Cantwellrefused to participate in the UVA torchlitm arch

              unless 1aw enforcem entwas involved in the event,suggesting ifthey
                                                                          f ,
              w ould notso agree,thatthe event should be called off.Plaintiffs
                                                                          J
              counselhave had this video in their possession for over a year.Even if

              the Plaintiffs were so delusionalas to believe thisw hen this suitw as
                                                                         (
              initiall#brought, they m ustcertainly have been dissuaded l
                                                                        ofthismyth

              prior to lling thisam ended com plaint.


           b. See ExM bit17-CPDD etective20170717.m p3 a recording ofa phone call

              in which D efendant Cantw elldiscussed hisplans with a

              Charlottesville D etective on July 17th 2017


           c. See ExM bitzd-u TR-updates-Bloo ost.px - A blog postfrom
              Christophercantw ell.com dated August 8th 2017,and updatled on
              August 9th.In w hich Defendant Cantw ellsays;



                 i.Thepolicehavesaidtheywillstillcooperatèwithusrbykeeping
                    outAntifa and other opponents,setting up barricades,and doing

                    theirbestto m aintain peace and order in the city.
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 46 of 103 Pageid#:
                                   7324



                   ii. Civildisobedience and gunsdo not go w elltogether,however.N o

                      m atter what anyone else says,ifyou never take anot erw ord of
                                                                                ''
                                                                            .


                      advice from m e again,heed this w ayning:Ifyou are coining

                      arm ed,obey thelaw,and theordersot1aw enforcement,no
                                                                            )
                      m atter what.You cannottellthe cops to go to hellw ith a gun on

                      yourhip.ttputsallofus,and ourcauseatrisk.

               iii. W hatever violentideasw e entertain on the R adical genda are

                      notto be carried outhere.The RadicalA genda is an

                      entertainm entprogram ,and ifyou try to starta revolution this

                      w eekend,itw illnotbe the revolution yoù bargained for,I
                                                                            '
                                              .                         .



                      prom ise.Ifyou w anttp prove yourselfa w arrior,show som e

                      discipline first.

          d. D efendants applied for a perm it.

          e. Defendantstried to keep theirplans secret,to avoid cong ontations
               .                   '
                                       .,



             w ith Plaintiffs.

             Defendants declined to engage Plaintiffs'Antifa crim irialco-
                                                              z   ' ,

             conspiratorswhentheyhadacioice,such asin theW almartparking
             lot during the RadicalAgend'
                                        a Listeners'M eetup on August 11th.
                                                                            û
          g. Defendants called law enforcem entto coordinate the U VA torch m arch,

             and speciscally thatD efendant CantFellconditiùned his participation

             in thateventon policebeing preéent.(SeeExhibitlo-M eetclipkmp3)
            Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 47 of 103 Pageid#:
:                                              7325
k
!       '


                      h. Cantwellrepeatedly w arned hisaudience to rem qin in com hliance with

                         the law ,especially ifthey w ere carrying weapons.
!                                                   -
                      i; Cantw ellw ore a body cam era throughoutthe events in dispute.

                      j. Cantwellwarned hisparty nottoengagePhillyAntifa in the W alm art
                         parkiùgloton August11th.
                                                                   /

                      k. W hile Cantwellw as recovering from M ike Longo Jr.'spepper spray
1                                                                                    l
                         assaultôn August12th,som eone Cantw ellcould notsee said ddW e're

                         gonna killem l''and Cantw ellrepliesRDon'tkillanybodyl''See

                         Exhibitg-DontK ill.m p4


                g8oDefendant Cantw ellhas no know ledge ofthe posthere cited,butnotes that

                   thisis notevidence ofa crim inalconspiracy.


                gg.Defendant Cantw ellhas no know ledge ofthe dtgeneralorders''but.otes that

                   the hostility tow ard Defendantsby Plaintiffs and their associates and co-
    '

                   conspirators,wasnotexactlyasecret.àorExample
                                                           '                                                ..
                                              '
                                                      ..
                                                           '            :' ..
                                                               y, .. .....
                                                                       ..                           .'.%...7' .-.L?i.
                                                                                                                    'T
                                                                                                                     :('.''
                                                                                                                          L:'   ..
                                                                                                                              -'' L......
                                                                                                                                        (' ..g
                                                                                                                                             @'-'v'-'--..è...'
                                                                                                                                                             'Z'
                                                                                                                                                               j: .-.-                   '''
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 48 of 103 Pageid#:                                              .:                  .,:..:
                                                                                                                                                     -              ..     ...           .


                                   7326



          a. Charlottesville resident Em ily Gorcenskistated on TwitterAugust 9th

             thatRW ethrow bricks''(See ExM bitl3-GorcensH DangerousAntla.pd;
                       ':=
                       .       w    EmilyGhoulcengki'
                                                    @ @Ernilr
                                                            /Gorcenski-Aug9,2017                                                                                                                       v
                 %?z
               x-k ji?'He
                    .     ra'sanidea:whîtecismendon'tgeta5ayinhow'transv'
                                                                        /omenofcolor
                       respond to gendeland lacjajoppression.               .              .



                                    Q 8                        l'
                                                                Jl 11                                      O 86'                             u'?u
               f       '.
                        '''    -
                   .:4 k Emi
                           lyGhoulcenski*                                                                                                                                                              v
               upkia
                   j
                   t. @EmiI. J'Gorcenski

              kVethrowbri
                        ckssoy'allmotherfuckerscanhaveproggyI
              feels about gay m arriage
              8:22.
                  A.1
                    '
                    .
                    z1.Atlj9,2017.TsvitterforAndroid .                                         -.                      - . . ..
                                                                                                                  .... .
                                                                                                                                                           . .                       .
                                                                                                             .
                                                                                                                                    j
                                                                                                                                    :--
                                                                                                                                      ...
                                                                                                                                        --.y.
                                                                                                                                            jy....
                                                                                                                                                 ,... -
                                                                                                                                                      . ..y..
                                                                                                                                                       -
                                                                                                                                                            (j
                                                                                                                                                             ... .. .
                                                                                                                                                      ..-.-.7(...-j.. '-         .. '' -
                                   .. .                                         .    ..        .                                              .            .
                                                                        -. .                        :'                .. .          :.
                                                                                                                                    .
              2 Rettveets 41 Likes                             .
                                                                   .
                                                                                    -c-.
                                                                                       r.... .-''' ' -- '' '' ..
                                                                                    ' ''
                                                                                    ..                           ..
                                                                                                                                         '    . a; .
                                                                                                                                             - ..
                                                                                                                                                   (. .
                                                                                                                                                            .




          b. In the lead up to the July 8th dem onstratipn,cited in Plaintiffs'                                             .                              .




             com plaint,the tdvirginia Anti-FascistFront''advertised theirplansto

             attack dem onstrators atthe ddBattle ofCharlottesville''by saying RN O




                                          .                                                                           . ,       .                 .         ' . ..                             z   .
                                                                                                                                                                                 .   .   .




                                                                                                                                              .                     .
                                                                                                                                                                    .
                                          .       .                                                  ...                                 .            -'        '
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 49 of 103 Pageid#:
                                   7327

                                                                                                                               l
               QUM TER FOR RACISTS,BIGOTS,'OR HOM OPH OBES''
                Pf t
                   '
                   l
                   ttpsr
                       y/uq-.
                            f
                            acebootcom/%r
                                        p.
                                         anpif
                                             a,
                                              '
                           V.YTJF/:cz
                                    Jy            36Like a'share .
                                                                 e-suggestEdi
                                                                            ts -.-                                                               - . . ..:
                                                                                                                                                         .             ''
                          4.
                       O
                       #              .
                                        a
                                        +
                      S                   o
                                          %                                                                                        COL
                                                                                                                                     BI
                                                                                                                                      XUNi
                                                                                                                                         X
                      >                   .
                                          -1         !
                                                     %
                                                     )'           j
                                                                           $ ,
                                                                           .
                                                                             ' j                       j       .                   community                        see/

                                                                                                Y@,l                               t6
                                                                                                                                   Rh s99p
                                                                                                                                      z24pe
                                                                                                                                          eo
                                                                                                                                           op
                                                                                                                                            pl
                                                                                                                                             jej
                                                                                                                                               keot
                                                                                                                                              ef
                                                                                                                                               al hi
                                                                                                                                                   ss
                                                                                                                                                  wmi
                     virgi
                         niaAntîfascist                                                                                       l
                     Front                                                                       '                                 Abxt                             seei
                     qvAanlifa                                                                                                     i-
                                                                                                                                    j communw
                      Home
                      posts
                     photos                                    l1     I  '' I                                                                     599I
                                                                                                                                                     i
                                                                                                                                                     kes
                     About                                      I I l% * I* *1
                     Cornmunly                                1 l    l: 1 I' ll                                                    Pe@pl
                                                                                                                                       eAL
                                                                                                                                         50Ll
                                                                                                                                            qe
                     Event                                                                                                                  Mljiunu AgalnstFasdstAmerlka
                                                                                                                             l              sojjj
                                                                                                                                                cajouanj
                                                                                                                                                       zajj
                                                                                                                                                          y
                                                                                                                                                          m
                          ). .:.                                  1l
                                                                   L
                                                                   k
                                                                   ltt
                                                                     k-r.lt
                                                                     -  ..l
                                                                          y
                                                                          ,
                                                                          (
                                                                          r)r12k
                                                                           !
                                                                           t                    '',' , : , '
                                                              '                .,..
                                                          .
                                                          .

                                                          ... . .
                                                                    jjj
                                                                      y
                                                                      .
                                                                      )
                                                                    k(I
                                                                       ,
                                                                       -
                                                                       ..
                                                                        t
                                                                        y
                                                                        -
                                                                        .
                                                                       ti
                                                                       ,&
                                                                        ,
                                                                        u
                                                                        i
                                                                        j(
                                                                         y
                                                                         :
                                                                         4
                                                                         )-
                                                                         L
                                                                         j.     .
                                                                                                       ,                     l -'--
                                                                                                                                  'e# K l
                                                                                                                                        nunessRevausoa;Aas0,L0..
                                                                                                                                      fxmmjjoijw
                                                                                                                                        .
                                                              - ..:A .




          C.   Bradley qchelsea''M anning,w ho had been im prisoned forbetraying

               his country by leaking m ilitary secretsto W ikileaks,had been tw eeting

               encouragem entfor Leflistviolence atD efendants'dem onstlration,
               including,in a since deleted tweet,thisim age ofhisboot cprm ing dow n
               tow ard the cam era,seem ingly to give the im pression ofit com ing dow n

               on the view er'sface.

                                                                      rk.'
                                                                         .j...w.'.:j..j.ï..
                                                                                          ggj
                                                                                          .                            g
                                                                                                                              .
                                                                                                                           .z. .
                                                                           .
                                                                                                                   L
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 50 of 103 Pageid#:
                                   7328




                            .M'U
                               X
                         zA>' '-,w'
                        8<      .$
                                 3.
                                 9,4.                          .
                                                         i


                          X.           ax.                .
                                      +%
                                       ;         Ke
                                                 '




                                             x        ... f:




                                                                                                                                 t
                                                                                    ...                  ..         .. ..
                                                                                                                   ..            :
          d.Throughotltthe pvpntjpf, f
                    .                hqnweqker/ in:quewyfion,Defendântswisely
             keptàn e#eèn''bnewébgite'
                                     io rethan any other,ltsGoingDown.org
             (IGD herein),which had longbeen known asa clearinghouéie for
             violentAntifa propaganda,having sung the praises ofsuch'rem arkable
                                                                                                                                 1
                                                                                                                                 :
             charactersas D allasBlack Lives M atter Cop Killer M icah Johnson.
                                                                        7
             https://itseoilzedown.ol-ei riefv-violence-police/        2
                                                                                                                                 l
            https://itsloinldow n.org/claritv-rttptul-e-dallas-los-angeles/
                                                                                                                                 I
          e.Seesxhibitlo-M
                         .qptcli
                               p.pp3lh
                               '
                                     .khisAmjiôfrqnïhDefen-d
                                                  .
                                                           '/tfantwell's
                                                           '- ;
                                                                   -
                                                                       . -.
                                                                               ..   .           . .
                                                                                                              ..-.
                                                                                                                   r . .('
                                                                                                                   t         .


            body cam era, atthe ddleadership m eetihg''ofAugust 11th201i,in which
            J                                                       I
             ason Kessler m entionsthatthe details ofthe UVA torchlitm arch

            w ere publiéhèd to ItsGtfingDqp n.prg; .',
                                                     ;':                                                       .
                                                                                                                .'
                                ''
                                      ....
                                                 '
                                                          .,
                                                                   -
                                                                       .
                                                                           '
                                                                               .
                                                                                          ' '
                                                                                        . . .
                                                                                                '
                                                                                                    ..
                                                                                                    ..   .      .,k   1...
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 51 of 103 Pageid#:
                                   7329
                                                                                                                                                                            ... ..7
                                                                                                                                                                                  .'


                                                                                                                          ... -        .....        . '
                                                                                                                                                      .             .
                                                                                                                                                                                                           -               -
                                                                                                                                                                                                                            t
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            j
          f. D efendant Cantw ellpersonally had the terribly frightening experience

             ofseeing hispicture on the IGD website,w hen a Tw eet from the                                                                             *               '
                                                   *                           ''                  1J''                   -'- '''                                                  -
                                                   .



             aforem entioned Em ily G orcenskiw as em bedded in a post a'
                                                                        nnouncing
                                                                                                                                                        .
                                                                                                                                                                                                                            j
             Defendants'plansforthe Torch M arch.(SeeExlzibitl3-                                                                                                                                                            '
             GorcenskiDangerousAntifa.pdfl
             https://itseoinadow n.orl/charlottesville-va-unite-rilht-plans-fridasr-

             surprise-tol-chlit-rallv-uva/



                              .'': Em ily Ghoulcenski
                                                    '*
                    t''
                      o.
                       ),oev,
                            l,
                             g
                             ,
                             -ocrcer
                                   lsp
                                     kl
                                                                                                             éf            :è                                                   (2L'
                                                                                                                                                                                   I/.-
                                                                                                                                                                                   .

                                            t;y çb'
                cantvq'eElgetting questionei'     lsafterallegedly bràndijhing a
                                                      J n                                                             -                             .           .
                                                                                                                                                                .
                                                                                                                                                                            .


                gLln
                '
                                   l!
                                   .'.''
                                    j

                                      ït.t.--
                                                                                                                                                                                                                           g
                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                :
                        .r'           hx           Jl
                                                   .
                                                   r     w *                                                                                                                                                               1
                          h           . ...M .                    .
                              *,
                               9
                               .
                               w )
                                 $ ,.. ..
                                        Jl?
                                            A                                                                                                                                                                              j
                                                                       !e''
                                                                       -.
                                                                        .


                    *

                                                                                     r
                                               &                                    J




                                                                                               .                                               .h
                                                                                                                                                .
                                                                                                                                                .   r'              i                                                                     ..
                         x r                                                                                      '                                                                        ô

                         :j C              **'                                                                                                 ,
                '
                '.*.
                         .
                         ,     1
                               8
                               j                                        .                '..                                                   .
                                                                                                                                               ..                                                                                         ,
                -.                 .vw-..-         1e.       .     .      k*u %> a
                                                                                           .
                                                                                          -ty... '-#- .       ..'.NI
                                                                                                                   w...   w    è,.u-.       ..
                                                                                                                                                .;                                                                                        ..-               .

                )h<qh .'-.. > '
                  '                     *-
                                         .                        l
                                                                  :'
                                                                  i*..'1'N7N.
                                                                            w
                                                                            ..'-v'.'
                                                                                   *.i ';i.-
                                                                                           . îJ.F ..i..'
                                                                                                       j
                                                                                                       '
                                                                                                       *e
                                                                                                        u.
                                                                                                         '''j '''      .v
                                                                                                                        .uk
                                                                                                                          x
                                                                                                                          '
                                                                                                                          A%.
                                                                                                                            e
                                                                                                                            '-p
                                                                                                                              l%'<'x
                                                                                                                                   A.       ;r
                                                                                                                                             A
                                                                                                                                             s..% .                                                        '..o      - ',
                                                                                                                                                                                                                                                        .
                                                                                          '-I.  k      .      .  .
                                                                                                                 .*' f#
                                                                                                                      i     : '    1 ' v'                                                                               ''
                                                                                                                                                                                                                         --           .
                                                                                                                                      ..l.F . z
                                                                                                                                         x                                                                   '5%-.=-'
                                                                                                                                                                                                                    '
                                           .             .
                         v x..'
                              -           V.                                .'  '* # .... h  . .w.--
                                                                                                   N.      -.'
                                                                                                             -.'.' '        -     'j .1         ,,è.r..e
                                                                                                                                             '.èx*m'                                                                Q
                l.1î.Q
                     -,
                               ?             '
                                 r.ra=... ' .. .
                                 '                                                  .
                                                                                      .
                                                                                          t-
                                                                                                  'i '     '
                                                                                                                      ..
                                                                                                                               m-  #*
                                                                                                                                   .                            .<- ,. k
                                                                                                                                                                       .
                                                                                                                                                                                                             r
                                                                                                                                                                                                             .rr
                                                                                                                                                                                                             . zk .Nr
                                                                                                                                                                                                                    '
                                                                        .-                 t%          .<k                        4                 '                                          '

                i
                                                                 ? . . osk e-,                                                                                                                  G           . YW.V                                 j.
                                                                                 a            eoe.'J *'
                                                                                            ;''                                   ..                        .
                                                                                                                                                                                       .                              1. '
                                                                                                                                                                                                                                          '
                                                             ' .z1
                                                               44
                                                                2o.xt
                                                                    .j
                                                                     7
                                                                     ..     p.    -.            ..a
                                                                                                    ..
                                                                                                     >-
                                                                                                      .:                          ..                ;!                  . jj                    . .e.-....'
                                                                      .
                                                                     j
                                                                     . ?4
                                                                      /J
                                                                       .b1 ..'.=,v.   '- .'t t
                                                                                   .50z                                                                                                                                                    . 'b>'
                                                                                                                                                                                                                                                w.,u
                                                                                                                                                                                                                                                   .---
                                                                                                                                                                                                                                                      .%
                                                                                                                                                                                                                                                       ''#:
                              /.                                                                   '-.--     'r-$'F'..9':.e Jœ.
                                                                                                             .                                                                                  '        '

                                                                            gw a-r1..T
                                                                            ..#r.      yu.).
                                                                                           ),
                                                                                            V..     :.
                                                                                                     .'q.,
                                                                                                         q.aL  .4
                                                                                                                .'NâJa.=         '.w1 ..yï ..                            '                          .    .
                                                                             ..
                                                                              x.
                                                                               ,s.
                                                                                 e
                                                                                 . l..
                                                                                     .,
                                                                                      ...v s     %
                                                                                                 J
                                                                                                 .c.t?x     a
                                                                                                            ..e
                                                                                                             .
                                                                                      .
                                                                                      .
                                                                                      '
                                                                                      t
                                                                                      .
                                                                                      a.
                                                                                       ,  '  .N
                                                                                             .,'py
                                                                                                 1
                                                                                                 .
                                                                                                 /
                                                                                                 1.-
                                                                                                  -'P,
                                                                                                     '
                                                                                                     .j
                                                                                                      J.'
                                                                                                      .
                                                                                                      '
                                                                                                      x  V
                                                                                                         :
                                                                                                         .Et.
                                                                                                            .
                                                                                                            .
                                                                                                            d
                                                                                                            Vm..
                                                                                                            .. .w.
                                                                                                                .y,p
                                                                                                                .   .
                                                                                                                    .
                                                                                                                    .j
                                                                                                                    . x
                                                                                                                      .
                                                                                                                      .=
                                                                                                                       Q
                                                                                                                       .
                                                                                                                       l.
                                                                                                                       r.
                                                                                                                        !
                                                                                                                        1
                                                                                                                        ..
                                                                                                                         v
                                                                                                                         e
                                                                                                                         z
                                                                                                                         F
                                                                                                                         8
                                                                                                                         '
                                                                                                                         Iba
                                                                                                                          '
                                                                                                                          :
                                                                                                                          r
                                                                                                                          (.
                                                                                                                           >
                                                                                                                           .
                                                                                                                           '
                                                                                                                           k
                                                                                                                           ,
                                                                                                                           :.
                                                                                                                            n
                                                                                                                            .'.
                                                                                                                            g k.r
                                                                                                                                ,.
                                                                                                                                 k
                                                                                                                                 ''
                                                                                                                                 tg
                                                                                                                                  Xë
                                                                                                                                  '
                                                                                                                                  .  :.
                                                                                                                                   YI.r.aw
                                                                                                                                         gj
                                                                                                                                         .s
                                                                                                                                          :
                                                                                                                                          j.
                                                                                                                                           a
                                                                                                                                           .n
                                                                                                                                            +
                                                                                                                                            *
                                                                                                                                            j.
                                                                                                                                            >
                                                                                                                                            *?
                                                                                                                                             r7
                                                                                                                                              u
                                                                                                                                              .
                                                                                                                                              a
                                                                                                                                              l,
                                                                                                                                               >
                                                                                                                                              .7
                                                                                                                                               t
                                                                                                                                               .
                                                                                                                                               s
                                                                                                                                               qx
                                                                                                                                                '
                                                                                                                                                .
                                                                                                                                                -.
                                                                                                                                                 ;
                                                                                                                                                 .f
                                                                                                                                                 .,.
                                                                                                                                                  J
                                                                                                                                                  .,
                                                                                                                                                   .
                                                                                                                                                   *
                                                                                                                                                   '
                                                                                                                                                   .
                                                                                                                                                   .
                                                                                                                                                   v
                                                                                                                                                   'é
                                                                                                                                                    .p
                                                                                                                                                   ::'J..
                                                                                                                                                     .  r'
                                                                                                                                                         r
                                                                                                                                                         .;,z.
                                                                                                                                                             ï'i
                                                                                                                                                             oJ
                                                                                                                                                             .   <
                                                                                                                                                              Gs-<
                                                                                                                                                                 k
                                                                                                                                                                 2
                                                                                                                                                                 L
                                                                                                                                                                 .jc.
                                                                                                                                                                    ..
                                                                                                                                                                    r
                                                                                                                                                                    't
                                                                                                                                                                     f
                                                                                                                                                                     :.
                                                                                                                                                                     vg
                                                                                                                                                                      !
                                                                                                                                                                      4
                                                                                                                                                                      '
                                                                                                                                                                      k
                                                                                                                                                                      .
                                                                                                                                                                      g
                                                                                                                                                                      4.
                                                                                                                                                                       f
                                                                                                                                                                       k
                                                                                                                                                                       j.
                                                                                                                                                                        ,.
                                                                                                                                                                        .,
                                                                                                                                                                         '.'.$
                                                                                                                                                                         .i  .$.
                                                                                                                                                                             ' .'.
                                                                                                                                                                               '''d>    .
                                                                                                                                                                                   .'.-c=
                                                                                                                                                                                        1k.
                                                                                                                                                                                          >.
                                                                                                                                                                                           w
                                                                                                                                                                                           u
                                                                                                                                                                                           '
                                                                                                                                                                                           k
                                                                                                                                                                                           --
                                                                                                                                                                                            .
                                                                                                                                                                                            t
                                                                                                                                                                                            a
                                                                                                                                                                                            up
                                                                                                                                                                                            . s
                                                                                                                                                                                              .
                                                                                                                                                                                              ?
                                                                                                                                                                                              >
                                                                                                                                                                                              y
                                                                                                                                                                                              A.
                                                                                                                                                                                               k
                                                                                                                                                                                               X
                                                                                                                                                                                               t.
                                                                                                                                                                                                h
                                                                                                                                                                                                kat''
                                                                                                                                                                                                    &
                                                                                                                                                                                                    -
                                                                                                                                                                                                    '
                                                                                                                                                                                                    i.
                                                                                                                                                                                                     L'
                                                                                                                                                                                                     ië'
                                                                                                                                                                                                       .
                                                                                                                                                                                                       '
                                                                                                                                                                                                       ..
                                                                                                                                                                                                        '
                                                                                                                                                                                                        .
                                                                                                                                                                                                        ''
                                                                                                                                                                                                         ..
                                                                              ra
                                                                               ......
                                                                                    E). .....,
                                                                                             .:
                                                                                             <y.'
                                                                                                hn.*.%(.)4.xs...s.
                                                                                                                 . .=. .                       . ,. . u.
                                                                                                                                                       ,.n..../
                                                                                                                                                        .r    ' .       '..
                                                                                                                                                                          ckr#...yp.,m..,q??'?$.j!r.'m..'.5xt.4,.:$.1.4a,ë ...r
                                                                                                                                                                                                                              jy  ;:(
                                                                                                                                                                                                                               taw. .i
                                                                                                                                                                                                                                     yr
                                                                                                                                                                                                                                      qu
                                                                                                                                                                                                                                      y:' qj,'.jjp
                                                                                                                                                                                                                                        J6'
                                                                                                                                                                                                                                        .        ,y
                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                  jr..
                                                                                                                                                                                                                                                     ja'.
                                                                                                                                                                                                                                                     '  ..n.'.û;k...
                                                                                                                                                                                                                                                         'W
                                                                                                                                                                                                                                                          '
                .'
                 PR':#*%1
                V.
                 zjz
                   q
                   p
                   ;
                   lw
                   .j
                    r;
                     j .
                       e
                       j.E
                         a
                         r
                         -jjj
                            s
                            .
                            jjy
                              .
                              yjg
                                p
                                j
                                sy
                                 j..jo
                                     y
                                     k
                                     ujx
                                       jz
                                        j
                                        r
                                        .
                                        j.j
                                          .u
                                          '
                                          ;jT,
                                             :.
                                              -
                                              4
                                              g
                                              ,
                                              4j
                                              .o,
                                               3.
                                                yj>
                                                  j

                              1,7 peo1
                                     3le at
                                          fe.ta.
                                               1k-r
                                                  1ng aboll
                                                          1th.'
                                                              js                                                                                                                                                          '
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 52 of 103 Pageid#:
                                   7330



                i. Thatbrandishing accusation w as 100% false.W hen police

                     arrived,D efendantCantwelloffered them his body cam era video
                     to prove the accusation w asf>lse
                                                     .
                                                                         I
                                                                         1
                                                                         1
               ii. SincethecomplainantdidnotwanttobecaughtS1i2gaf/se
                                                                         I
                                                                         I
                     report,they did notpresentthem selvesto 1aw enforcbm ent.
                                                                       !
                                                                       ;
               iii Plaintiffs'counselknow this,because they have had F
                 .                                                   4hevideo

                     whichsavedDefqndantCantwellfrom jailthatafterpoon,for
                     Over a year.

                     ThetextoftheIGD postread asfollows;                 i
                                                                         E

                                                                         I


                     Earlier D #a.F;ankht-p'
                                           JWggatherahgatthelocalWâlmart
                                                                   I
                                                                   1
                     ended with Chnàtopher Cantwels a H'.J.
                                                          ?.
                                                           z'
                                                            /'
                                                             E,nationahkt
                                                                        I
                                                                          speakerat
                                                                        I
                     Unite theRlkhtwho was once quotedassaye g 'ILlet
                                                                   l
                                                                     %fucklhg
                                                                        r
                     érasthekakesandhavearacewram''pulledagun on ztcustomer

                     whoconfronted them JW theparklhglot.PolicesurrojndedNk
                                                                        1
                     L llowers H'J'
                                  /WJ)Jm lklutesbutthen allowed them toV!ct?rveneJb
                     M clh flk', Park.                                  I
                                                                        i
                                                                        I


                     Thlà responseTrtlzzlpoliceJkespeclàlly aJallzzuWg.Fakh are
                                                                          1
                                                                        1
                     already proWhhg Charlottesvllle, with reports ofch urches belhg

                     harassed.As IGD reported ftW a.s thenkht% leadersa1e

                                                                        )
                                                                        I


                                                                        i
                                                                        I
                     '



Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 53 of 103 Pageid#:
                                   7331

                                                                                    l
                         docum ented calhhg ïv arm ed vlolence agm hstanyone who
                                                                          ...
                                                                           ...
                                                                           E ,
                                                                             .y...
                                                                                '
                                                               .                    I
                                                                                    J
                                                                                    l
                                                                                    i
                     AlgbeyondobvlbqsthatZ7JJ:JknotaboutTrs'
                                                           s'speechlbut
                         terronàm .Charlottesvalle1:Black and brown folks Jry
                                                                            lzs:be

                     protected atallcosts,butthepolke don'tseem tocag .
                                                                                    l
                         W l11CJIZH and its com m unity takeaction tostand aya
                                                                             I
                                                                               lq
                                                                                ns:whlte
                                                                                    l
                     suprem aclàtterronàm on cam pus? X 77Charlottesville allow a

                     torchlitrally to go down JW city JJ:
                                                        zzJJ'/.
                                                              s'agmh ?              J
                                                                                    1
                M.   W howasthe Rcustomer''whoconfronted Cantwell?ttwasPhilly
                                               :.                            ' '
                                                                            ..
                              .                                                ''

                     Antifaï
                          ;              .-             '    -
                                                             .            ''''
                                                                             y
                                                                             .


                                                                                    )
                                                                                    $*   '   .-
   *
   '



Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 54 of 103 Pageid#:
                                   7332



                   vi. Form er FederalProsecutor Tip H eaphy's independent                                                                    '

                                                                                 j(
                                                                                  y
                                                                                  g
                                                                                  j
                                                                                  gè
                                                                                   )-
                                                                                    ....'.. 'rr..'' r? L..;
                                                                                                          L
                                                                                                          ;.
                                                                                                           (:.i,...ï...-.:..       '                             '''


                       investigationrightlynoted,t atthi.àttefnpttofV mltDe
                                              .
                                              . .. ...
                                                         .
                                                                         .f.
                                                                       . .
                                                                       ...

                                                                           e.
                                                                               , ..
                                                                            ndant
                                                                                          ;
                                                                                          .y
                                                                                          g
                                                                                            .       :.                . .
                                                                                                                            .....
                                                                                                                                    .
                                                                                                                                ... -.
                                                                                                                                       .. -
                                                                                                                                            .
                                                                                                                                                             .
                                                                                                                                                            ..     ..
                                                                                                                                                                        ..
                                                                                                                                                                        .




                       CantwellwasddrlaheSrsthintoftroubleon August11''(See
                       Exhibitlz-Heaphy.pe or'
                                             ldnow .com /wvir/éoctzments/heaphy-reveiw-
                       http://ftpcolltent.wol- --                                                             .




                       dec-l.pdf                                                                                       '' '
                                                                                                .       ..        . ... . 7 ...
                                                                                                                          .




                  vii. N otonly w as thisthe firsthintoftrouble.Itw as,as the IGD
                                                                           l
                       post illustrates,used as w arpropaganda,and a pretextfor the

                       Leftistaggressions to follow .Philly A ntifa tried to frqm e                                                                                      û
                       Cantw ellforbrandishing,while Gorcenskitook picturesto be

                       published,and when thepolicerighyly setCaptwellfree,IGD
                                                                                      '                     ' .         '
                                                                       .
                                                                                                                                                  (
                                                                                                                                                  '
                       tried toportray thè incidentasthougltp
                                                            'ollèewere collaborating
                       with Nazisto oppress non-W hites,and called forvigilante
                                          .                  .   '..       .'. - -                                               ''   .:...                             '

                       violencetostopth):plazttfaèïtirebfk bat.

                 viii. Obviously,itwasDefendantswhohadtheneedtobqfearful,
                       h                                                                                                                                                 l
                           avingalready been gam ed fora crim eoncethatda#,and
                       featured on a com m unistwebsite thatpraises cop kilers,

                       rioters,arsonists,and terrorists.


       100.     Answ ering D efendantisw ithoutknow ledge or inform ation sufficientto

         form a beliefas to the truth ofthe allpggtionsip this parar aph,and on that
                                                     ' -
                                  '       .. ..
                                              ..                 ..
                                                                   -       ..
                                                                                 ..       .         .
                                                                                                        ...
                                                                                                                  .
                                                                                                                      . -
                                                                                                                             .L
                                                                                                                              -.                  ..
                                                                                                                                                  .



         basis,denythosealtegat(jtju.s. t'd.f.a''*y('j'.g:y'.'a''s't'gt
                       .


                       .
                           ..         .

                                               ,   al                 '
                                                                      t
                                                                      ''
                                                                       al
                                                                        .
                                                                        )
                                                                        l'
                                                                        '-i'
                                                                           na
                                                                            'c
                                                                             '
                                                                             turateal
                                                                                    l
                                                                                     y              a
                                                                                                    .
                                                                                                        '




                                                                           .              ...   2 .                     -.            ..               '.         '
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 55 of 103 Pageid#:
                                   7333



       allegations ofconspiracy or the planning,intending,com m itting orratifying

       ofunlaw fulacts in thisparar aph.


    101.           D enied as itpertains to Defendant Cantw ell,w ho considers it

       defam atory to lum p him in w ith thisobvious and intentionallie.Defendant
                                     ,




       Cantw ellm ade a totalof 13 Poststo the Charlottesville 2.0 Discord,and

       Plaintx s have had access to these sincepriorto Sling this suit.N bne ofthose

       posts even hinted atanything illegal,and Plaintiffs are w ellaw are ofthis

       fact.


           a. See Exhibitl6-cantw ellDiscord.pdf- A11Discord posts attributed to

                   Defendant Cantw ellfrom allthe Discord serversw hich Leflistm edia

               ,   outletU i corn Riothas released.


                         The Srstpostfrom Cantw ellis dated August 1st2017


                         This 1stof13totalpostsread dfl-ley guys,I'm justpopping my
                         head in to show m y face.Idon't use Discord m uch,but
                                                                            lIsee a 1ot
                                                                              l
                         ofaltrightersusing it,so perhaps Ishould start.''- and hardly

                         constitutes a violentconspiracy m onths in the m aking.


                     iii. To say thatDefendantCantw ellknew anything aboutw hat

                         happened on D iscord is contradicted by evidence the have had

                         since before Sling thissuit.
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 56 of 103 Pageid#:
                                   7334
                                                                            i
                                                                            1
                                                                   i
    102.       Answering Defendantiswithoutknowledge orinformation juocientto
                                                                            l
       form abeliefastothetruth oftheallegationsin thisparagraph,al
                                                                  ndon that
       basis,deny those allegations,and deniesasfactually inaccurate apy
                                                                      J
       allegationsofconspiracy ortheplanning,intending,comm ittingorratifying
       ofunlawfulacts in thisparar aph.
                                                                            !
    103 .
                                                                           I
               D efendant Cantwellreiteratesthathew as hardly on D iscord,and that

       Tyron doesnotappearto be party to thissuit.Plaintiffsseem to think
                                                                           i
                                                                           1
       D efendants have no rightto defend them selves,w hich is a lie,and displays

       theirm alicious intentionsfor lling this suit,sim ilarly to how they put tûrally''
                                                                          J
       in quotes asthough we had to rightto assem ble w ith a perm it. Dql fendants
                                                                           i
       had good reason to concern them selvesw ith selfdefense,and w erelcarefulto

       b                                                                   1
        e awareofthe lawsso astoremain in compliancetherewith.Belg
                                                                 i
                                                                   w are
       outlinedjustafew ofthe reasonsDefendantshadreason toprepare for
       d                                                                   !
        efending them selves.                                              ;
                                                                           l



                                                                           l
            a. Recallthe w ords and deeds ofthe aforem entioned tdhostilesq
                                                                          !
                                                                          'from
                                                                           J
               Paragraph 99.
                                                                           1
                                                                           !
            b.Plaintiffs'criminalAntifaco-conspirators,ifnotPlaintifsjhemselves,
                                                                           (
               cam e to the gun free zone ofUVA arm ed w ith guns,expandable
                                                                           I
               b                                                           J
                atons,and pepperspray,tonam ejustafew oftheirinstrpm entsof
                                                                        i
               terror.W hile Defendant Cantw ellw aslawfully arm ed on A ugust 12th,
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 57 of 103 Pageid#:
                                   7335


                                                                                                          I
             and had hispepper spray keychain atIJVA on A ugust 11th,:only

             Plaintiffs'criminalassociatesweresobrazentobringatleaj
                                                                  stone
                                                                                                          F
                                                                                                          I
             Srearm ,Openly Carried,to the UVA cam pus on August 11thq                                           .
                                            . ....
                                                 : .-: .                        y ... .    '.' : j;, , - -,
                                                            (....   .. .
                                      ...             - .
                                                                     ..       .'.-'.':. .. ...: ..(.... . ..c ... ..
                             .
                                 ..    .
                                                 .
                                                     (.
                                                      .
                                                      ..     .             .y.
                                                                             :. -
                                                                                .
                                                                                .
                                                                                     . .. jyy.. .       ..
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 58 of 103 Pageid#:
                                   7336




             Take for yet another exam ple,the m uch talked aboutphotograph in

             which D efendant Cantw ellis seen deploying his pepper sptay atan
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 59 of 103
                                                                  I
                                                                      Pageid#:
                                   7337


                                                                                                                                                                                                                                      1
                  unidentified violentcriminal(Referenced going forward asq,

              '
                  ttBeanyman''dueto hishat)who isnotparty tothissuit.Upon closer
                                                                                                                                                                                                                                      l
                  '
                  1nspection,one can see thatan attendee of efendants'dem'
                                                                         Ionstration)
                                                                                                                                                                                                                                      l
                  hasalreadybeen injured by Thom as assey ofPhiladelphiI
                                                                       a,with the
                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                      '
                  help ofthe unidentifled violentcrl
                                                   'm l
                                                      'nal.r
                                                           .                                                                                                        .                                                                 t
                                                                                                            . ,- '
                                                                                                                 - ''.                           .
                                                                                                                                                                                                                                   f
                                                                                                                                                                                                                                   1 ''''œ-
                                                                                                                                                              't
                                                                                                                                                               .                                                                 '''
                                                                                                                                                                                                                                   *!
                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                    ' '
                                                                                                                                                                                                                                                         '' :4 *
                                                                                                                                                                                                                                           w t;h' !
                                                                                                                                          $                                                                                                '   '    .                                  ..             e
                                                                                                                                                            ,

                                                                                                                                                     -.                                                                          ,,..,k../ . si.'..,. c 4Yx
                                                                                                                                                                                                                                                          .                                           .
                                                                                                                                           yk. .. î                                                                        .      $.-.              ..     $k
                                                                                                                                                                                                                                                            kro. $, . ., .                                '.
                                                                                                            T                          . .. . .                                          ..4T' v    . ,.                  'J         .
                                                                                                                                                                                                                                     4x. .,;.*#
                                                                                                                                                                                                                                              .,
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               ê !.
                                                                                                                                            .. .'#,p.                            1          9.118ap.'.tf'.,                ''                  '
                                                                                                                                                                                                                                               .                                   ,ti6                   .    o
                                                                           ,
                                                      -*
                                                     .œ                                                                               '. w -z                                    r.2                                                 fta. .. z.w.
                                                     .
                                                         %
                                                         .          v                                                    '
                                                                                                                         .             '. . - l':,...
                                                                                                                                                    e'..'
                                                                                                                                                        .,- z
                                                                                                                                                            .-                    ''' u'.'
                                                                                                                                                                                         #. ...                      -S          .. ft              .s
                                                                                                                                                                                                                                                . .,'t                                                        9kl
                                                                                                                                                                                                                                                                                                              ' .
                                                                                                                                                                                                                                                                                                                '
                                                                                                '                       '. ,                '-                                                                                       .
                                                     N. N )                     '
                                                                                '              ..                          ..'.
                                                                                                                       ;w-,.              ..
                                                                                                                                         =.          ê J'
                                                                                                                                                     .  ).'.                      ... .F w/ '                                         '<            .a
                                                                                                                                                                                                                                                     .k9.' t.
                                                                                                                                                                                                                                                                                                                .
                                                                                                                       ,

                                                     r                    ..
                                                                           !:-.
                                                                              j                                     R: .
                                                                                                                       J'.q..,z
                                                                                                                              ui  .j.,. -eg...
                                                                                                                                .t.                                       .                         ,)
                                                                                                                                                                                                     '
                                                                                                                                                                                                     .                                .                                                                        .,
                                                                                                                                                                                                                                                                                                                f
                                                                                                                                                                                                                                                                                                                .
                                                                               !
                                                                               w .t'
                                                                                   j-ir!
                                                                                      ,-t.                      f           :.;. a,
                                                                                                                                  $...r'.- -.
                                                                                                                                            ):k/,. .                                                ,
                                                                                                                                                                                                    .'â
                                                                                                                                                                                                      '
                                                                                                                                                                                                                                          't.j
                                                                                                                                                                                                                                             .. z.
                                                                                                            . ...           '
                                                                                                                            .            4. ';.-f4, '$.
                                                                                                                                                                                                                                      ,                             .   .
                                                                                               ,             .. .            .                                                                                  r
                                                                                                                                                                                                                ,
                  .                                          -'... ....       fJ                                      . s v..., , . .                                                                                                                                              .        r. ,
                                                                                 .' z.                                                         r. u                                                                                                                                         .
                                                                          y: '.                                                                                                                                                                                 .
                                                                               .
                                                                               4
                                                                               !1
                                                                                9
                                                                                .4
                                                                                 5
                                                                               ''.4
                                                                                     ub.-J..
                                                                                          .j
                                                                                                                    f/.
                                                                                                                    '.h .. f
                                                                                                                           .   '
                                                                                                                               2
                                                                                                                               j, .,
                                                                                                                                          .
                                                                                                                                                 . ... .
                                                                                                                                                   , .
                                                                                                                                                                                                                                  .                             2=
                                                                                                                                                                                                                                                              ...
                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                            , ,,        .   !
                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                              .1
                                                                                                                                                               1             '                                                                           '.
                                                                                        ur '            :                                                                                                                                                     '
                                                                                                                        ..   k'                          ,' .'.                                                                                                         .
                                                                                                                                                                                                                                                                        p

                                                 .
                                                     -. -. '#;;j.,j
                                                                  $...
                                                                     i
                                                                     '
                                                                     k,,
                                                                     ,
                                                                     1 !E
                                                                        z'
                                                                         r
                                                                         f,'' L#j
                                                                        F...
                                                                                !
                                                                                '..       .     .
                                                                                                                         .
                                                                                                                         j
                                                                                                                         -
                                                                                                                         ô
                                                                                                                         k
                                                                                                                         x..-
                                                                                                                             .,
                                                                                                                             -                   '
                                                                                                                                                     . rt.
                                                                                                                                                         -
                                                                                                                                                         ..
                                                                                                                                                         k 6
                                                                                                                                                           ,
                                                                                                                                                           t4                                                                                             .<
                                                                                                                                                                                                                                                          '.
                                       .'                       '          ' ..zj. w                         s... .-.J.-r. '.i '                           1,'.
                                                                                                                         I                                .
                                                                                           ' ..
                                                                                              .-2.  .                ' ,                                    t
                                                                                                                                                            .'y              .                .;'
                                   .
                                                                                    W
                                                                                    .            -r
                                                                                                    .       x. . .E ''*''
                  .                                                                                           ' #.
                                                                                                                .                                                         f                     e                   .




                                                                                                                                  '                                                                                                                  y
                                                                                                                                                                                                                                                     t
                                                                                                                                                                  .: .
                                                                                                                                                                         .               .W.'
                                                                                                                                                                                                        ;.:
                                                                                                                                                                                                        .4ïy#j
                                                                                                                                                                                                         j'
                                                                                                                                                                                                         $. ..             .
                                                                                                                                                                                                                           j               ..
                                                                                                                                                                                                                                           , . 'l
                                                                                                                                                                                                                                                     '                                          m..
                                                                                                                                                                    1                            j                                            ' ,
                                                                                                                                                                ' . ...
                                                                                                                                                              . .                           ;J:.'1
                                                                                                                                                                                            .      .r
                                                                                                                                                                                                                                           't''
                                                                                                                                                                                                                                              ' .- ;
                                                                                                                                                            ';                .          k ..).
                                                                                                                                                                                         ..
                                                                                                                                                                                         '
                                                                                                                                                                                          .
                                                                                                                                                                                              '(
                                                                                                                                                                                               '. jjj
                                                                                                                                                                                                    ))$ '..L'               ,
                                                                                                                                                                                                  '.                                             '.5i
                                                                                                                                                              .                   .              b..'               z.    . .'
                                                                                                                                                          '7                  ;          d;w . '                .           )!                           .'' .
                  .4                                                                                                                                       ..
                                                                                                                                                            r
                                                                                                                                                            .
                   ) .'w
                    ..                                                                                                                                                                 q,.                  ..j .   .
                                                                                                                                                                                                              .z2 . ..
                  ..
                                       à
                                       '                                                                                                                                                                             .
                           '.
                                        .!
                                        h                                                                                                                          '.             zrz.          ,tè'
                                                                                                                                                                                                   .'..                     '.-                ..
                                       :
                                       ..
                                        t                                                                                                                           .         .
                                                                                                                                                                              +':'.
                                                                                                                                                                              k                 ,
                                                                                                                                                                                                j
                                                                                                                                                                                                .,
                                                                                                                                                                                                 #
                                                                                                                                                                                                 :.
                                                                                                                                                                                                  J
                                                                                                                                                                                                  ;
                                                                                                                                                                                                  :
                                                                                                                                                                                                  .
                                                                                                                                                                                                  ..
                                                                                                                                                                                                   p .'f
                                                                                                                                                                                                  .'
                                                                                                                                                                                                 .'i
                                                                                                                                                                                                   .                             r
                                                                                                                                                                                                                                 ,:
                                                                                                                                                                                                                                 k(
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                  y;.:
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                     g
                                                                                                                                                                                                                                    !.
                                                                                                                                                                                                                                     !,
                                                                                                                                                                                                                                      L
                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                     j6
                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                      'f
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                       j',
                                                                                                                                                                                                                                       (.
                                                                                                                                                                                                                                        z
                                . .. -
                                           '
                                           ;                                                                                                                                                      ,
                                                                                                                                                                                                 ..j
                                                                                                                                                                                                   ' ,...           j;           .,s.'.
                                                                                                                                                                                                        ,   :
                                                                                                                                                                                                            ,       j              !
                                   .-'
                                     v,
                                       ...
                                           r!s                                                                                                                                                    tj
                                                                                                                                                                                                   ?.k                     .

                                                                                                                                                                                                                                  ;
          '
                                                                                                                                                                                                                                  f


          d. ThomasM qrspçy,qfPhiladelphiy,threw thefirstpuqchesoftheAugust
                  11thdem onstration at IJVA,and w ould continue fighting through
                                                                                                                                                                                                                                  l
              A ugust 12th.                                                                                                                                                                                                       (
                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                  l
                                       See Exhibitl-charge.m p4,atthe end ofw hich,Thom!as M assey
                                                                                          (
                                                                                          i
                                       can be seen launching the l'
                                                                  irst attack,which setoffa1lthe
                                                                                                                                                                                                                                  1
                                    violence ofthe w eekepd ip quqstiop.
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 60 of 103 Pageid#:
                                   7338


                                                                                                                                                     l
                l1.   See that attack from another angle in Exhibitz-Attaci
                                                                          k.m p4


               111.   See Exhibit4'cantwellDefends.m p4,in w hich Beanym an and

                      Tom M assey can both be seen attacking the m an in the white
                                                                                                                                                     û
                                                                          1

                      tanktop.                                                                                                                       J
                                                                                                                                                     !
                                                                                                                                                     :
                                                                                                                                                     !
               lV. In Exhibit4-cantwellDefends.m p4,Béànym an and Tpm M assey
                                                                                                                                                     I
                                                                                                                                                     l
                      can both....be
                           . :    .
                                     seen
                                      -
                                          attackingthem an ip the:.Fhi
                                              . b..'                 '-
                                                                        tetank top,
                      q
                      r   X
                      .'' .-'
                      '
                            .   ''
                            . .. -
                                     '
                                     .   '''-.. ..k
                                                  .
                                                  .                  L.
                                                             r.. r-.z.-... ...,::.,
                                                             .
                                                                .                         ..
                                                                                                      .-. ''- -.
                                                                                                          ..
                                                                                                                        ).
                                                                                                                         ::'57.
                                                                                                                       . . .. ...- .- .
                                                                                                                       . .          ..
                                                                                                                                      :-...''        l
                      B FORE dantwelldeplokghispejpeiipray.                                                                                          I
                                                                                                                                                    i
                                                                                                                                                    ?
                v. Thom asM assey w as quoted in the W ashington Post!
                                                                     jtfter jus
                                                                                                                                                    !
                                                                                                                                                    !
                      arrestforrioting on the day ofPresidentTrum p's Inyuguration;
                                                                                                                                                    I
                                                                                                                                                    l
                      V th                                                                                                   .                      l     ,, .
                                                                                                                                                             s
                              ahk thereshouldhazebeen m ore vmlenceyw rl tfayi sa1
                                                                                                                                                    1
                      M assey who wasamong those arrested.Askedlfheba
                                                                   :
                                                                     rticajmted
                      lk1 the vm'lence, M assey rephe
                                                    '4 ê.There w'w-, som e zql
                                                                             câw

                      thrown.''H e sm d thathe hopes nextèJkz2/,dem onstratlons IFJW                                               . .




                      be 'Wztv, successful.I77gettopunch a N azi I didn 'tgetto do
                      th                                                                                                                            l
                      'r.''5at
                            2' yestqrdLar
                                 --''''...D'; Thepo
                                       '. '*''     hbe1.,
                                                        j
                                                        .*t
                                                          .w/f
                                                             #,+n.,,
                                                                   ''.                          '.
                                                                                               '.'          .''    7 ...s.
                                                                                                                              *                     (
                                        . . ... -...:
                                                    ..
                                                     ..
                                                      c:..                        .   .
                                                      j
                      ïzttps://www.waslAinetonpost.èolnocappubhc-safetv/protésters-w ho-   -                                 --

                                                                                                                                                    l
                      d                                                                                                                             i
                          estl'oved-propertv-on-inaueuration-day-part-of-well-oreynized-
                                                                                                                                                    p

                      eroup/2017/01/21/096678c8-dfeb-11e6-ad42-f3375f271c9c/
                                                                           I
                                                                            story.html               --




                                                                                                                                                    1
                                                                          J
                      M terthe eventsherein dispute,M assey w aslaterchargédwith
                                                                                                                                                   I
                                                                              I
                      robbery and ethnicintim idation oftw o U S M arines,w hen he and his




                                                                                                                                                .-. e -
                   '



Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 61 of 103 Pageid#:
                                   7339                           (       .
                                                                              '



                                                                              1
                                                                              i
                                                                              1
                                                                              i
                   co-conspirators did totwoU S M arines,whatthey tried toido to
                                                                              ;
                                                                              I
                   DefendantsinCharlottesville.                               l
                                                                              ;
                                                                           h
                                                                           I
                   https://ww w .phillvm aa.com /new s/zol8/lz/l3tm al-ines-
                                                                           1assaulted-

                   philadelphia-keellan-m assev-antifa/
                   '

                                                                              1
                                                                              !
                                                                              I

                                                                                        i
                                                                        a ' :(
                                                                             /




                   ',T,.   .                                  a
                   V                               j      w



                               i.                                        rx       '..
                                                                          I
                                                                          I
                                                                          I
          e. Tom Keenan,also ofPhiladelphia,w ho had been arrested âs
                                                                    i
                                                                      far back
                                                                          ;
             as 2007 for breaking the w indows outofan FBIvehicle w hich he

             thoughtbelonged tosomeW hite Suprem aeistshehad been!stalking on
                                                                          f
             the streets pfphiladelphia.                                  i
'
                                                                                                      ''                                                       '' ' ''            ''      ''
                                                                                                                                               '.    ;2y ..'.,....  ..
                                                                                                                       .                .... .. ..
                                                                                                                                    .. ..                          ..:.c .
                                                                                                                                                                      r           .:
                                                                                                                                                                                  .y   ...
                                                                                                                                                                                         :... ..   ,          :.'':.''. k'''
                                                                                                                                                                                                       i.,.- ..
    Case 3:17-cv-00072-NKM-JCH Document..(590 Filed
                                                  ,: -11/15/19    :: -Page
                                                        gj,.-.,. -L      ..n::.-.2. 62
                                                                      -..'
                                                                         .
                                                                                    . of
                                                                                       .. 103
                                                                                            ... Pageid#:           .        -                -.. -
                                                                                                                                                .          .
                                                                                                                                                               .      . .
                                                                                                                                                                              .

                                         7340                                                                  .                       .              .


                                                                                                                                                                     '                                                 j
                                                                                                                                                                                                                       )


                              '' '                                      '
                                                                - ' '''''-
                                                                                                                                                                                                                       1
                     ''            .
                      --.. ..........--1               7  .
                                                                     'i
                                                                      -. $
                                                                      ..  -Z)
                                                                            -.
                                                                             $- -,
                                                                                .
                                                                                  ..                                   ,w.- '..-'.;:. '                    '.'
                                                                                                                                                                                                                       (
                     '-
                      *    ?!!'i
                               kl:
                               --'''.'                't
                                                      .,         - .-:-.
                                                                 '
                      ,
                      i
                      L
                      ;'
                       ::
                        u-
                         ;p,
                           '
                           7-
                      .. . .

                     ..'
                       .
                            ?
                            lk
                             ,
                             .
                             ).Lz...'
                                    .

                                    =' ,
                                      *
                                         y
                                         !
                                         -
                                         $
                                           â..
                                                  ltj
                                               *' '
                                            . p'
                                             gk'
                                               :.
                                                     'tL
                                                       ($
                                                       .
                                                       '.1-:
                                                           .-
                                                           k1
                                                            è:
                                                             u'
                                                             à
                                                g '''.s.'vj:'%
                                                                 '
                                                               . ,
                                                              ' ..
                                                               if
                                                                  .
                                                                       C:-h
                                                                       .. ; 1-
                                                                          -'... -
                                                                         ,,
                                                                          -  . ,-

                                                                                     '!       .
                                                                                              ,
                                                                                                               ''
                                                                                                                7
                                                                                                                :
                                                                                                                1
                                                                                                                8
                                                                                                                .
                                                                                                                -
                                                                                                                '
                                                                                                                !
                                                                                                                .i
                                                                                                                 '
                                                                                                                 -
                                                                                                                 !
                                                                                                                !'
                                                                                                               ..
                                                                                                                  ).'
                                                                                                                   ..,Lé'.
                                                                                                                         -
                                                                                                                         ..
                                                                                                                          .
                                                                                                                          ?.
                                                                                                                 & .:' '' j
                                                                                                                           -
                                                                                                                           i'
                                                                                                                            .ï g
                                                                                                                               .
                                                                                                                           '1.,,
                       .
                           '. ,
                                            .         -       hsst:j.tj, v., . ,                      ,    .                   .s
                                                                                                                                ,     #
                                                                                                                                     .,      m... q,,.t..;
                                                                                                                                                         .,
                                                                                                                                                              -
                                                                                                                                                          ,,...
                     ..-
                                      ;.
                                            .
                                                               Ij:,L..'i ':t7
                                                                     ;,
                                                                      rp. ,.
                                                                            K
                                                                           ty
                                                                                                      -                    % !,r                 -        ,''.
                         ( Jxy,                                            v
                                                                           i                                  -            -                       .'                         .
                         J'f
                           '
                           J
                           .
                           !
                           .v                                         ,
                                                                      .         j
                                                                                y.                             .r
                          j.
                         ...         .:
                                     :i''                             .:                                               kr
                                                                                                                        .                    .
                      #kj.'..>. tq
                                                                                                                           .
               ,     .                                         .
                      4,'
                        t '.-'.
                      .>J
                     )y4ài j'u'
                         '
                             ..             .                                                             ( a.
                                                                                                             j
                                                                                                             6y '';
                                                                                                             e'
                                                                                                                   .
                                                                                                                   .                  '
                                                                                                                                      ,C
                                                                                                                                       .
                      .      ;:                                                                           '
                                                                                                          ;                                  ..
                                                                                                                                           jj..       .
                             .                                                       t
                                                                                     ,                     '$ilr

                                                                                '
                              .                  .
                                                  x                             ..   $è.
                                                                                       )-n'
                                                                                          '


                                                                                                                                                                          '            .- . ,-                ..       . .

                                                                                                  .            .       - . ..        . ...    ..               .. . ..-   :: J(.               ..


                     http'
                         .//antiantifa-tlsa.blolspot.com /zoog/os/philadelphias-loke-park-4-                                                                                       .




                     bezeina-for.htm l                                                                                                                                                 ...

                                                                                                                                                                                                                       i

                     K eenan is also charged as M assey's co-defendantin the

                     aforem entioned robbery and ethnicintim idation case,for doing to tw o                                .                                                  .




                     U S M arines whatthey attem pted to do to Defendants in

                     Charlottesville.                                                                                                                                                                                 j
                                                                                                                                                                                                                      û
                     https'                                                      tted-
                          .//ww w .phillynlal.com /new s/zol8/lz/l3/m arines-assaul                                                                                               --


                                                                                                                                                                                                                      l
                    phl
                      'ladelphia-keenan-m assev-alAtifa/




                                                                                                                                                                                                                      I
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 63 of 103 Pageid#:
                                   7341


                                                 . ..r '
                                                       -'':...
                                                    ïzL .-. '.zqi''
                                                    .                                  ''- r'.:
                                                                                              ï


                                                                                                                               I
                                                                                                             .   %   . . :.o




                                 j        *A #




          f. M ike Longo Jr.,also ofPhiladelphia,who w asalready on probation
                                                                 '


             (seeEkubitll-Miea ngocpRrepol.pà: inîtls.ioiecityfj     ..-. ...
                                                                     .
                                                                       ..

                                                               orfighting
                                                                                    ..
                                                                                     .- .
                                                                                            t ,...
                                                                                                       .




             w hen he cam e to Charlottesville thatweekend,w as seen w ith pepper

             spray atU VA on Au> st 11th,and pepper sprayed Cantwellon August

             12th#asw ellas a reporter.




                                                                                7           7
                                                                                                . . ..-..'
                                                 :g
                                                  .
                                                  u
                                                  .-
                                                   .yyr
                                                      ..g                                         q(
                                                 'k.... .. ..
8
'
Y



    Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 64 of 103 Pageid#:
                                       7342


                     kkves&'rf                                                                                                                                                                                                                                                                      .'




                                                             .-
                                                             ,
                                                                  kj
                                                                  ,
                                                                   -I1
                                                                     7/,-;'
                                                                      .I
                                                                     I I
                                                                          i
                                                                          ('.
                                                                            )r
                                                                             1-
                                                                              ,     .;1I
                                                                                .y -j
                                                                                j
                                                                              I 1! '1,
                                                                                       .'
                                                                                       t)1! 1
                                                                                       l.
                                                                                        -
                                                                                        1   lj,
                                                                                            j
                                                                                            i
                                                                                            ,
                                                                                              -(
                                                                                              j
                                                                                              k
                                                                                              l.j
                                                                                                y,
                                                                                                 $                                                                                                                                           m
                                                              lz      lL1
                                                                        ,r'
                                                                          ,-'-'
                                                                              xJ1
                                                                                ,f..
                                                                                   '-.
                                                                                     -lp
                                                                                       ,,-fI
                                                                                           .I
                                                                                            ,1                                           ,
                                                                                                                                                            vr;.
                                                                                                                                                                  r
                                                                                                                                                                  a--
                                                                                                                                                                    .
                                                                                                                                                                    ,
                                                                                                                                                                    r- .
                                                                                                                                                                       ,.xx                      .
                                                                                                                                                                                                                                            -...-
                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                     f.
                                                                                                                                                                                                                                                              ..... ....
                                                                                                                                                                                                                                                                       l.
                                                                                                                           uh
                                                                                                                            .                                                                                k                                                .A ..7
                                                                                                                       N         .                                                                            k                                           =-<
                                                                                                                                                                                                                                                            4
                                                                                                                                                                                                                                                            .71â.
                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                               j...
                                                                                                                     ..
                                                                                                                      f1
                                                                                                                       I                                                                                                                                 i.' ...
                                            k                                                                 .'
                                                                                                              F      r     v              K -. #.?*'tw .
                                                                                                                                                       ,.                                                     .                                           .
                                                                                                                                                                                                                                                          '9':
                                                                                                                                                                                                                                                             '
                                            u:                                                                                                          -                                                     r
                               -1 k
                               #  #%
                                  *
                                    w                                 $                                      .
                                                                                                             -                  *r
                                                                                                                                -
                                                                                                                                  -                      k
                                                                                                                                                         >                                           .
                                                                                                                                                                                                          ''
                 <t ..                                                                                                                                      xu                                   .


                                                                                                             %




                         (htll.A1                                                                                                                                                                                                                                                                   (kï,j
                           :1') !;EE1                                                                                                                       *I
                                                                                                                                                             r-(
                                                                                                                                                               Nh% 1
                                                                                                                                                                   2), :3
                                                                                                                                                                        ,(
                                                                                                                                                                         -,,
                                                                                                                                                                           .                                                                                                    ,$$J? (:iij ;..r ..




                              .%N :                      I ,Ix                      ..
                                                                                     :V
                                                                                     -                 (                         -I   k                                                Yj                          ''                .                         .
                               I nz
                               k                         t v                       $.
                                                                                    .-.>                    -.
                                                                                                            -../                  j a 4                                                >.-     l
                                                                                                                                                                                         a 1 (v . t:
                                                                                                                                                                                                   h
                                             ,
                     '
                     .
                                                                               .
                                                                               .#          #                       (                                            -                           j.                                                           .                                  -,e''
                                            4            *                                   4-             # j                                                     -                                                   1'
                                                                      e                        #.
                 ,
                 e                      +                             >                                    g#.
                                                                                                             N
                                                                                                               e                             a'             '
                                                                                                                                                              >                             >
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              <'
                                                                                                                                                                                                                               m'
                                                                                                                                                                                                                                s&
                 .                           .
                                                                          ',
                                                                                     ..                 /--                                                 #.                                                                       jsr
                                                                                                                                                                                                                                       :.
                                                                                    :# -                                    .$**.                                              - .                                                                A
                                                                  7                                      rr                    ?.                         *                       .,                      i                                      +t.
                                                                                                                                                                                                                                                   -..
                                                                                                                                                                                                                                                   lr
                                                                                                                                                            111
                                                                                                                                                              j1
                                                                                                                                                               ,1.     '               '!                                                             I'
                                                                                                                                                                                                                                                      J
                                                                                                                                                                                                                                                      ;j'
                                                                                                                                                                                                                                                       II'
                                                                                                                                                                                                                                                        jy'
                                                                                                                                                                                                                                                         I.
                                                                                                                                                                                                                                                          j
                                                                               ,                                                 '1                                                                                                                                         j
                                        A                                            w..                                                                                                                                                                                    I                            @
                                                                                                                                     -         #                                                                  1r.                                                                                    ;
                                                                                                                                                                                                                                                                                                         ,


                                    ,                                                    .
                                                                                         1                                                                                                       yï(
                                                                                                                                                                                                   ''f.
                                                                                                                                                                                                      (.
                                                                                                                                                                                                      '':
                                                                                                                                                                                                        ;.$u* :..'

                 .                                                    R.                                        A.                                                                                   ..                                                        x
                                                                      .                                                                               p,                                                                                                        v
                                                                                                                                                                                                                                                                .


                                                                                                                                                                                                                                                                                   N.
                                                     /                                                                                                                                                                                                                             .
                                                             %.                                                                                                                                      .'
                                                                                                                                                                                                 :.;ï
                                                                                                                                                                                                 E  9'. ''
                                                                                                                                                                                                         .

                                                                  *                                                                                                                         .        ,.
                                                    rr
                                                     od.àq.!.t.y
                                                               j.
                                                                ll!lr                                       zi..                                        .,
                                                                                                                                                         b.
                                                                                                                                                          sN
                                                                                                                                                           ,.y
                                                                                                                                                              .433.i,
                                                                                                                                                             .j
                                                                                                                                                              t.
                                                                                                                                                               k
                                                                                                                                                               .?
                                                                                                                                                                ..
                                                                                                                                                                 t.,
                                                                                                                                                                 ;t'(;
                                                                                                                                                                   t)
                                                                                                                                                                     .:(!.
                                                                                                                                                                    nt'.
                                                                                                                                                                         :,
                                                                                                                                                                          7,:
                                                                                                                                                                          .
                                                                                                                                                                       y.,. J.
                                                                                                                                                                          /..3'
                                                                                                                                                                              .'
                                                                                                                                                                              ,).
                                                                                                                                                                                i.
                                                                                                                                                                                 :'.                 ?b
                                                                                                                                                                                                      '. . .;.
                                                 .Z6
                                                /d
                                                           '...                                             ',
                                                                                                       $. '-.               '
                                                                                                                                         .r .''$.rze:
                                                                                                                                             ,.    ..
                                                                                                                                                      .1
                                                                                                                                                    ,>.1
                                                                                                                                                         '
                                                                                                                                                       ....
                                                                                                                                                                 .                                       '        ..... .''                                        ,
                                             Jajrr                        A'              .
                                                                                          x          .œ'
                                                                                                                 ';;-'---'-.*w-.1
                                                                                                               éJ.
                                                                                                   v.:.1é .un ..                ./
                                                                                                                                 :'
                                                                                                                                  .N
                                                                                                                                   .''2**2''
                                                                                                                                   :                                                                         .
                                                                                                                                                                                                                                                                                   .
                                                 ;                             rk             I     t.*. . f'                   rC
                                                                                                                                 ..A.
                                                                                                                                    r                                                                                                                                           .J':.,
                                                                                                                                                                                                                                                                                     1.
                                                                                              I:      ..N .
                                                                                                          .                                                                                                                                                                 'r 1
                                                                                                                                                                                                                                                                               4.4 '    .
                                                                                                                                                                                                                                                                                        '
                                                                      A                                       .                                                                                                                                                        y.,
                                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                         t.
                                                                                                                                                                                                                                                                          $
                                                                                                                                                                                                                                                                          .7e,
                                                                                                                                                                                                                                                                             '' u
                                                                  1%                                                                                                                                                                                               ... .'
                                                 Ak%                                                                                                                                                                                         8'.              f' j'
                                                 Xk                                  Z                                                                                                                                                        *                   V-''
                                                                                                                                                                                                                                                                     ''2'                                '
                                                       N .                          ><                                                                                                                                                                         .                                    ...
    Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 65 of 103 Pageid#:
I                                      7343
!


                                                                                ..              .                                                                          ''            ;             ''              '
                                                                                                                                           ..-.      ..   .        .            .

               g. Lindsay Elizabeth M oers,alsù bfPhiladelphiâ,w ho hasbeen violent at

                  num erous dem nnstrations,and w as
                                                   7
                                                     swiljgipg.:''an expandabl
                                                      .                ..
                                                                             e baton at
                                                                                     ..                        '                          . .....
                                                                                                                                                                           '         .       .




                  D efendants atUVA on August 11th,and on August 12th.
                                  . .
                                  'p#.)j
                                       g.jq
                                         -à
                                          yj
                                           t. .    n
                                                   a
                                                   j
                                                   tjj
                                                     .
                                                     y
                                                     ((.
                                                       k
                                                       .='
                                                         ..             -                           .       .,e. .. .                   .
                                     j$f
                                     .
                                     s              T .*                                                  x    y . g.,              ,gyt kjjjyjsey
                                                                                                                                          .                                                                                           .
                                     j y
                                       .
                                       jr
                                     '. .
                                         jy
                                         )jf
                                             . ,.. (
                                                 ..                 .                                           ckp.,
                                                                                                                    s..sa)t
                                                                                                                          yrrh.r y
                                                                                                                            .
                                                                                                                            ,        ,,
                                                                                                                                     '
                                                                                                                                        ;
                                                                                                                                        g rjj
                                                                                                                                          ..aajyayj,        j.
                                                                                                                                                             ,,
                                        '?'                                                                              ht-
                                                                                                                         ;
                                        :t j
                                           y
                                           t
                                          ..y
                                            t
                                            .
                                            jk
                                             (
                                             ,
                                             j
                                             .j
                                              i
                                              '
                                              .
                                              ;
                                              :
                                              -
                                              yj
                                               i)
                                                p
                                                L;
                                                 Lj?
                                                   bk-!kk       .
                                                                                                                 tik
                                                                                                                   , -:    -è) -
                                                                                                                               ('
                                                                                                                                .
                                                                                                                                t
                                                                                                                                .
                                                                                                                                k
                                                                                                                                ;'
                                                                                                                                 y,' '
                                                                                                                                     .
                                                                                                                                        t I !
                                                                                                                                            S
                                                                                                                                            '
                                                                                                                                            !I4:)
                                                                                                                                                .,
                                                                                                                                                 k
                                                                                                                                                 2
                                                                                                                                                 :I
                                                                                                                                                  r-:
                                                                                                                                                    !
                                                                                                                                                    5
                                                                                                                                                    ;
                                 ' ; . t',)
                                          .
                                          k
                                          .y
                                           1?
                                 à-.-'''''2-'#
                                             k.   -)
                                                   .
                                                   -  k-
                                                       k.                                                                :
                                                                                                                        ,l.j;
                                                                                                                          j ,
                                                                                                                            )rjj
                                                                                                                               .
                                                                                                                               yj
                                                                                                                                t
                                                                                                                                y
                                                                                                                                t
                                                                                                                                ?..
                                                                                                                                 ,
                                                                                                                                 -      ; .-          ..-..
                                     .
                                     --
                                                q
                                                t
                                                y
                                                (-a
                                               .,.
                                                  !j
                                                   8( .
                                                .v1 , ...
                                                                                                                         rjy-.)L
                                                                                                                               j)
                                                                                                                                ,    ----..
                                                                                                                                               .
                                                                                                                                               jj,-.rr
                                                                                                                                               .     y,.x,.                                                                    yj
                 '               ;   $               '.) j                                                                                                                                                                 -
                                 .
                                     !
                                         j.
                                         ,
                                          )y.,y
                                              ,
                                              j
                                              y,            .
                                                                        .

                                                                            .

                                                            )
                                                            .. )
                                                               ,f ,
                                                                  k
                                                                  .
                                                                  t
                  ,                                          4,ë.
                                                                '
                  '                                             )
                                                                j
                                                                -
                                                                '
                                                                s
                                                                t
                                                                j
                                                                i
                                                                l
                                                                ;j
                                                                 j
                                                                 -
                                                                 )
                                                                 p
                                                                 E
                                                                 l
                                                                 -
                                                                 '!
                                                                 1.
                                                                 :
                                                                 5 '
                                                                   .
                                                                   )
                                                                  /f
                                                                  0t
                                                                   -
                                                                   E
                                                                   Z
                                                                   k
                                                                   -
                                                                   '.
                                                                    -. .
                                                                    -
                                                                    .
                                                                    '
                                                                    t
                                                                    s
                                                                    ;  '.
                                                                        --
                                                                                                                                                          ,'
                                                                                                                                                           -..
                                                                                                                                                             ..
                      '.
                                 j
                                 '                   ; .
                                                       q
                                                       '.î '
                                                           .,.
                                                             yi
                                                              j
                                                              y                                                                                .
                       E                                                              ),
                                                                                     Zy
                                                                                      f.                                         ''

                       .L                                                                                                            y
                           2*.                                                                                                   .
                                                                                                                                 ,                                      .




                                                            r                                                                                             '
                                                                                                                                                          (
                                                            ,                                                                                                 5.
                      . .*                                                                                                                                             ,




               h. To suggestthatDefendants have no rightto défend them selvesagainst

                 such threats,is to say thatitis legalto assault the Defendants.


        104.      Answ ering D efendantisw ithoutknow ledge or inform ation k
                                                                            sufficientto
           form a beliefas to the truth ofthe allegations in thisparagraph,:nd
                                                                            l on that

           basis,deny those allegations,and deniesas factually inaccurate any

           allegations ofconspiracy or the planning,intendihg,com m itting orratifying                                                                                               .




           ofunlawfulactsin thisparar aph.
                                                                                                                                                                                ''
                                                                                      ... ::   ..       -:: . ..- ...-.- - '' z u                   -.
                                                                                                                                                     . .                .- .
                                                                                                                                                                           ..
                                                                                                                                                                            . . -.-... . ... ..   T           ..               . .
                                                                                                                                                                                                                                 w.
                                                                                                                   . . ..... .   z,s..-.. . .- ..         7
                                                                                                                                                          (...     .
                                                                                                                                                                       . ... -.      .. ..       ;..   -...        .

        105.     Tosay DefendantCa/twell.gavelnyoneorders,orhad illegalintentis

           a lie,and Plaintiffs know it.D efendantthus denies this allegatioz!.Defendant

           Cantw ellposted to hisw ebsite,thatpeople should notcarry lrearm s openly,
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 66 of 103 Pageid#:
                                   7344

                                                                                                 :
                                                                                                 I
       and should only carry a concealed w eapon ifthey had a perm itto do so.The

       allegation ofintentto doanythingillbgalis.prpsqpteduFixthputevidence,
                                              .   2J..
                                                  .                .           .       .
                                                               '           '   -
                                                           .           .           .. ; .

       becausenosuch evidehcéexists.                                               '' '          i
                                                                                                 i
                                                                                                 I


    106.        This strained attem ptto form a fake quote am ounts to a m a'terial
                                                                                                 i
       deception upon this Court,and is thus denied.D efendant Cantw ellis am used
                                                                                                 1
       by Plaintiffs'creative use ofquotation m arks.
                                                                                                 I
                                                                  l
           a. Thisstrainedefftrttoform atdquote''comes9om ablogposy on
                Christophercantwell.com titl                              i
                                           ed ttu nite the RightU pdates''Fhich w as
                                                                                                 l
                postedonAugust8th,qndupdated Auguqtgihe
                                                      ..
                                                              kl
                                                               rThefullpqltc:nbe
                found here,forthose m ore interested in contextthan Plaint1
                                                                          iffs and

                their co-conspirators.
                                                                                                 I
                SeeExMbitz4-uTR-updates-Bloo ost.px or                                           1
                                                                                                 I
                llttps://chl'istophercantw ell.com /zol7/o8/o8/unite-l'iellt-ttpdat
                                                                                 1 es/
                                                                                                 1

           b Below ,is a larger snippetfrom the August 9th update,to show
            .
                                                                       ) the
                courthow dishonestthisw as.                                                      l
                                                                                                 :
                                                                                                 I
                       Th                                                                        !
                            eD aaly Storm er hasJksu/tfa callforpeople to sât?!:rup,
                                                                                                 1
                                                                       1
                      permitornone,and gl'zdr som e a#wk, Lqiclon whattobnhg and
                       whatnotto JJ*                                      l s at
                                   JW/ Thelk a#rJ2.d4% to lea1* your frearm
                                                                                            yy
                      hom e,,qwl//Jrt/u m ustd?/.JHgxà ym.y..j.,y..y.qyy....jj.
                                     ..


                                          .
                                                               . . .
                                                                              y..
                                                                                y.y
                                                                                  j
                                                                                  )yyoy
                                                                                   j
                                                                                      myyyg
                                                                                          j
                                                                                          .yy
        '



Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 67 of 103 Pageid#:
                                   7345


                                                                           '
                                                                      .
                     M any ofyou have asked aboutm eetlhg up wlth m epersonallr
                     Slàce theZZwJ)JeventJkhkely tobechaotlh prém lkhtJhaz,
                                  .




                      trouble catchlhg up attheM aJW event.I am workahg on

                      coordlhatlhg a m eetup ïv Radk alA genda hàteners on Fzl'
                                                                              la.F;
                                                       .

                                                                           (
                      butI have to be carefulàbouthow the detm ls are announced.

                     s'
                      atfJ.rianythlhg lsay toyou here,I also say to the m edah,

                      com m um àts,and other czvknliaaielem ents.For ;N .  û
                                                                        : eventlI

                      encourage those with thelegalazz/Wozf/.g to cazz.g a concealed

                     6rearm .Open cazz.g will& ae m ore Izzm ecessaz.z attèntion to u,
                                                                                     s
                                                                  '
                                              .
                     so JF.m lzdonothave a hcense to cazv please seczzzw your

                                                       .!
                     P earm s elsewhere and letus wrtvl'raboutde* nse.


        '
            c. DefendaniCantwellcallsthe Court'sattention tohisconee n for
                                                           .


               obedience to the law ,and w qrning to his audience againstpr
                                                                           j
                                                                          'ovocative,

               though perfectly legal,open carry displays offirearm satt .
                                                                         is event.


            d. Defpndant Cantw ellw ould also like to draw the court's attention,to

               hisprudent,though ultim ately unsuccessful,effort to avoid ever

               com ing into contactw ith Plaintiffs and Plaintiffs'co-conspirators at

               this event.

            e. The eventhere referenced,itis worth noting,w asw holly separate from

               those atthe heartofthis case,atw hich no violence ensued.
    Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 68 of 103 Pageid#:
                                       7346
i

              f. This fdquote''w ascited in Judge M oon's denialofDefendant Cantw ell's

                 m otion to dism iss,w hçn he stated dtl'le used hisvarious pl> form sto

                 dadviseD rallygoerson bringlngweapons.'''

                    i. This willfuland m alicious m aterialdeception perpetrated upon

                       the Court,surely played a substantialrole in Judge M oon's

                       decision-m aking process,and potentially,the outcom e ofthe

                       m otion to dism iss.


                    ii. Plaintiffshad to know thisw ould com e out attriql,a.d

                       perpetrated this deception so as to costDefendant Cantw ellthe
                                        ,   .
                                                                              r
                                                                              k
                       costofattorneys fees,tim e,em otionaldistress ofthis process,

                       and especially to hinder his ability to participate in A m erican

                       politicaldiscourse.


              g. Itis worth noting,thatthough no violènce ensued atthe referenced

                 event,this w as notforlack ofdesire forviolence by Plaintiffs'co-.
                                                               '

                                                ,

                 conspirators.The lack ofviolence w as m uch to the chagrin o
                                                                              j
                                                                            'fPhilly
                                                                                               ..
                 Antifa,and a Charlottesville residentco-conspirator notparty to this
                                                    .
                                                                              1
                 suit,the aforem entioned Em ily Gorcenski,who has since fed the
                                                                                           '
                 country.


              h. Those crim inals unsuccessfully attem pted to fram e Defendant
                                  '


                                                                              j
                 Cantw ellfor brandishing early in the afternoon ofAugust 1th,w hich

                 Tim H eaphy'sindependentinvestigation rightly noted w as ddrlqhe lrst
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 69 of 103 Pageid#:
                                   7347



             hintoftroubleonAugust11''onPage112.                                                                     1
                                                                                                                     1

             see Exhibitlz-H eaphy
                                 '.pdfor '

             http://ftpcontent.worldnow .com /w vir/docum ents/heaphv-reveiw -dec-
                                                                         i
                                                                         !
             l.pdf                                                     ..
                                                  .
                                                                                                                     j
             Plaintiffs'counselknow thisalltoowell,asitiswholly im plausible
             thatthey have notreview ed the H eaphy Report.

                                                                                                                     r
             M ost notably,Plaintiffs'counselare in possession ofthe body cam era
                                                                                                                     I
            which saved DefendantCantwellfrom jailthatafternoon,ks a resultof                                        ,



             Cantwellproviding itduring discovqry,and have been for m ore than

            One year.
                                                                         - . - -' .
                                     ,                         .                      ç'.
                                                                                      .          ... ,...          ... .
                  .r
                        .-     . :
                                 1
                                   .a (,.-... :..y.... .- L.5.1..l
                                                  -
                                                  .
                                                                '
                                                                 ..
                                                                ..
                                                                . è. '
                                                                     t                      .
                                                                                                .'
                                                                                                            ....
          k. onthatvideo,severatrkenwùom dantwellwuuld subseqûentlycome
            toknow asddPhilly Antifa''approach DefendantCantwell'sjleaceful
                                                                   1
             gathering in theparking lot,and attem ptto provoke a phydIical

            altercation.Cantw ellcan be heard on the body cam era video
                                                                                                                     i
             discouraging m em bers ofhis party from engaging the w ould be
                                                                                                                     r

            assailants,who,perhapsupon seeing thepistolholstered ubon
                                                                                                                     i
                                                                                                                     1
            DefendantCantwell'swaist,decidedgaminghim forbrandjshing
                                                                                                                     1
                                                                                                                     I
            would be m ore proltable than fghting superior m en.
                                                                                                                     r
            One ofthose m en w asnam ed M ike Longo Jr.ofPhiladelphia.Longo
                                                                                                                     !
                                                                                                                     I
            w aspresent atthe Sght atthqLJRotundaJ..later that. evening,car
                                                                        1
                                                                           rying
                                 c-'..:. -..D.   :.-..,.-...         .   y(..                    ...
                                                                                                                     j
                                                                                                                     1
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 70 of 103 Pageid#:
                                   7348



               pepperspray,andwouldlatercometomaceDefendantCantwellon
               August12th withoutprovocation    .
                                                              i

           '                                                                1
           m .Despite Defendant Cantw ell's loud criesfor Justice,and deàIpite a
               Charlottesville detective saying fY ou w ere delnitely assaulJ
                                                                            sed'',
                                                                            i
               Charlottesville authorities and the FederalBureau ofInves!
                                                                        tigation
                                                                        J

               both neglected totake action againstM r.Longo.(Listen toExllibit8-
                                                                            r
               CpDM isdem eanonmp3attached)                                 !
                                                                            l
                                                                            l
    107.       Answ ering Defendantiswithoutknow ledge or inform ation suo cientto
       form a beliefasto the truth ofthe allegations in thisparagraph,qnd
                                                                       r on that
                                                                           i
       basis,deny thoseallegations,anddeniesasfactuallyinaccurateaky
                                                                           I
       allegations ofconspiracy ortheplanning,intending,com m itting or ratifying
                                                                           r
       ofunlawfulactsin tllisparagraph.                                    j
                                                                           1
                                                                           r
    108.       Otherthan tonotethathewouldbeconcealinghispistoli2 accordance
                                                                           I
       with therightsendowedtohim by hisNew Hampshireissued,and
                                                              I
                                                                Virginia

       reciprocated,pistollicense,Cantwelldidnothingofthesort.Asidqfrom that,
                                                                           !
       answ ering D efendantisw ithoutknow ledge orinform ation sufscièntto form
                                                                           i
                                                                  i
       a beliefastothe truth oftheallegationsin thisparagraph,andop thatbasis,
       deny those allegations,and denies as factually inaccurate any allegat
                                                                        ! ions of
                                                                           f
       conspiracy or the planning,intending,com m itting or ratifying ofpnlaw ful
       actsin thisparar aph   .
                                                                           1
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 71 of 103 Pageid#:
                                   7349

                                                                              1
    109   .
                                                                         l
                Other than to note thatcom edicfictionaladvertisem entsfornon-

          existing productshardly constitute evidence ofa conspiracy,answering
          Defendantiswithoutknowledge orinform ation suf/cientto form :fbeliefas
                                                                              I
          tothetruth ofthe allegationsin thisparar aph, and on thatbasis,
                                                                        !deny
                                                                              l
          those allegations,and denies as factually inaccurate any allegations
                                                                            1 of
                                                                              l
                                                                              r
          conspiracy or the planning,intending,com m itting orratifying oftinlawful
                                                                              I
          actsinthispararaph.                                                 )
                                                                              f
                                                                           i
    110.        Com edic advertisem ents for fictionalproductshardly consti1tute

          evidence ofa crim inalconspiracy,and none ofthese alleged quoteàare
                                                                              1
                                                                              I
      '


          attributed to any D efendant.D efendant Cantwellhardly used D is'
                                                                          c
                                                                          p
                                                                            ord,had
                                                                              j
          nomoderationprivileges,andcannotbemadetoanswerfortheutterancesof
                                                                              i
                                                                              i
          anonym ouspeople he doesnotknow ,and had no controlover.Answ ering
                                                                              1
          D efendantisw ithoutknowledge or inform ation suo cientto form i
                                                                         a beliefas

          tothetruth oftheallegationsin thisparagraph,andon thatbasik,deny
                                                                          ë
          those allegations,and denies as factually inaccurate any allegations
                                                                            r of
                                                                          ?
          conspiracy ortheplanning,intending,committing orratifying ofim lawful
                                                                       1
                                                                       l
          actsin thisparagraph.                                           !


                Otherthan tonotethatourconcernsfordefendingourselvlsagainst
                                                                          l
       crim inalviolence by Leftw ing terrorists are w ellfounded,as established in
                                                                         i
       D efendant's response to Paragraphs 99 and 103,answ ering D efendant
                                                                         ! is
                                                                          )
                                                                          ,


       without knowledge orinform ation sufficientto form a beliefasto'
                                                                      the truth of

       the allegationsin thisparagraph,and on thatbasis,deny those allegations,



                                                                          r
                                                                          r
                                                                          1
                                                                           ;
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 72 of 103 Pageid#:
                                   7350



       and denies asfactually inaccurate any allegationsofconspiracy or the

       planning,intending,com m itting or ratifying ofunlawfulactsin this

       Paragraph
                                                                        l
                                                                        1
                   .                                                    I
                                                                        I

    112.
                                                                       J
             Answering Defendantiswithoutknowledgeorinform ation jufficientto
                                                                       i
       form a beliefastothe truth oftheallegationsin thisparagraph,ak
                                                                    I
                                                                     ld on that
       basis,deny those allegations,and denies asfactually inaccurate ahy
                                                                       1
       allegationsofconspiracyortheplanning,intending,committingorratifying
                                                                       I
       ofunlawfulactsin thisparagraph.                                 g
                                                                       :
                                                                       l

    113.     Answ ering D efendantis withoutknow ledge or inform ation suf
                                                                       1
                                                                         ficientto
                                                                       :
       form a beliefas to the truth ofthe allegationsin thisparagraph, n
                                                                       ld on that
                                                                      :
                                                                       1
       basis,deny thoseallegations,and deniesasfactually inaccurateaùy
                                                                       r
                                                                       1
       allegations ofconspiracy orthe planning,intending,com m itting oç ratifying

       ofunlaw fulacts in this paragraph.

    114.     A nsw ering Defendant is                                E
                                     w ithoutknowledge orinform ationrsufficientto
                                                                       1
                                                                       I
       form a beliefasto the truth ofthe allegations in this parar aph,and on that
       basis,deny those allegations,and denies as factually inaccurate Any
                                                                        l
                                                                       l
                                                                        ûratifying
       allegations ofconspiracy or the planning,intending,com m itting qr
                                                                       1
                                                                       l

       ofunlawfulactsinthisparacaph.                                   /
                                                                       1

    115.     Otherthan to notethatthisisliterally a cartoon,and hardly evidence
                                                                       /
       ofa crim inalconspiracy,answeringDefendantiswithoutknowledgeor

       information sufficienttoform abeliefastothetruth ofthe allegaj
                                                                    l
                                                                      ionsin tllis
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 73 of 103 Pageid#:
                                   7351

                                                                         l
                                                                         l
       paragraph,and on thatbasis,deny those allegations,and denies as factually
                                                                         t
       i                                                              !
        naccurate any allegationsofconspiracy or the planning,intending,
                                                                         r
       CODIDIitting or ratifying ofunlawfulactsin thisparagraph.         i
                                                                         !
                                                                         I
                                                                         J
             Answ ering Defendantiswithoutknow ledge orinform ation kufficientto

       form abeliefastothetruth oftheallegationsin thisparagraph,a2don that
                                                                         i
       basis, deny those allegations,and denies as factually inaccurate any
                                                                         !
                                                                         I
                                                                         I
                                                                         i
       allegations ofconspiracy or the planning,intending,com m itting or ratifying
                                                                         i
       ofunlaw fulacts in this paragraph.                                1
                                                                         ;
    117.
                                                                         l
             Answ ering Defendant iswithout knowledge orinform ation ;sufscientto

       form a beliefasto the truth ofthe allegations in this paragraph,:nd on that
                                                                       l
                                                                       l
       basis,deny those allegations,and denies asfactually inaccurate apy
                                                                 l
       allegationsofconspiracyortheplanning,intending,committingo)ratifying
       ofunlaw fulactsin thisparagraph.
                                                                         I
                                                                         ;
    118.     lndeed,the federalgovernm entwaswarning ofviolence,ainoted by
                                                                         i
       PresidentDonaldJ.Trum p,tdon both sides''.Thosewarningsconsiitutedthe
                                                                       1
       often-m entioned concernsw hich D efendants had for defending thqm selves
                                                                        !
       againstviolence by Antifa and othercrim inals associated w ith Plaintiffs.
                                                                        1

             Thi                                                       1
                s warning followed on the heelsofa 2016 DH S m em o tit.led ddltecent
                                                                        I
             ViolentClashesSuggestHeightenedThreatEnvironmentrt
                                                             ! Lawfully
                                                                    ?
             Organized W hite Suprem acistEvents''.Since Defendants'iventw as

             lawfully organized,and sincePlaintiffs'associatesseeeveryoneRight
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 74 of 103 Pageid#:
                                   7352

                                                                             1
                                                                             I
             ofElizabeth W arren asbeing a tdW hite Suprem acist''one could see the
                                                                             1
                                                                             I
             cause for this concern.                                         I
                                                                             !
             (SeeExM bitzs-DH s-Lawo llyorgaG zed.pv .Partsofwhic/ read;
                                                                             :
                                                                    r
                   Two violentclashesin 2016 in Sacram ento and Anaheim

                   between anarchistextremists andlawfully protestinjwhite
                   suprem acists atlegally perm itted rallies highlightthe
                                                                             l
                                                                             :
                   attractiveness ofsuch eventsto dom esticextrem ists intenton
                                                                             i
                   committingviolence  .
                                                                             l
                                                                             .


                                                                             i
               ii. Som e anarchist extrem ists and lawfully protesting w I
                                                                         hite
                   '
                                                                        !
                                                                         ;
                   suprem acistscam etothe eventswith weapons,suggrstingthat
                                                                         1
                                                                         2
                   theywerepreparedtoengageinviolence.Mostofthyattackers,
                                                                         r
                   how ever, used m akeshiftweapons.                     1
                                                                         .
                                                                         i
               iii. Two separate incidents ofviolentclashesin Sacram ento and
                                                                         !
                   Anaheim ,California betw een lawfully protesting w hi
                                                                       1
                                                                        te

                   suprem acistsand anarchistextremistshighlightthai
                                                                   tfuture
                                                                         !
                                                                         1
                   sim ilar events-such as rallies,concerts,m arches,and m eetings-
                                                                         I
                   are likely to be Sash points for ideologically inspiredlviolence.

                                                                         2
               iv . On 26 June 2016 atthe State Capitolbuilding in Sac1ram ento,
                                                                         !
                                                                         !
                   violentanti-fascists,including anarchistextrem iste1
                                                                      ,em ents,
                                                                         1
                   attacked a group ofw hite suprem acistsw ho gathered for a
                                                                         r
                   legally permitted rally.                              i
                                                                         ,
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 75 of 103 Pageid#:
                                   7353                           I
                                                                            I

                v. On 27 February 2016,violenceerupted atalegallypyrmi
                                                                     tted
                                                                      I rem ist
                  w hite suprem acistrally in Anaheim after anarchistext

                      elem entsofa violentanti-fascist group attacked white r
                                                                            !
                  '

                      suprem acistsm om ents after the white suprem acistskrrived at
                                                                            ?
                                                                            l
                      the publicly announced rally locations.               i
                                                                            1

                                                                     isuspected
               vi. ln February 2012 atthe State Capitolin Sacram ento,
                                                                            1
                  anarchistextrem istsviolently clashed with a group 6fw hite

                      suprem acists atthe white suprem acists'legally perrliitted rally
                                                                           r
                  intended to draw public attention to black-on-w hite vi
                                                                        )olence in
                                                                           I
                                                                           i
                  South Africa.The anarchistextrem iststhrew cansahdbottlesat
                                                                           l
                  thewhitesupremacistsandpolice officers.Twoofficl1rswere
                  injured afterbeing struck by thrown objects.             ;
                                                                           r
                                                                           r
                                                                           1
              vii. ln April2010 at a w hite suprem acist rally againstillegal
                                                                           !
                  im m igration on the south lawn ofLosAngeles City H all,
                  individuals-including one suspected anarchistextrem(ist-
                                                                           !
                                                                           :
                  attacked white suprem acists by throwing rocks,branches,and

                  otherprojectilesoverthepoliceline.
                                                                           !
                                                                           ;
             viii. Anarchist extrem ists m obilized from acrossthe regG n and state
                                                                           f
                  toparticipate in violence attheSacramento rally,arld som e
                                                                           I
                                                                         Iin
                  w ere m otivated to attend by the earlier violent clashc

                  Anaheim .
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 76 of 103 Pageid#:
                                   7354


                      '

                      M                                                      I
               IX .       any ofthe violent anti-fascists and anarchistextrem ists atthe

                      2016 events in Sacram ento and Anaheim wore tdblack bloc''

                      attire- dressing com pletely in black or dark colors a4d w earing
                                                                            :
                                                                            !
                      m asksandbandanas- tohidetheiridentitiesfrom l:w
                                                                            1
                                                                            !
                      enforcem entorjournalistswhilethey com m ittedviolentacts
                      againstthe w hite suprem acists.                      1


                X.    Anarchist extrem istsw ith anti-fascistm otivationshgve a long
                                                                            I
                                                                            I
                      histozy ofviolence,including reciprocalviolence,against
                                                                            E
                      lawfullyprotestingwhitesuprem acistsatplanned eyent
                                                                      : s
                                                                            1
                      nationwide.Therefore,law enforcem entshouldbeararethe
                      occurrence ofsuch events could pose hazards to public safety,
                                                                            !
                      although such constitutionally-protected events oftenrrem ain
                                                                            l
                                                                            !
                      peaceful.Additionally,althoughmuchofthefocusofjthispaper
                                                                          1
                      concerns the threatofanarchistextrem ists,w hite stiprem acist
                                                                           I
                                                                            !
                      extrem ists havepreviously plotted against and attacked violent
                                                            .
                                                                           1

                      anti-fascists and anarchistextrem ists.


               xi. In M ay 2012,suspected anarchistextrem ists,am ong!a group of
                                                                           1
                                                                           !
                      possibly 18 persons,assaulted perceived white supre'
                                                                         m acists in a
                      Tinley Park,Illinoisrestaurantwith batons and othvrlclub-like
                      objects,accordingtom edia reporting.Fiveindividua1
                                                                       lsofan
                      Indiana-based anti-fascistgroup with cloyetiestoti'
                                                                        e Chicago
                                                                           1
                      anti-fascistm ovem entwere arrested and later convicted on




                                                                           /
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 77 of 103 Pageid#:
                                   7355


                                                                           I
                    charges related to the attack.36 Following the incideùt,Chicago
                                                                         l
                    anti-fascists and anarchistextrem ists posted the attâcked white
                                                                         /
                    suprem acists'personally identifable inform ation on their
                                                                           :

                    website,along w ith threatening statem ents.


                                                                           f
                                                                           !
    119.                                                           ! and
             DefendantCantwellwaskeenly interested in obeyingthe lyw,
                                                                           û
       seeingtoitthathisassociatesdid thesame.Aside from that,ansie
                                                                 I
                                                                   ring
                                                                 1
       Defendantis withoutknow ledge orinform ation sufscieptto form l
                                                                     a beliefas
                                                                        !
       tothetruth ofthe allegationsin thisparagraph,and on thatbasil,deny
                                                                        1
       those allegations,and denies as factually inaccurate any allegatiqns of
                                                                        1
       conspiracy or the planning,intending,com m itting or ratifying ofunlaw ful
                                                                        !
       acts in this paragraph.                                          r
                                                                        I
                                                                        l

    120.     D enied asitpertains to Defendant Cantw ell,Aside from thl
                                                                      at,
                                                                        1
                                                                        l
       answ ering D efendantisw ithoutknowledge orinform ation sufficientto form
                                                                        é
       a beliefasto the truth ofthe allegations in this paragraph,and oh thatbasis,
                                                                        !
       d                                                                I
        enythoseallegations,and deniesasfactuallyinaccurateany allygationsof
                                                                       I
       conspiracy ortheplanning,intending,committingorratifying ofpnlawful
                                                                       i
       acts in thisparagraph.
                                                                       J
                                                                       1
                                                                       1
                                                                 ;
    121.     TheConfederateFlaghardly constitutesan undisputed sypbol
                                                                 l ofhate,

       and thisassertion by Plaintiffsdisplaysthepoliticaland ideologv al
                                                                      ?
                                                                      I
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 78 of 103 Pageid#:
                                   7356



           m otivations forthis abuse ofour Courts.Aside from that,answering
                                                                            l
           Defendantis withoutknowledge orinform ation sufficientto form à.beliefas
           to the truth ofthe allegations in thisparar aph,and on thatbasisir
                                                                            ,deny
                                                                            '
           th                                                              I
             ose allegations,and deniesasfactually inaccurate any allegatiopsof
                                                                               1
           conspiracy orthe planning,intending,com m itting or ratifying oftinlaw ful
                                                                            r
           actsin thisparagraph.                                            j


         122.    D efendant Cantwellhas seen the Ilierposted,and has no idea as to its

           officialdom .
 '




                                                                            I
                                                                            k
 D Defendants engaged in the perfectly norm aland lawfulactivity ofacqui
     .
                                                                      J ring
                                                                            i
                                                                            !
 resom cesand traveling.




         123.    DefendantCantwellposted com pletely l
                                                     egalinformationtol
                                                                      ihisown
                                                                           !
           website,hardly used Discord,asPlaintiffs know alltoo well,and has nextto

           no recollection ofw hatD aily Storm er did or did notdo.A side fz'ozrlthat,
                                                                                i
                                                                                1
           answ ering Defendantis withoutknowledge orinform ation suffcientto form

           a beliefastothetruth ofthe allegationsin thisparar aph,and orlthatbasis,
                                                                           /
           deny those allegations,and deniesasfactuallyinaccurate any allùgationsof
                                                                           I
                                                                           r
           conspiracy ortheplanning,intending,com mitting orratifying ofpnl
                                                                        1
                                                                          awful
           acts in this parar aph.
                                   7357                                  /
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 79 of 103 Pageid#:

                                                                            l


    124.       Answ ering Defendantiswithout knowledge orinform ation suo cientto
                                                                         l
       form a beliefastothetruth ofthe allegationsin thisparagraph,al
                                                                    nd on that
                                                                    I

       basis,deny those allegations,and deniesasfactually inaccurate any
                                                                         1
                                                                         !
       allegations ofconspiracy or the planning,intending,com m itting or ratifying
                                                                         !
       ofunlawfulactsinthisparagraph.                                    t
                                                                         ,
                                                                         I

    125.       Answering Defendantiswithoutknpwledgeorinform ationisuflcientto
       form a beliefas to the truth ofthe allegations in thisparagraph,qnd
                                                                        ï on that
       basis,deny those allegations,and deniesasfactually inaccurateahy
                                                                         r
       allegations ofconspiracy or the planning,intending,com m itting or ratifying
                                                                        !
                                                                        ;
       ofunlaw fulacts in this paragraph.                               :
                                                                         f
    126.                                                            if'ts1
               A dm itted,and Defendant Cantw ellishappy to accept g'    to this day
                                                                         :
                                                                         l
       athttps://christophercalAtwell.com /donate -w hich isperfectly legal.
                                                                         l
                                                                      J
    127.       Answering Defendantis withoutknow ledge or inform ationisufscientto
       f                                                                 ;
          orm a beliefastothetruth ofthe allegationsi!lthisparar aph,pnd on that
                                                                         1
       basis,denythoseallegations,anddeniesasfactuallyinaccurateJny
                                                                        J
                                                                        i
       allegations ofconspiracy orthe planning,intending,com m itting or ratifying

       ofunlaw fulacts in   this paragraph.                             1
                                                                        .
                                                                        :
                                                                        i
    128.      AnsweringDefendantiswithoutknowledgeorinformationl
                                                               1
                                                                sufficientto
                                                                      1
       form a beliefasto the truth ofthe allegations in thisparagraph,and on that

       basis,deny those allegations,and denies as factually inaccurate any




                                                                        )
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 80 of 103 Pageid#:
                                   7358



       allegationsofconspiracy orthe planning,intending,com m itting oy ratifying
                                                                           !
       ofunlaw fulacts in this paragraph.                                  l
                                                                           I
                                                                           !
                                                                           1
    129.     Answ ering D efendantisw ithoutknow ledge orinformation kuflcientto
                                                                           1
                                                                           i
       form a beliefas to the truth ofthe allegations in thisparagraph,ahd on that
                                                                        i
       basis,deny thoseallegations,and deniesasfactually inaccurate ahy
                                                                           1
       allegationsofconspiracy ortheplanning,intending,committing orratifying
                                                                           1
       ofunlaw fulacts in this paragraph.                                  :



                                                                           l
                                                                           l
 E.W hen Plaintx s and their co-conspirators refused to ignore Defendants'
 '                                                                   r
 permitted demonstration,they advertised theiropposition,and feigned rhock when
 saidadvertisementinvitedcommentaryfrom thepubhc, w hich they allege l w ithout
                                                                        1

 evidence, cam e 9 om Defendants.                                       l
                                                                        1




    130.     Answering Defendantis withoutknow ledge or inform ationi
                                                                    r
                                                                     suo cientto
       '

       form a beliefas to the truth ofthe allegationsin thisparagraph,ând on that
                                                                        1
                                                                        I
       basis,deny those allegations,and denies as factually inaccurate âny
                                                                        1
                                                                        t
       allegations ofconspiracy or the planning,intending,com m itting orratifying
                                                                       à
       ofunlaw fulacts in this paragraph.
                                                                       i
                                                                       '
                                                                       I


                                                                       l
                                                                       l
    131.     Defendant Cantwelldenies there w as any (fneed''for Plainsiffs to do
                                                                    l
       anything.They could have,and should have,ignored us,in w hich case this
                                                                       1
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 81 of 103 Pageid#:
                                   7359
                                                                           I


       eventw ould have been unw orthy ofso m uch attention.131.       lfPlaintiffs
                                                                           I
                                                                        Ito their
       and their co-conspirators had been kind enough to rem ain confined  .


                                                                           !
       safespaces,andthereby refrained from attackingDefendantsin atcordance
                                                                       i
       with their laughable claim sofddpeacefulprotest'' we wouldn'tbehaving this

       conversation.Aside from that,answ ering Defendantis w ithoutkpow ledge or
                                                                        f
                                                                        I
       inform ation suflcienttoform abeliefastothe truth oftheallegajionsin tltis
       '                                                            !
       paragraph,and on thatbasis,deny those allegations,and deniesj.s factually
                                                                        1
       inaccurate any allegations ofconspiracy orthe planning intending,
                                                                      ;
                                                              ,
                                                                        ;
                                                                        i
       com m itting or ratifying ofunlaw fulacts in thisparagraph.
                                                                       1
                                                                       f
                                                                       I

    132.      Defendant Cantwelldenies there w asany Rneed''for Plaintiffs to do
                                                                       i
       anything.Theycouldhave,andshouldhave,ignoredus,inwllichf
                                                              casethis
                                                              j
                                                                       1
                                                                       :
       eventw ould have been unw orthy ofso m uch attention.Plaintis W ispelwey's
                                                                       l
       guidance on non-violentprotestclearly proved lacking with regardIto his
                                                                       l
       associates,who launched a prem editated assaulton Defendants'law ful
                                                                       i
       dem onstration.A side f'
                              rom that,answering D efendantis without knowledge
                                                                   1
       orinformation suo cienttoform abeliefastothetruth ofthe allqgationsin
       thisparagraph,and on thatbasis,deny those allegations,and depi
                                                                   les as
                                                                       I
       factually inaccurate any allegations ofconspiracy ortheplanningf
                                                                      yintending,

       com m itting orratifying ofunlaw fulacts in this paragraph.

    133.      Answering Defendantis withoutknowledge orinform ationF
                                                                   !suo cientto
       form                                                            l
            a beliefas to the truth ofthe allegations in this paragraph,qnd on that
                                                                        1
                                                                        f
       basis,deny those allegations,and denies asfactually inaccurate âny
                                                                       I
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 82 of 103 Pageid#:
                                   7360
                                                                        :
                                                                        ;
                                                                      !
       allegationsofconspiracy orthe planning,intending,com m itting o!
                                                                      -ratifying
                     .                                                  !
       ofunlaw fulacts in thisparar aph.

    134.     Plaintiffsagain allege seem ingly supernaturalinsight astq1the inner
                                                                        1
                                                                     f
       workingsofotherpeople's m inds.Itwould be far m ore accurate,qnd one m ay
                                                                        1

       doubtPlaintiffs w ould even contest,thattheir burning hostility tow ard
                                                                        i
       Defendants, and frequentexpressions ofsaid hostility,w asprom inent
                                                                      h ly

       (lis/layod,Rlld indicatod thoirintentto assaultDefendants'permltted
                                                      '

                                                                      i
       d                                                               1
        em onstration.IfPlaintiffsrun around giving people the finger,and then the
       '
                                             .                          ;
       people they offended getpissed off,thisis hardly worth the attention ofa
                                                                        i'
       federalcourt. Asidefrom that,answering Defendantiswithoutkpowl   q edgeor
                                                                        l
                                                                        i
       inform ation suo cientto form a beliefas tothe truth ofthe allegations in this
                                                                        1
       paragraph,and on thatbasis,deny those allegations,and denies ysfactuaxy
                                                                        1

       inaccurate any allegationsofconspiracy or the planning,intending,
                                                                        f
       com m itting or ratifying ofunlawfulacts in thisparar aph.       ;

    135.                                                            l no
             D efendant Cantw ellhad no knowledge ofany such posts,had
                                                                        f
                                                                        1
       reason to know ofthem ,and had no capacity to m oderate them .Plaintiffs do

       notallegethatanyDefendantmadethisutterance.Asidefrom tiat,
       '
                                                                        i
       answeringDefendantiswithoutknowledgeorinformation sufficiùnttoform
                                                                        é
       a beliefas to the truth ofthe allegations in this paragraph,and on thatbasis,

       denythoseallegations,and deniesasfactuallyinaccurateanyalljgationsof
                                                                        1
       conspiracy or the planning,intending,com m itting or ratifying ofunlaw ful

       actsin thisparagraph.
'



    Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 83 of 103 Pageid#:
                                       7361



            136.      Answ ering Defendantisw ithoutknow ledge or inform ation sùfscientto

                form a beliefasto the truth ofthe allegationsin thisparagraph,and on that
        .
                                                                                 1
                basis,deny those allegations,and denies as factually inaccurate any
                                                                                 '
    '                                                                            k
                allegations ofconspiracy or the planning,intending,com m itting or
                                                                                 ' ratifying

                ofunlawfulacts in thisparagraph.


            137.      PlaintiffshavenotcitedthreatsbyDefendants,onlyconspjcuously
                frequentcitati
                             onsofunnamedandpseudonymous.6participants''lnduco-
                                       '




                                                                                 )
                conspirators''who for al1w e know are Plaintiffs and their co-conspirators.
                DefendantCantw ellhad no knowledge ofany such posts,had no reas
                                                                           J on to
                know ofthem ,and had no capacity to m oderate them .Plaintifs do not allege

                thatany Defendantm ade these utterances.



                D efendant CantwellrecallsPlaintiffs earlier citing holocaustim agery as

                proofofDefendants'alleged conspiracy,and now com e Plaintiffsdoing       '
            .
                                                 '
                                       ,

                precisely this.Som ebody oughtto look into that.



                Az'e we seriously expected to believe,that PlaintiffPearce was so concerned
        .

                forthesafetyofhersacredtexts,thatsheremovedallbutthemof
                                                                      stvaluable
                ofthem ,afterabsolutely zero AltRight dem onstrationshad ever breached

                the w alls ofa synagogue?



                In any case,Plaintx s cite no threat againstPlaintiffPearce's revered
'



!   Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 84 of 103 Pageid#:
                                       7362



           docum ent,notby Plaintiffs,not even by any ofthe m yriad unnam ed and

           Pseudonym ousdfparticipants''and tdco-conspirators''and only presentthe
                                                                            /
                                                                        l
           paranoid m ind ofone Charlottesvilleresidentwhojustcould notbring herself
           toignorethepermitteddemonstrationofherpoliticalopponents.à

           Aside from                                                       à
                        that,answ ering Defendantisw ithoutknow ledge orinform ation
                                                                            r
                                                                            l
           sufficientto form a beliefas to the truth ofthe allegationsin tM sparagraph,
                                                                            l
           andon thatbasis,denythoseallegations,anddeniesasfactuallyj
                                                                    I
                                                                      naccurate
           an# allegationsofconspiracy ortheplanning,intending,com mitting or
           ratifying ofuzzlawfulactsin thisparagraph.

                                                                            f
        138.     W hateverthePlaintiffsm ay have decided,therewasobvioùsly no such
           (lneed''.A side from that,answering Defendantisw ithoutknow ledge or

           inform ation suflcientto form a beliefas tothe truth ofthe allegations in this

           paragraph,and on thatbasis,deny those allegations,and denies qs factually

           inaccurate any allegations ofconspiracy or the planning,intending,

           com m itting or ratifying ofunlawfulacts in this paragraph.


        139.     A nsw ering Defendant isw ithoutknowledge orinform ation sufficientto

           form a beliefasto the truth ofthe allegations in thisparagraph,and on that
                                                                            l
           basis,deny those allegations,and denies as factually inaccurate any
                                                                            l

           allegations ofconspiracy or the planning,intending,com m itting orratifying

           ofunlaw fulactsin thisparagraph.
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 85 of 103 Pageid#:
                                   7363



    140.     N othing cited here am ountsto anything otherthan an expression of
                                                                        I
       differing politicalview s.Aside from that,answering D efendantis without

       knowledge or inform ation sufficientto form a beliefas to the truth ofthe

       allegations in thisparagraph,and on thatbasis,deny those allegations,and
       denies asfactually inaccurate any allegations ofconspiracy or thq1planning,
       intending,com m itting or ratifying ofunlaw fulacts in thisparac aph.


    141.     Plaintiffs again allege seem ingly supernaturalinsight asto the inner

       workingsofotherpeople'sminds,andprovideasproofaphotor al
                                                              ph ofa
       poorly w ritten note,w hich is notattributed to any Defendant,and which for

       allw e know ,w asw ritten by Plaintiffs and their associates.Aside from that,

       answering Defendantiswithoutknowledgeorinform ation suffcirnttoform
       a beliefas to the truth ofthe allegations in thisparagraph,and on thatbasis,

       deny those allegations,and denies asfactually inaccurate any allegationsof
                                                                        l
       conspiracy or the planning,intending,com m itting or ratifying ofunlaw ful
                                                                        l
                                                                        f
       acts in this parar aph.




 II.Defendants unsuccessfnlly attem pted to hold lawfuldem onstrations,and were

 attacked by com m uG sts.
                                                                        l
 A .Friday August 11th 2017

 1)Thetdsecret''Torch M arch
        '




r   Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 86 of 103 Pageid#:
                                       7364
                                                                               h
                                                                               l
                                                                               J
                                                                               E

        142.         Defendant Cantwell,as Plaintiffs wellknow ,had nothing to do w ith
                                                                               J
            dt                                                                 l
            organizing''thisevent. W ith the single possible exception ofthe Radical
                                                                              l
            Agenda listener'sm eetup previouslyreferenced in the W alm artParkinglot,
                                                                              J
            atwhich no violence ensued,any im plication that Defendant Cantwellw as

            involvedin theplanningoftheeventsin dispute,otherthan to ddm andpolice

            protection,orthathewasin any position tobe issuing ddorders''i.justplain
            factually incorrect,and the Plaintiffs have know n thisthe entire tim e.
                                                                              f
                 a. DefendantCantwellcould accurately be described aspartièipant,
                                                                              l
                     speaker,andpromoter,butneitherorganizernorleader,ahd certainly
                     w as in no position to be giving orders.
                                                                              û

                 b. D efendantCantw ellonly becam e aw are ofthe U nited the Right rally
                 '
                                                                              p
                     by people calling into his online radio show aboutit.

                                                                              l
                     Cantwellhad contem plated attendingonly asa spectator,tm tilJune

                     6th when,as Plaintiffs were m ade aw are during discovery over a year


                     ago,AugustusInvictustextedhimWoEredactedl!Iknowy)
                                                                     oul
                                                                       re
                     com ing to Charlottesville,right?You w antto m ake a speeèh?''and
                                                                              l
                     aftera subsequentphonecall,provided theinvitelink totieDiscord
                     server.(See Exhibitl8-sM s.xlsx a redacted version ofthe text
                     m essagesprovidedto Plaintiffsduring discovery)          I
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 87 of 103 Pageid#:
                                   7365



           d. See ExM bitl6-cantwellniscord.px - Al1Discord posts attributed to
                                                                            1
             '
                                                                            ;
             DefendantCantwellfrom alltheDiscord serverswhich Leftistmedia
                                                                            p
             outletU nicorn Riothas released.
                                                                            l
                                                                            1
                                                                            :
                                                                            :
                                                                            :
                        The srstpostfrom Cantwellis dated August 1st2017,less than
                        tw o weeksbefore the events in dispute,hardly enough
                                                                           1 tim e to
                                                                            :
                                                                            I
                        organize a violentcrim inalconspiracy w ith perfect strangers.
                                                                            1

                     ii. This1stof13totalpostsreadRHey guys,I'm justpopi
                                                                       pingm y
                                                                            i
                        headintoshow myface.Idon'tuseDiscordmuch,b2tIseea1ot
                                                                            I
                                                                            i
                        ofaltrighters using it,so perhaps Ishould start.''- ind hardly

                        an indication ofleadership.
                 '



                 iii. N one ofthe other posts attributable to D efendantCàntw ell,on
                                                                            ;
                                                                            k
                        Charlottesville 2.0,or any otherD iscord Server,coulI
                                                                            d qualify
                                                                            1
                                                                            1
                        him as being a leaderor organizer.

             ThoughtPlaintifshavecherrypicked outofcontextquotes!l
                                                                 from years
                                                                            ;
             ofD efendantCantw ell'sm edia production career,in the hopesof
                                                                            r
             portraying him in the worstpossible light,none ofthosepoéts ever
                                                                     !
             m entioned the UVA eventbefore ithappened.              l
                                                                     '


    143.     AsCantwellwould cometolearn fortheSrsttimeontheeyeningof
                                                                           I
       August 11th,the torchlit m arch w as supposed to be a secret.ThisW as done in
                                                                           I
       the hopes ofavoiding the crim inalassociates ofthe Plaintiffs,so thatw e
                                                                         1
                                                                           !
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 88 of 103 Pageid#:
                                   7366



       m ightavoid the violentcong ontation w hich they had vow ed to      uPOn

       Defendants.


          a. These effortsto keep the secret,stand in stark contrast to   violent

             crim inalconspiracy alleged by Plaintiffs.


          b. The secretw as discovered by A ntifa 'fintelnetworks''w ho

             access to our com m unications through dishonestm eans,      used the

             inform ation gathered during theirspying to dddisrupt''the      RS

             bragged aboutby Antifa extrem istEm ily Gorcenskion
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 89 of 103 Pageid#:
                                   7367



                1.



                           -' Em ily G,Cville.* lEmfkyGorcenski


                        One stbry thathasn'tbeen told aboqt
                       #charlottesville ishow ourintelnet/orks
                       dram atically outclassed both the altlright's
                       and the cops'.
                       7:34 At
                             '
                             s1-19Atlg 2017
                                                                                                            I
                                                                  ,-..'sw . ..
                                                                             c,..         w.         .I .   1
                                                                                                            1
                                                                                               ..-
                        150 Retlreets 393 Likes                           II?2. . >      j.           q.+
                                                                                                      .     1
                                                       .-. -.-.
                                                                         .
                                                                         1:
                                                                        l.         .q ys
                                                                                       j
                                                                                       '
                                                                                       jM
                                                                                       .j
                                                                                        r
                                                                                        i.
                                                                                         K
                                                                                         .+q- as
                                                                                               w
                                                                                               .       ' ..'.

                               10      t.
                                        Q 150


                                    Emily G,CV1lIav* @ El
                                                        rlll     nskl 19 Aug 2017 V
                                                           yGofcel
                           .
                                    Replvi
                                         ngto@ Emil yGorcenski                      1
                                                                                                            i
                          ' Clvlli
                          j
                          l      al-gathefedlntelISOftennOttakenSericusl'
                                                                        ybyatl
                                                                             thorilie
                                                                                    tsybtltb'
                                                                                            k'
                                                                                             euseclit
                           j .h
                              p'
                               /
                               rl
                                dell?toplan,dlsrupt,monltor,andrespond.
                          l         (;)         ta 36                        1w                             1
                          ':                                                 aa
                                                                                                            j
                                                                                                            l
                                    Emll:G,Cville.*'oEl
                                                      '
                                                      nil
                                                        yGofcelslU 19Aug2017 v j
                          *' '
                             FhefeasonmedlawasatCantwell'sVi
                                                           /almartgalher'
                                                                        i
                                                                        ng?Ourjntel.Ti
                                                                                     3etorcl
                                    rally? Ourlntel
                                                  .                                                         j
                                                                                                            .

                          1I
                          I
                           '
                                                CQ 34
                                                                                                            i
                                                                                                            '
                          11                                                                                :
                                                                                                            1
                                    Emlly G,CVI1Ie.* '
                                                     o Emjl
                                                          yGofcenskl     19Au(I2017              j
                                    !NestrateglcallyIeaRedlnfo knolf
                                                                   t
                                                                   lngtlelfï'/ere hl/alchlng andiprocessed thelr
                                    reactions in rea!tlme-                                                  1
                                                                                                            !
                                                                             144                            i


                                                                      1
             On the evening ofAug-ust 11th,atthe aforem entioned m eeting at
                                                                      I
            M clntyrePark,Jason KesslerannouncedthatDefendantsflanshad
                                                                                                            1
            been discovered.                                                                                I

          d. U pon learning ofthis,Defendant Cantwellasked Kessler iflaw
                                                                      1
                                                                      I
             enforcem entw asinvolved w ith the plan See Exhibitlo-M eçtclip.m p3
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 90 of 103 Pageid#:
                                   7368                           I

                                                                             !
                                                                             k
                                                                             !
                    i. K esslerrepliesin the negative.

                   ii Cantwellrefuses to participate unless law enforcem ent
                     .
                                                                          l is

                         involved.                                           .

                                                                    1
    144.        DefendantCantwellhad noknowledge ofthese eventsbefofethe
                                                                          t
          eveningofAugust11th,in keepingwith hisnon-leadership statusàn the
                                                                          1
          events.Defendant Cantwellknew notlting ofany Discord m eeting or channel
      '
                                                                          1
          ofthisnature,in keeping with hisscantuseofthe service.AllofWhich
                                                                          (
          Plaintiffs have know n since before filing this suit.           f
                                                                          I
                                                                          p

    145.
                                                                          l
                DefendantCantw ellhad no know ledge ofthese events befoke the
                                                                          l
          evening ofAugust11th,in keepingwith hisnon-leadership statusj
                                                                      !
                                                                       n the
          events.DefendantCantwellknew nothingofany Discord meetinqor
                                                                          1
          discussion ofthisnature,in keeping with his scantuse ofthe serkice.Allof
                                                                         l
          which Plaintiffshave know n sincebefore lling this suit.       ;
                                                                         I

                                                                         !
                                                                     1
    146.        Answ ering Defendantiswithoutknowledge orinform ationisuffcientto
                                                                         i
          form a beliefasto the truth ofthe allegations in this paragraph,and on that
                                                                         1
       basis, deny those allegations,and denies asfactually inaccurate ainy
                                                                         l
          allegationsofconspiracy ortheplanning,intending,com mitting àr
                                                                       1
                                                                         ratifying

       ofunlaw fulactsin thisparagraph.
                                                                         I




    147.        D efendantCantw ellfails to recallthe tim e,buthoursbefore the Tiki
                                                                         l
       Torch m arch he w as told tobe atnam elessfield by som ebody.A s!
                                                                       ide from
                   ,
                                                                         1
                                                                         1
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 91 of 103 Pageid#:
                                   7369



       that,answering D'
                       efendantis withoutknow ledge orinform ation sufscientto

       form a beliefas to the truth ofthe allegations in this paragraph,and on that

       basis,deny those allegations


    148.      Saying Defendant Cantw ellknew any such thing is a lie,and Plaintiffs

       know it.


           a. See Exhibitlo-M eetclip.m p3 in which Defendant Cantwellrefusesto

              participate without1aw enforcem entcooperation.


           b. Any alleged knowledge ofillegality is betrayed by earlier allegations by

              Plaiptiffsthatthis torchlitm arch w as connected to such prior torchlit

              m arches,which resulted in no violence and no arrests.


    149.      Plaintiffs again allege to have psychicinsight into the hearts and

       m indsofpeople they clearly hate.The idea thatD efendants intended to
                                                       '
                                                                      k
                                                                      /
       terrorize people,whom Defendants worked diligeùtly to avoid,defiesreason.

       D qfendant Cantw ellhad no knowlèdge ofthe utterances here quoted,had no

       reason to be aw are ofthem ,had no capacity to m oderate them ,and they

       cannotbe attributed to Defendant Cantwell.M oreover,none ofthese

       utterancesconstitute any evidence ofthe intent alleged in this paragraph.
                                                                         l
       Aside from thatansw ering D efendantisw ithoutknow ledge orinform ation

       suficientto form a beliefasto the tkuth ofthe allegationsin thisparagraph,

       and on thatbasis,deny tho8e allegations,and denies as factually inaccurate
    '



Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 92 of 103 Pageid#:
                                   7370
                                                                                  /
                                                                                  l
                                                                          l
          any allegations ofconspiracy or the planning,intending,com m itting or

          ratifjring ofunlaw fulactsin thisparar aph.


        150.      This strained attem ptto form a fake tdquote''am ountsto a p alicious,
                                                                                  I
          willful, and m aterialdeception upon this court.Itis thusdenied.J

               a. Plaintiffs repeatedly,throughouttheir com plaint,m ake laughably
                                                                          f ch is a
                  strained use ofquotation m arks,and in thiscase,periods,whi

                  eonspicuoushabit,indicativeoftheirenthusiasm fordeceitingthis
                                                                                  J
                  Court and the public.


               b. Foranyoneinterestedinthptrutk,tv entirçtthédited audioofb0th
                                             ..-.        ' .. -.
                                                                   .
                                                                       ...'   '



                  ipterviqw sw ith Vice N ew sfrom thatweekend is available j
                                                                            for

                  download asEpisode342 oftheRadicalAgenda,and hasbùen since

                  August14th2017.                                                 l

                  https://chl'istophercantwellcom /zol7/o8/l4/raclical-aeendar
                                             .
                                                                             1epa42-full-

                  vice-interview/


               c. This ''quote''is the exactopposite ofw hatPlqintiffs m ake ofit.To aid
                                             '




                  inbringingthetruthtolight,I'
                                             1hereprov
                                                     -ile
                                                        '
                                                        -thefullcontl'
                                                                     xt,which
                  begins atthe 33 m inute m ark ofthe audio linked above.


               d. cantwell,speaking ofBlack Lives M atter:                        l
                                                                                  k
                                                                                  l
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 93 of 103 Pageid#:
                                   7371


             ïfl'                                                   l
                m a guy w ho understandsthatthere'sproblem swith law.

             enforcem ent asan institution,and I'm really interested in seeing those
                                                                         1
             problem s solved,butyou can'tsolve them by distracting from the fact,
             by blam ing iton race,and acting like cops are outhunting 1
                                                                       pegros for
                                                                         I
                                                                         1
             sport.It's obnoxious!
                                                                         !
                                                                         l


             And so,thatstarted to m akem erealize,you know,there'sù racial
                                                                        l
             conflictgoing on.Thesepeople are startingriots,the/rebnrning down
                                                                       !
                                                                       l
             pizzerias and pharm acies and blow ingpeople'sbrains out qttheir
                                                                        I
             protests,talkingaboutthe/vegotafirstam endm entright!
                                                                 l
                                                                  to do so.
                                                                        I
             And I started to realize,you know ,w hateverproblem s Im ight have
                                                                        I

             with m y fellow W hite people,they generally are notincluded to such
                                                                       i
             behavior, and you gotta kinda take thatinto consideration i
                                                                       w hen you'
                                                                       l        re
                                                                 ((
                                                                        i
                                                                        I
             thinking aboutouthow to organize yoursociety.              I
                                                                        l
                                                                        I

             Reeve:d
                   îqahey'renotinclinedtosuchbehaviorr                  J
                                                                        !
             Cantw ell:dtr
                         lahe lasttim e Isaw a bunch ofW hite people riot: because an
                                                                        !
             arm ed robber got shot? Been aw hile,let's say.''
                                                                        ;
             Reeve:((I m ean,Oklahom a City''                           i

             Cantwell:ddokay so exactly,you have to gobacktoOkl
                                                              ahoyaCityto
             talk abouta W hite actofterrorism ,rightr                  I
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 94 of 103 Pageid#:
                                   7372



             Reeve:ddElliot Roger,Dylann Roof'                           '


             Cantwell;tfokay,so now you've m anaged to nam e three people,and 1'm

             pretty sure ElliotRogerw asn'texplicitly W hite by the w ay.But like,
                                                                         1
             hterally, you rem ember the nam es ofW hitebombers and p:ass

             shooters.Okay?Can you tellm ethenam esofall19 hijackiIrson 9/11,
                                                                  .
                                                                         i
             offthetopofyourhead?Ofcourseyou can't.You can'ttell$ethe
             nam es ofthe last dozen people to blow them selves up in Europe.
                                                                         I
                                                                         1
             Because ithappens allthe tim e.                             1
                                                                         I
                                                                         E
                                                                         l
             You can rememberDylann Roofsname,you can remembeliTim
             M cveigh'snam e-td

                                                                        1
             Reeve:W ou were asking whetherW hite people w ere capable of

             violence''
                                                                        ;
             Cantw ell:dtI didn't say capable.Ofcourse w e're capable.I'micarrying a
                                                                          I
                                                                          l
             pistol.I go to the gym allthe tim e.I'm trying to m ake m ysplfm ore
                                                                        f
             capable ofviolence.W e conquered the entire planet.W ebuiltthe m ost
                                                                        I
                                                             ,
                                                             .          I
             powerfulm ilitariesin thehistory ofm ankind.Itstheinclipationsand
                                                                        I
             aptitudes,right?W hen W hite people wantto killpeople,they go and

             jointhe(expletivezmilitary,right?'                         l
          e. A side from the blatantabuse ofpunctuation,Defendant Cantwellis
                                                                        I
                                                                        !
             clearly talking about a generalcapacity forviolence in a wholly law ful




                                                                        t
                                                                        1
                                                                        1
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 95 of 103 Pageid#:
                                   7373
                                                                              ;

               sense.H e references his licensed pistol,w hich he trainsw ith atthe
                                                                              I
                                                                              i
               lring range.H e references his exercise regim en,which necès
                                                                         I
                                                                           sarily

               m akes him a m ore form idable oppohentin a physicalaltercation,try
                                                                          i
               though he m ay to avoid them .H e specifically referencesthe wholly
                                                                              I
               l                                                          f
               awfulexampleofjoiningthem ilitary,and in particularthè1historic
                                                                          I
               m ilitaryprowessofm ajority W hiteNationsthroughoutthe'
                                                                     .history of
               mankind Thisstandingin contrasttothe substantially l
                          .                                       1
                                                                  I
                                                                          1
               disproportionate representation OfA frican Am erican m ales:in crim e
                                                                          ;
               statistics and prisons,which is entirely 100% due to their ow
                                                                           1n
                                                                          I
               behavior,and notracistcops,as delusionalLeftistegalitarians would
          '                                                               !
               liketoinsist.                                              r
                                                                          l
                                                                          1
          f                                                               !
           .   Itis not untilroughly 30 m inutes laterinto the recording,yfter

               discussingliterally dozensofothersubjects,thattheconversation
                                                       '
                                                                          i
               shifts to the second partofthisRquote''.                   !
                                                                          h
          g. The contextofthatcom pletely differentdiscussion,isprovi,ded below

               fortheenlightenmentofhonestpeopleeverm here;               i

               C
                                                                          l
                                                                          !
                   antw ell:ddIam notunder the im pression that1,personally,am going

               tosavemyRace&Nation.Okay?I'mheretospreadideas,l
                                                             '
                                                             talk,and
               ganklyenjoy myself,in thehopesthatsomebodymorecapk      I
                                                                         blewill
                                                                       I
               com e along and do that.Som ebody like Donald Trum p,w ho doesnot
                                                                          J
               give his daughter to a Jew''                               1
                                                                          -
    Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 96 of 103 Pageid#:
                                       7374



                            Reeve:RSo Donald Trum p,butlike,m öre racist''


                            Cantw ell:RYeah.M ore racist,a 1ot m ore racist than D onald Trum p.1

                            think thatDonald Trum p is telling the truth when he saysdl'm the

                        .   leastracistperson around'.1don'tthink thatyou could feelaboutrace
        '
                                                 .                                         ,


                            the w ay I do,and w atch thatK ushner bastard w alk around w ith that

                            beautifulgirl.Okay? So,yeah,Ithink som ebody a lot m ore racist than

                            Donald Trum p,hopefully,you know ,som ebody w ith ten billion dollars

                            in the bank decides to download the RadicalAgenda,and 1think
                                                                       ''
                            you're going to see the w orld change,fas't.


                       i. And ofcourse,thatisprecisely why the Plaintiff.have abused this

                            courtto shut Defendant Cantw ellup,because thisoutcom e isprecisely
    ,       1

                            w hatthey are afraid of.D efendant Cantwellis an extraordinarily
'
                            talented linguist,and ifgivep the opportunity to fully participate in

                            our discourse,he w illim pactthe politicaloutcom es in w aysprofoundly

                            unfavorable to Plaintiffs.


                151.        Answ ering D efendantisw ithoutknow ledge or inform ation sufficientto

                  form a beliefas to the truth ofthe allegations in thisparagraph,and on that
                                '
                        .



                  basis,deny those allegations,and depiesas factually inaccurate any
                                                                                                     '
,

                  allegations ofconspiracy or the planning,intending,com m itting orratifying

                  ofunlaw fulacts in this parar aph.
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 97 of 103 Pageid#:
                                   7375

                                                                           1
                                                 i                         I
    152.        This insistence on describing all n attendance as neo-N azis and W hite
                                                   D                       l
       Suprem acists is m alicious and dishonest. efendantCantw ellshow ed up at
                                               t                           !
       N am less Field ashe had been invited o,afterbeing told law enfotcem ent
       '


                                                                         ;,s aljeged
       w ould be protecting us from Plaintiffs'crim inalassociates.Spencer
                                                                           1
       text,which D efendant Cantw ellhasno know ledge of,furthercontkadictsthe
                                                                           )
       insane conspiracy theory here alleged,as few who are aboutto com m ita
                                                                           i
       violentfelony w ould be so stupid as to invite the press to attend.Cantwell
                                                                          1
                                                                          l
       worehisRadicalAgenda t-shirtand,ifmemory serves,jeans.Apide
                                                                f from
                                                                          1
       that,answ ering D efendant isw ithout knowledge orinform ation sizfficientto
                                                                        r
       form a beliefasto the truth ofthe allegations in this paragraph,qnd
                                                                        ? on that
       basis deny those allegations,and denies asfactually inaccurate arr
                                                                        ny
            ,


       allegationsofconspiracy ortheplanning,intending,com mitting drratifying
       ofunlawfulactsin thisparagraph.                                    '
                                                                          I
   '                                                                      !
                                    .
                                                                        i
    153.        Answering D efendantis withoutknow ledge or inform ationlsufficientto
                                                                          r
       form a beliefas to the truth ofthe allegations in thisparagraph,:nd on that

       basis,deny those allegations,and denies as factually inaccurate any
                                                                          )
                                                                          I
       allegations ofconspiracy or the planning,intending,com m itting prratifying

       ofunlaw fulacts in this parar aph.                                 l
                                                                          E
                                                                          i
    154.        IfDefendants are alleged to have conspired againstPlainti)
                                                                         ffDoe,then
                                                                          !
                                                                          !
       itseemsoddthatPlaintiffDoewouldbegoingwhereweweretoh!oldour
                                                                          f
       demonstration,andnottheotherway around.Otherthanthat,azswering
       Defendantiswithoutknowledgeorinformation sufficienttoformlabeliefas

                                                                         l
                                                                         1
                                                                       l
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 98 of 103 Pageid#:
                                   7376
                                                                       1
                                                                       l
       to the truth ofthe allegationsin thisparagraph,and on thatbasis'l
                                                                       ,deny
                                                                    l
       thoseallegations,and deniesasfactuallyinaccurateany allegatiozs of  ,

                                                                    r
       conspiracyortheplanning,intending,committingorratifyingofznlawful
       actsin thisparagraph.                                               ;
                                                                           1
                                                                           -

    155.     ThePlaintiffshadnointention ofm aking theirprotestpeaéeful,ashas
                                                                   1
       been show n in responsesto prior paragraphs,and again,it contrad
                                                                      'icts the
                                                                           I
                                                                           1
       conspiracy theory alleged,thatRom erowasstalkingthe Defendaits,and not
                                                                           i
       the otherw ay around.Aside 9 om that,answ ering Defendantisw !
                                                                    i thout
                                                                    I


       know ledge orinform ation suffcientto form a beliefas to the truth ofthe

       allegationsin thisparagraph,and on thatbasis,deny those allegations,and

       denies asfactually inaccurate any allegations ofconspiracy or the'planning,
       intending,committingorratifyingofunlawfulactsin thisparagzrlph.
                                                                       1
                                                                       1
    156.     DefendantCantwellissued no orders,and aspreviously st:ted in
                                                                   1
                                                                   I
       paragraph 142,wasin nopositiontodoso,though hemayhaverqpeated
                                                                       1
       them inthestyleofadtMicCheck''popularizedbyLeftwingRoccjpyWall
                                                                       1
                                                                       -

       Street''protests.Lackingthepolice protection prom ised,and lackirng a torch,
       DefendantCantwellwastold tobeon theoutside ofthetorch m archesto
                                                                       I
       keep dangerous crim inals aw ay from the flam es.A side 9om that,'answ ering
                                                                        ;
                                                                        f
       Defendantiswithoutknowledgeorinform ation suo cienttoformiabeliefas
       to the truth ofthe allegations in this paragraph,and on thatbasiI
                                                                       s,deny
                                                                       !
       thoseallegations,and deniesasfactually inaccurate any allegatilnsof
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 99 of 103 Pageid#:
                                   7377


                                                                             I
                                                                         1
       conspiracy or the planning,intending,com m itting or ratifying ofunlawful

       acts in this paragraph.


    157.     DefendantCantwelljustfollowedthetorches.Plaintiffsagkin allege

       seemingly supel-naturalinsightintotheheartsand mindsofDefepdants,by
                                                                            ?
       '

                                                                            i
       insinuating this alleged intent,and seem curiously unphased by the body
                                                                            1
                                                                            i
       cam era video provided during discovery,which show sprecisely thè opposite.
                                                                         ô
                                                                         1
       A side from that,answ ering Defendantisw ithoutknow ledge or inf
                                                                      I
                                                                       orm ation
                                                                         !
       suo cientto form a beliefasto the truth ofthe allegations in thisparar aph,
                                                                        !
       and on thatbasis,deny those allegations,and denies asfactually inaccurate
                                                                         f
       any allegations ofconspiracy orthe planning,intending,com m itting or

       ratifying ofunlaw fulacts in this parar aph.                      j
                                                                         ;
    158.     D efendant Cantw ellw as notan orgarlizer,w ore no earpiecé,had no

       radio,andotherthantheaforementioned(dmiccheck'',issuednoJrders,ashe
                                                                     !
       wasin noposition to.Saying so am ountstoa m alicious,willful,aùd m aterial
                                                                         l
       d                                                              1
        eception upon this court.Aside from that,answ ering D efendantîsw ithout
                                                                         ,
                                                                         !

       know ledge or inform ation sufscientto form a beliefasto the truth ofthe
                                                                        i

                                                                     ; ions,and
       allegations in thisparagraph,and on thatbasis,deny those allegat
       d                                                                i
        enies asfactually inaccurate any allegations ofconspiracy or thé planning,
                                                                        l
       intending,com m itting or ratifying ofunlaw fulacts in tllis paragràph.
                                                                     !
    159.     W herePlaintisscam eup with thisjustification forRquotation m arks''
                                                                        !
                                                                        !
       remainsamysterytodefendantCantwell.DefendantCantwellwkstoldby
                                                                        (
                                                                        I
Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 100 of 103 Pageid#:
                                    7378



        M osley to stay by on the outside ofthe form ation, along w ith everyone
                                                                            l else

        who lacked a torch.N o such tdselection''took place,and Plaintiss'psychic

       pow ers to determ ine the intentoftheirpoliticalopponents rem aips    1
                                                                         '

                                                                        j
        unexplained.Lackingthepromisedpoliceprotection,thosewithozttorchers
       '
                                                                             !
                                                                             !
       w ere told to keep crim inals aw ay from the flam esifthe procession w as
                                                                             l
                                                                             I
        attacked,w hich itultim ately was.A side from that,answ ering D efendantis
                                                                          i
       w ithoutknow ledge or inform ation sufficientto form a beliefas to (
                                                                          the truth of

       the allegationsin thisparagraph,and on thatbasis,deny those aflegations,
                                                                         I
                                                                         I
        and denies as factually inaccurate any allegations ofconspiracy oi the
                                                                          ;
                                                                       i
       planning,intending,com m itting orratifying ofunlaw fulacts in this
                                                                          I
       paragraph.                                                         û
                                                                          l
                                                                          !
                                                                        !
     160.      D efendantCantw ellhasno idea w hatPlaintiffs heard or did nothear.
                                                                         i

               D                                                         !
     161.          efendantCantwellrecallschantingdtl-
                                                     luh,Huh,Huh'',copsiders
                                                                         I
       '

       Rbarking like dogs''to be a m alicious insultby Plaintiffs,and w ould farprefer
                                                                          (
                                                                          1
       Plaintiffs had taken M ayor Signer's advice by ignoring our law ful
                                                                         F
       d                                                                 r
           em onstrations.Aside from that,answ ering Defendantis withoutknow ledge
                                                                         l
                                                                          l ionsin
       orinform ation sufficientto form a beliefas to the truth ofthe allegat
                                                                         1
                                                                         I
       thisparagraph,and on thatbasis,deny those allegations,and denies as
                                                                         J          I
       factuallyinaccurateany allegationsofconspiracyortheplanninj,
                                                                  ;intending,
                                                                         I
       com m itting or ratifying ofunlawfulactsin thisparagraph.
                                                                         I
     '



Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 101 of 103 Pageid#:
                                    7379
                                                                              l
                                                                              I
                                                                              I
     162.       Defendant Cantw ellsoughtonly to participate in a lawful p
                                                                              I
         dem onstration in hiscapacity asa professionalentertainer.Thepk
                                                                       l
                                                                         ychic
                                                                       J
         PowersofPlaintiffstodetermineDefendants'intentionswithoutJvidence
                                                                              1
                                                                              :
         remainsunexplained,andon thatbasis,answeringdefendantdeziesthese
                                                                 I
         allegations.                                                         !
                                                                              J
                                                                              i
                                                                              i
  2)The Com m unistsAttack                                                    i
                                                                              ?
                                                                              !
     163.       Plaintiffs have m aterially deceived this courtby stating in Paragraph
                                                                              ;

         163ofthesecond am ended com plaintthatDefendants(dcharged tlward a
                                                                              !
                roup offewer than 30 peoplezz
         sm allg'                                                             :
                                                                              !
                                                                i
            a.Infact,defendantsslowly andcalmlywalkeddownthestaij-s,as
                evidenced by dozens ofvideos,including Exhibitl-charge.m p4,
                                                                           1
                attached.
                                                                           ?
            '


            b. Asshown in Exhibitl-charge.mp4,attached,Plaintifshadinoless
                                                                           !
                than 1 m inute and 40 seconds,asD efendants slowly and càlm ly
                                                                         i
                surroundedthestatue,ashadbeenthetrplansincebefore!he
                Plaintiffsand their Antifa crim inalassociates attem pted tp disrupt
                                                                           1
                theirevent.This leftam ple opportunity for Plaintiffs to Sei the scene
                                                                           i
                iftheyfeltthreatenedbyDefendants,orotherwisesawfit.y
                                                                          1
                                                                          !
                                                                          !
                                                                          I
                                                                          l
                                                                          t
                                                                          J
                                                                          I
                                                                          I




                                                                          I
                                                                          1
'



    Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 102 of 103 Pageid#:
                                        7380



         164.      PlaintiffDoe seem ed thoroughly unconcerned with his capacity for

            flightin Exhibitl-charge.m p4,in w hich he had no less than one m inute and

            forty seconds to fee the scene,g'
                                                                                 r
                                            rab a snack,or do anything he saW fitto do.
                                                                                i
                                                                                I

                y. W ithoutPlaintiffD oe identifying him self,itw illbe difficult!to

                   determ inewhich oftheatleastthreeblack m alespresentkerehim ,
                                                                                l
                   butin Exhibits-BlackM alesomp4,theonewith thebackpaci did not
                   seem to feelata1lthreatened,as he approached,and follow ed
                                                                                1
                                                                                1
                   rallygoersratherthanrunningaway.                             I        ,

                b. IfPlaintiffRom ero had neverbeen so gightened in her lifekit seem s
                                                                        !
                   odd thatshewouldstalk ourdem onstration,associatewiti violent
                                                                                1
                   Antifa crim inals,and decline to flee the scene in the am ple:
                                                                                ,
                                                                                 tim e
                                                                                l
                   provided to do so.                                           ;

                                                                                1
         165.      The Tw eethere referenced as tdone protester''w as from thépreviously
                                                                                l

           m entioned Antifa extrem istEm ily Gorcenski,a crim inalw ho had habitually
                                                                                1
           supported politicalviolence againstanyonew ho doubts the legitim acy of

           transgender ideology.Thislie,and Spencer's incom prehensible response,
                                                                                )
                        .



           stand in stark contrastto video such as,butin no way lim ited to,r
                                                                            E xhibitl-
                                                                                l
            Charge.m p4,show ing thatallinvolved had plenty oftim e to leave.
                                                                            !            .
                                                                                f
                                                                                1
         166.     Answ ering Defendant isw ithoutknowledge or inform ation;suffcientto
                                                                                r
           form a beliefas to the truth ofthe allegations in this paragraph,and on that

           basis,deny thoseallegations,anddeniesasfactuallyinaccuratekny
'



    Case 3:17-cv-00072-NKM-JCH Document 590 Filed 11/15/19 Page 103 of 103 Pageid#:
I
                                        7381


                                                                              l
            allegations ofconspiracy or the planning,intending,com m itting ok ratifying
                                                                              I
            ofunlawfulacts in thisparagraph.

                                                                              i
         167.      Conspicuously absentfrom this isthe partw here repeatoffender
                                                                              1
                                                                              (
            Antifa crim inalThom as M assey begins the violence on behalfofPl
                                                                            !aintifs
                                                                              I

            and their co-conspirators.D efendant denies as factually inaccurate that
                                                                              ,

                                                                              !
            d
            t
            peacefu1protesters''werebeatenonthegroundbasedonhiskn/lledgeof
            the consict,and hasnoideawhatRay said.DefendantCantwellJd
                                                                    l mi
                                                                       tsto
           hitting violent crim inals like Thom asM assey,w ho deserved that and w orse.
                                                                             1
           Aside 9 om that,answ ering D efendantisw ithout know ledge or inf ,orm ation
                                                                             j     '
                                                                             ;
           suo cientto form a beliefasto the truth ofthe allegations in thisparagraph,
                                                                              I
                                                                          û
           and on thatbasis,deny those allegations,and deniesas factually inaccurate

           any allegationsofconspiracy ortheplanning,intending,com m ittlngor
                                                                              !
           ratifying ofunlaw fulacts in this parar aph.                       .
                                                                              !
                                                                              !
                                                                              i

                a. Recallthat Plaintiffs'crim inalAntifa co-conspirators,ifnot Plaintiffs
                                                                              f
                                                                              i
                   them selves,cam e to the gun free zone ofUV A arm ed w ith guns,
                                                                              1
                                                                              !
                   expandablebatons,and pepperspray,tonam ejusta few oftheir
                                                                              !
                   instrum entsofterror.W hile Defendant Cantwellw aslawfplly arm ed
                   on August12th, and had his pepper spray keychain atUVA lon August

                   11th,only Plaintiffs'crim inalassociates were so brazen to bring atleast
                                                                             1
                   one firearm ,openly carried,to the UVA cam pus on Augustl11th.




                                                                             1
